                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 DAVID B. TRACEY, et al.,

 Plaintiffs,
                                                     No. 16-cv-11620-NMG
 v.

 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY, et al.,

 Defendants.

           PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANTS’
          STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
           PLAINTIFFS’ STATEMENT OF ADDITIONAL MATERIAL FACTS


        Pursuant to Local Rule 56.1, Plaintiffs submit their responses to Defendants’ Statement of

Undisputed Material Facts (Doc. 206) and provide additional material facts.
1.    The Massachusetts Institute of Technology (“MIT”) is a      Declaration of Shannon
      private, non-profit university whose mission is “to         Barrett in Support of
      advance knowledge and educate students in science,          Defendants’ Motion for
      technology, and other areas of scholarship that will best   Summary Judgment
      serve the nation and the world in the 21st century.”        (“Barrett Decl.”), Ex. 1,
                                                                  MIT Mission Statement; see
                                                                  An Act to Incorporate the
                                                                  Massachusetts Institute of
                                                                  Technology, and to Grant
                                                                  Aid to Said Institute and to
                                                                  the Boston Society of
                                                                  Natural History, 1861 Mass.
                                                                  Acts ch. 183 § 1.

RESPONSE: Paragraph 1 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by causing the MIT

Supplemental 401(k) plan (“Plan”) to pay unreasonable recordkeeping fees or retaining

imprudent investment options. Regardless of industry, non-profit status or “mission,” a defined

contribution plan sponsor is held responsible to its employees pursuant to a consistent standard

                                                 1
under ERISA. “ERISA fiduciaries are held to one standard under § 1104” and cannot be adjusted

“to accommodate subcategories of sponsors and fiduciaries.” Sweda v. Univ. of Penn., 923 F.3d

320, 333 n.9 (3d Cir. 2019). Fidelity’s assumptions about the profitability of a defined

contribution plan remain constant regardless of the plan sponsor’s status.1


2.                                                            Barrett Decl., Ex. 2, 2010
          MIT offers its employees a traditional pension plan that
          MIT fully funds.                                    Form 5500 for MIT Basic
                                                              Retirement Plan; id., Ex. 3,
                                                              2017 Form 5500 for MIT
                                                              Basic Retirement Plan.
RESPONSE: Paragraph 2 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by causing the Plan

to pay unreasonable recordkeeping fees or retaining imprudent investment options.

3.        MIT also offers its employees the ability to participate   Barrett Decl., Ex. 4, 2010
          in the MIT Supplemental 401(k) Plan (the “Plan”), an       Form 5500 for MIT
          employer-sponsored defined contribution plan.              Supplemental 401(k)
                                                                     Retirement Plan; id., Ex. 5,
                                                                     2017 Form 5500 for MIT
                                                                     Supplemental 401(k)
                                                                     Retirement Plan.

RESPONSE: Plaintiffs do not dispute paragraph 3.

4.        The Plan is funded through employee contributions and      Second Amended
          matching contributions from MIT.                           Complaint, ECF No. 98
                                                                     (“SAC”) ¶¶ 8-11;
                                                                     Declaration of Kenneth
                                                                     Davies in Support of
                                                                     Defendants’ Motion for
                                                                     Summary Judgment
                                                                     (“Davies Decl.”), Ex. 6,
                                                                     MIT Supplemental 401(k)
                                                                     Plan, 2008 Restatement at
                                                                     MIT-0005019-22; id., Ex.
                                                                     18, MIT Supplemental
                                                                     401(k) Plan Enrollment
                                                                     Guide at MIT-00023080.

1
    Ex. P1, Howard Dep. 24:15-26:6, 75:22-79:19.
                                                    2
RESPONSE: Plaintiffs do not dispute paragraph 4.

5.     The MIT Supplemental 401(k) Plan Oversight                           SAC ¶¶ 20-22.
       Committee (“Oversight Committee” or “Committee”)
       oversees the Plan’s investment lineup.

RESPONSE: Plaintiffs admit that the Oversight Committee has the responsibility for the

selection, monitoring, retention and removal of Plan investment options.2 Plaintiffs deny that

Defendants fulfilled these responsibilities. MIT permitted Fidelity to add all of its funds as

designated investment alternatives to the Plan without any review or any process to determine

whether the designated investment alternatives were appropriate for MIT’s Plan.3 MIT did not

monitor each designated investment alternative in the Plan.4

6.     Members of the Oversight Committee include MIT’s                     SAC ¶¶ 21-22; Davies Decl.
       Executive Vice President and Treasurer and senior MIT                ¶¶ 3, 4; see Barrett Decl.,
       faculty and administrators.                                          Ex. 6, Deposition of Israel
                                                                            Ruiz (“Ruiz Dep.”) 18:18-
                                                                            19:11; id., Ex. 7, Deposition
                                                                            of Theresa Stone (“Stone
                                                                            Dep.”) 94:14-22; id., Ex. 8,
                                                                            Deposition of Glenn Ellison
                                                                            (“Ellison Dep.”) 9:17-10:8.

RESPONSE: Paragraph 6 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by causing the Plan

to pay unreasonable recordkeeping fees or retaining imprudent investment options. Plaintiffs

otherwise do not dispute paragraph 6.




2
  Ex. P2, Sept. 14, 1998 Letter to Rice at 1-2.
3
  Ex. P3, Stone Dep. 81:23-84:9; Ex. P5, Recordkeeping Agreement Comp. at 47, 51, 53, 61; Ex. P8, Email from
Dean.
4
  Ex. P3, Stone Dep. 74:11-24, 75:16-76:6, 82:24-84:9; Ex. P7, Ruiz Dep. 39:8-40:8.
                                                       3
7.        Among the past or present Oversight Committee                         Davies Decl. ¶ 4.
          members named as individual defendants are a Nobel
          Laureate professor of finance, the former head of MIT’s
          Department of Economics, a former director of MIT’s
          investment management company, and a senior
          member of the global investment staff responsible for
          managing MIT’s endowment.

RESPONSE: Paragraph 7 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by causing the Plan

to pay unreasonable recordkeeping fees or retaining imprudent investment options. Plaintiffs

otherwise do not dispute paragraph 7.

8.        The members of the Oversight Committee serve on a                     Davies Decl. ¶ 3.
          voluntary basis.

RESPONSE: Paragraph 8 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by causing the Plan

to pay unreasonable recordkeeping fees or retaining imprudent investment options. Plaintiffs

otherwise dispute paragraph 8. Members of the Oversight Committee are salaried employees of

MIT, not volunteers.5 MIT appoints Members of the Oversight Committee.6

9.        Plan participants may allocate the assets in their Plan                Davies Decl., Ex. 6, MIT
          accounts among various investment options.                             Supplemental 401(k) Plan,
                                                                                 2008 Restatement at
                                                                                 MIT0005023-24; id., Ex. 18,
                                                                                 MIT Supplemental 401(k)
                                                                                 Plan Enrollment Guide at
                                                                                 MIT-0023079.

RESPONSE: Plaintiffs do not dispute paragraph 9.




5
    Defendants’ Statement of Undisputed Material Fact ¶¶6-7.
6
    Ex. P2, Sept. 14, 1998 Letter to Rice at 1; Doc. 208-06, 401(k) Plan Document 2008 Restatement at 12.

                                                          4
10.    During the class period before July 2015, the Plan offered             Davies Decl., Ex. 17, MIT
       four tiers of investment options.                                      Supplemental 401(k) Plan
                                                                              Enrollment Guide at MIT-
                                                                              0150827, MIT-0150831-40.

RESPONSE: Paragraph 10 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch v. W.R. Grace & Co., 532 F. Supp. 2d 283, 289 (D.

Mass. 2008), aff’d, 555 F.3d 1 (1st Cir. 2009) (emphasis added). “A fiduciary breaches its duty

when it ‘fails to properly monitor investments and remove imprudent ones.’” Velazquez v.

Massachusetts Fin. Servs. Co., 320 F. Supp. 3d 252, 259 (D. Mass. 2018)(quoting Tibble v.

Edison Int’l, 135 S.Ct. 1823, 1829 (2015)). ERISA provides that “a trustee has a continuing duty

to monitor trust investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. From the

beginning of the class period to today, MIT maintains two broad categories of investment

choices for Plan participants: (1) designated investment alternatives within the Plan and (2)

brokerage account investment options outside of the Plan.7 From the beginning of the class

period to today, once a Plan participant joins the Plan, there were/are no additional barriers to the

Plan participant investing in any of the designated investment alternatives.8 All of the

investments (whether or not MIT internally characterized them as residing in a different Tier)

were and are listed as options on the Plan’s website that participants can invest in.9 Throughout




7
  Ex. P15, Groom Law Group Memorandum at 3; Ex. P16, Email Eller to Chused; Ex. P17, Plan Participant 2012
Disclosure at 2-3, 5-43; Ex. P18, Plan Participant 2013 Disclosure at 5-39; Ex. P19, Email Davies to Chused.
8
  Doc. 207-11, Dominguez Expert Rebuttal Report, ¶32; Ex. P3, Stone Dep. 89:6-20.
9
  Ex. P21, Ratigan Dep. 20:4-9; Ex. P22, Email Davies to Ellison; Ex. P23, 2014 Screenshot of Website; Ex. P24,
2009 Participant Communication at 32-33.
                                                        5
the class period, the display, internal MIT tier grouping and explanation of the designated

investment alternatives on the Plan’s Fidelity website were very poor.10

11.    Tier 1 consisted during the class period of low-risk, low-           Davies Decl., Ex. 17, MIT
       expense Vanguard Target Retirement Trusts, which were                Supplemental 401(k) Plan
       designed to allow participants to invest in a single                 Enrollment Guide at MIT-
       product whose assets would be automatically reallocated              0150827, MIT-0150831; see
       as the employee’s retirement date approached.                        Declaration of Russell R.
                                                                            Wermers in Support of
                                                                            Defendants’ Motion for
                                                                            Summary Judgment
                                                                            (“Wermers Decl.”), Ex. 1,
                                                                            Wermers Report ¶ 28.

RESPONSE: Paragraph 11 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. From the beginning of the class period to today, MIT maintains two

broad categories of investment choices for Plan participants: (1) designated investment

alternatives within the Plan and (2) brokerage account investment options outside of the Plan.11

From the beginning of the class period to today, once a Plan participant joins the Plan, there

were/are no additional barriers to the Plan participant investing in any of the designated



10
   Ex. P25, Preliminary Interview Results; Ex. P26, Alden Dep. 82:6-21, 83:15-22; Ex. P28, February 25, 2014
Community Feedback at 2-3; Ex. P22, Email Davies to Ellison.
11
   Ex. P15, Groom Law Group Memorandum at 3; Ex. P16, Email Eller to Chused; Ex. P17, Plan Participant 2012
Disclosure at 2-3, 5-43; Ex. P18, Plan Participant 2013 Disclosure at 5-39; Ex. P19, Email Davies to Chused.
                                                      6
investment alternatives.12 All of the investments (whether or not MIT internally characterized

them as residing in a different Tier) were and are listed as options on the Plan’s website that

participants can invest in. Throughout the class period, the display, internal MIT tier grouping

and explanation of the designated investment alternatives on the Plan’s Fidelity website were

very poor.

12.    Tier 2 included during the class period seven investment             Davies Decl., Ex. 17, MIT
       options with varying risk/return profiles covering “the              Supplemental 401(k) Plan
       primary asset classes,” including a money market                     Enrollment Guide at MIT-
       account, a bond fund, a diversified stock fund, a                    0150827, MIT-0150833.
       Vanguard index trust, and institutional shares of three
       Vanguard mutual funds.

RESPONSE: Paragraph 12 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. From the beginning of the class period to today, MIT maintains two

broad categories of investment choices for Plan participants: (1) designated investment

alternatives within the Plan and (2) brokerage account investment options outside of the Plan.13

From the beginning of the class period to today, once a Plan participant joins the Plan, there

were/are no additional barriers to the Plan participant investing in any of the designated


12
  Doc. 207-11, Dominguez Expert Rebuttal Report, ¶32; Ex. P3, Stone Dep. 89:6-20.
13
  Ex. P15, Groom Law Group Memorandum at 3; Ex. P16, Email Eller to Chused; Ex. P17, Plan Participant 2012
Disclosure at 2-3, 5-43; Ex. P18, Plan Participant 2013 Disclosure at 5-39; Ex. P19, Email Davies to Chused.
                                                      7
investment alternatives.14 All of the investments (whether or not MIT internally characterized

them as residing in a different Tier) were and are listed as options on the Plan’s website that

participants can invest in.15 Throughout the class period, the display, internal MIT tier grouping

and explanation of the designated investment alternatives on the Plan’s Fidelity website was very

poor.16

13.    During the class period before July 2015, Tier 3, known                Davies Decl., Ex. 17, MIT
       as the “MIT Investment Window,” offered a wide array                   Supplemental 401(k) Plan
       of mutual funds, including index funds and funds focused               Enrollment Guide at MIT-
       on various business sectors and foreign markets.                       0150827, MIT-0150834-39.

RESPONSE: Paragraph 13 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. From the beginning of the class period to today, MIT maintains two

broad categories of investment choices for Plan participants: (1) designated investment

alternatives within the Plan and (2) brokerage account investment options outside of the Plan.17

From the beginning of the class period to today, once a Plan participant joins the Plan, there


14
   Doc. 207-11, Dominguez Expert Rebuttal Report, ¶32; Ex. P3, Stone Dep. 89:6-20.
15
   Ex. P21, Ratigan Dep. 20:4-9; Ex. P22, Email Davies to Ellison; Ex. P23, 2014 Screenshot of Website; Ex. P24,
2009 Participant Communication at 32-33.
16
   Ex. P25, Preliminary Interview Results; Ex. P26, Alden Dep. 82:6-21, 83:15-22; Ex. P28, February 25, 2014
Community Feedback at 3-4; Ex. P22, Email Davies to Ellison.
17
   Ex. P15, Groom Law Group Memorandum at 3; Ex. P16, Email Eller to Chused; Ex. P17, Plan Participant 2012
Disclosure at 2-3, 5-43; Ex. P18, Plan Participant 2013 Disclosure at 5-39; Ex. P19, Email Davies to Chused.
                                                        8
were/are no additional barriers to the Plan participant investing in any of the designated

investment alternatives.18 All of the investments (whether or not MIT internally characterized

them as residing in a different Tier) were and are listed as options on the Plan’s website that

participants can invest in.19 Throughout the class period, the display, internal MIT tier grouping

and explanation of the designated investment alternatives on the Plan’s Fidelity website were

very poor.20

14.    Tier 4 was a self-directed brokerage window, called                    Davies Decl., Ex. 17, MIT
       “BrokerageLink,” which provided participants who                       Supplemental 401(k) Plan
       chose to create a brokerage account with Fidelity with                 Enrollment Guide at MIT-
       access to a large portion of the mutual funds available for            0150827, MIT-0150840; see
       401(k) investment on the market.                                       Wermers Decl., Ex. 1,
                                                                              Wermers Report ¶ 45.

RESPONSE: Paragraph 14 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. From the beginning of the class period to today, MIT maintains two

broad categories of investment choices for Plan participants: (1) designated investment




18
   Doc. 207-11, Dominguez Expert Rebuttal Report, ¶32; Ex. P3, Stone Dep. 89:6-20.
19
   Ex. P21, Ratigan Dep. 20:4-9; Ex. P22, Email Davies to Ellison; Ex. P23, 2014 Screenshot of Website; Ex. P24,
2009 Participant Communication at 32-33.
20
   Ex. P25, Preliminary Interview Results; Ex. P26, Alden Dep. 82:6-21, 83:15-22; Ex. P28, February 25, 2014
Community Feedback at 3-4; Ex. P22, Email Davies to Ellison.
                                                        9
alternatives within the Plan and (2) brokerage account investment options outside of the Plan.21

From the beginning of the class period to today, once a Plan participant joins the Plan, there

were/are no additional barriers to the Plan participant investing in any of the designated

investment alternatives.22 All of the investments (whether or not MIT internally characterized

them as residing in a different Tier) were and are listed as options on the Plan’s website that

participants can invest in.23 Throughout the class period, the display, internal MIT tier grouping

and explanation of the designated investment alternatives on the Plan’s Fidelity website were

very poor.24

15.    Tiers 1 and 2 provided simple solutions for participants              See Davies Decl., Ex. 17,
       without the inclination or ability to select from a larger            MIT Supplemental 401(k)
       assortment of funds and included a variety of low-cost                Plan Enrollment Guide at
       institutional investment options.                                     MIT-0150831-33; Wermers
                                                                             Decl., Ex. 1, Wermers
                                                                             Report ¶¶ 44-45.

RESPONSE: Paragraph 15 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”


21
   Ex. P15, Groom Law Group Memorandum at 3; Ex. P16, Email Eller to Chused; Ex. P17, Plan Participant 2012
Disclosure at 2-3, 5-43; Ex. P18, Plan Participant 2013 Disclosure at 5-39; Ex. P19, Email Davies to Chused.
22
   Doc. 207-11, Dominguez Expert Rebuttal Report, ¶32; Ex. P3, Stone Dep. 89:6-20.
23
   Ex. P21, Ratigan Dep. 20:4-9; Ex. P22, Email Davies to Ellison re: Draft Update; Ex. P23, 2014 Screenshot of
Website; Ex. P24, 2009 Participant Communication at 32-33.
24
   Ex. P25, Preliminary Interview Results; Ex. P26, Alden Dep. 82:6-21, 83:15-22; Ex. P28, February 25, 2014
Community Feedback at 3-4; Ex. P22, Email Davies to Ellison.
                                                       10
Tibble, 135 S.Ct. at 1828. From the beginning of the class period to today, MIT maintains two

broad categories of investment choices for Plan participants: (1) designated investment

alternatives within the Plan and (2) brokerage account investment options outside of the Plan.25

From the beginning of the class period to today, once a Plan participant joins the Plan, there

were/are no additional barriers to the Plan participant investing in any of the designated

investment alternatives.26 All of the investments (whether or not MIT internally characterized

them as residing in a different Tier) were and are listed as options on the Plan’s website that

participants can invest in.27 Throughout the class period, the display, internal MIT tier grouping

and explanation of the designated investment alternatives on the Plan’s Fidelity website were

very poor.28

16.    The majority of Plan assets were invested in Tiers 1 and 2 See Davies Decl., Ex. 20,
       from the start of the class period through the July 2015   Mercer’s 2010 Second
       reconfiguration of the Plan’s investment lineup.           Quarter Defined
                                                                  Contribution Performance
                                                                  Evaluation at MIT-0112242;
                                                                  id., Ex. 24, Mercer’s 2013
                                                                  Fourth Quarter Defined
                                                                  Contribution Performance
                                                                  Evaluation at MIT-0003950;
                                                                  id., Ex. 25, Mercer’s 2015
                                                                  Second Quarter Defined
                                                                  Contribution Performance
                                                                  Evaluation at MIT-0112965.

RESPONSE: Paragraph 16 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to




25
   Ex. P15, Groom Law Group Memorandum at 3; Ex. P16, Email Eller to Chused; Ex. P17, Plan Participant 2012
Disclosure at 2-3, 5-43; Ex. P18, Plan Participant 2013 Disclosure at 5-39; Ex. P19, Email Davies to Chused.
26
   Doc. 207-11, Dominguez Expert Rebuttal Report, ¶32; Ex. P3, Stone Dep. 89:6-20.
27
   Ex. P21, Ratigan Dep. 20:4-9; Ex. P22, Email Davies to Ellison re: Draft Update; Ex. P23, 2014 Screenshot of
Website; Ex. P24, 2009 Participant Communication at 32-33.
28
   Ex. P25, Preliminary Interview Results; Ex. P26, Alden Dep. 82:6-21, 83:15-22; Ex. P28, February 25, 2014
Community Feedback at 3-4; Ex. P22, Email Davies to Ellison.
                                                       11
monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. As of June 2010, $829.3 million was invested in designated

investment alternatives that Defendants internally characterized as “Investment Window”

choices.29 By June 2014, $1.49 billion was invested in unmonitored designated investment

alternatives that Defendants characterized as investment window options.30

17.       Human Resources personnel at MIT received                 Barrett Decl., Ex. 9,
          comments from some Plan participants expressing a         Deposition of Maureen
          desire for a greater range of investment options than     Ratigan (“Ratigan Dep.”)
          those available through Tiers 1 and 2.                    58:9-17.

RESPONSE: Paragraph 17 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Defendants’ citation does not support its proposition. In the section


29
     Ex. P30, October 20, 2010 Fidelity Presentation at 4.
30
     Ex. P57, August 28, 2014 Fidelity Presentation at 4.
                                                             12
Defendants rely upon, Ms. Ratigan was responding to a question about a February 2014 e-mail

related to an attempt by MIT to enact a fiduciary waiver and responded that “actually one of the

faculty members that we met with, I think he was from the Department of Economics, suggested

this approach, that we retain the existing structure and just ask for participants to sign a

waiver.”31 In actuality, only a “small minority [of Plan participants were] concerned that

sophisticated investors may be penalized” but “Faculty and staff generally support the proposal

to streamline the investment line-up and agree with the rationale for change.”32 Random Plan

participants are not fiduciaries of the Plan.

18.       The Oversight Committee intended Tiers 3 and 4 of the                Davies Decl., Ex. 17, MIT
          Plan menu to cater to participants who wanted a greater              Supplemental 401(k) Plan
          range of choice than was available in Tiers 1 and 2.                 Enrollment Guide at MIT-
                                                                               0150834, MIT-0150840; see
                                                                               Barrett Decl., Ex. 7, Stone
                                                                               Dep. 104:4-105:17.

RESPONSE: Paragraph 18 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828.




31
     Ex. P21, Ratigan Dep. 57:14-17 (emphasis added); Ex. P31, Email Ratigan to Davies.
32
     Doc. 208-10 at 7; Ex. P26, Alden Dep. 82:6-21.
                                                         13
         Plaintiffs otherwise dispute paragraph 18. Defendants retained Tier 3 because removing it

would cause “significant revenue loss for Fidelity’s workplace product [PWI] based on how they

currently price their defined contribution business.”33 To remove investments designated as

investment window funds, Fidelity and MIT “would need to discuss this piece strategically with

leadership from Fidelity and MIT[.]”34 MIT also understood that eliminating the investments

designated as investment window funds would necessarily be simplified.35

         At a June 11, 2009 meeting, Mercer told the Plan’s fiduciaries on the MIT 401(k) Plan

Oversight Committee (“POC”) that “[b]ased on available information (16,500 participants),

Mercer estimated that recordkeeping costs per participant is $189 (vs. industry standards of $50

to $125).”36 MIT noted in its meeting minutes that “[t]hrough intercompany transfers, Fidelity

receives fees to offset the cost of MIT’s recordkeeping. Revenue is high.”37 Mercer calculated

that Fidelity received a total of $6,074,402.53 in revenue from the Plan and that $3,132,940.96

was paid to Fidelity’s Personal and Workplace Investing (PWI) department for recordkeeping

fees.38 Abigail Johnson headed PWI at this time and had, “major focus on the PWI

business[.]”39 As the June 11, 2009 meeting concluded, the POC Chair, Theresa Stone,

commented that:

         MIT must be sensitive to two facts: (1) the Institute’s ‘decades long plus’
         relationship with Fidelity and (2) Ms. Abigail P. Johnson is a member of both
         the MIT Corporation and MITIMCo’s Board of Trustees. She is Chair of the
         Board that oversees Fidelity’s 161 fixed income and asset allocation funds which
         handle about $650 billion of the more than $1.2 trillion managed by Fidelity.40

33
   Ex. P32, Email Harrington to Samuelson.
34
   Id.
35
   Ex. P7, Ruiz Dep. 195:7-13.
36
   Ex. P11, June 11, 2009 Mtg. Min. Comp. at 14-15.
37
   Id. at 15; Ex. P78, Delivorias Dep. 27:10-22 (“intercompany transfer relates to crediting revenue internally
between two divisions of a company, in this case asset management or investment management and
recordkeeping”).
38
   Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 4.
39
   Ex. P35, Email Harrington to Samuelson.
40
   Ex. P11, June 11, 2009 Mtg. Min. Comp. at 15 (Emphasis added).
                                                          14
Stone served on the MIT Corporation’s Board of Trustees for “a couple of decades” and is

currently a “life trustee.”41 During the same period that Stone served as a trustee, Abigail

Johnson was a MIT Corporation trustee and is also currently a life trustee.42 While on the MIT

Corporation’s Board of Trustees, and prior to the class period, Stone was the person responsible

for actually creating the MIT Investment Management Company (“MITIMCo”) and served as

chair of MITIMCo’s Board of Trustees.43 Johnson was appointed to MITIMCo’s Board of

Trustees.44 Stone and Johnson served together on MITIMCo’s Board of Trustees.45 Stone

described Abigail Johnson as “an honored member of the board.”46 Abigail Johnson is the

Chairman and CEO of Fidelity.47 Other POC members at the time Stone made her comments

understood that Abigail Johnson was CEO of Fidelity and an MIT donor.48 The POC members

were appointed by Stone.49

        Outside of MIT, Stone was a Trustee of the Museum of Fine Arts (“MFA”) in Boston,

which was supported by high-level Fidelity employees, including Abigail Johnson’s family in

2010 and 2011.50 During the class period, at least one discussion of Fidelity’s retirement plan

services to the Plan took place during an e-mail conversation regarding Fidelity’s contributions

to the MFA.51 In that exchange, Stone wrote to John Ragnoni, the Executive Vice President of

Fidelity’s Tax-Exempt 403(b) Market, praising Fidelity: “We know how much Fidelity has


41
   Ex. P3, Stone Dep. 10:10-11:21; Ex. P36, MIT Corporation Members available at https://corporation.mit.edu/all-
members/theresa-m-stone.
42
   Ex. P37, MIT Corporation Members available at https://corporation.mit.edu/all-members/abigail-p-johnson.
43
   Ex. P3, Stone Dep. 12:5-18; 120:22-121:3.
44
   Ex. P11, June 11, 2009 Mtg. Min. Comp at 15.
45
   Ex. P3, Stone Dep. 120:22–121:8.
46
   Id. at 122:2-123:24.
47
   Ex. P37, MIT Corporation Members available at https://corporation.mit.edu/all-members/abigail-p-johnson.
48
   Ex. P10, Kelly Dep. 97:4-21.
49
   Ex. P38, 2009 MIT Faculty Newsletter at 1;
50
   Ex. P40, Email Stone to Ragnoni at 2.
51
   Id.
                                                       15
meant to the success of the Wing, so it was special to experience and enjoy the achievement of

the MFA with you, your colleagues and your good customers. You are fortunate to be part of

such a high quality organization; and we are fortunate to be your partners.”52 Fidelity’s Ragnoni

responded to Stone: “As a trustee, I’m sure you are quite proud of what has been accomplished at

the museum and it was wonderful to have the Johnson family have a chance to share it with so

many of our valued clients. I am looking forward to seeing you next week to discuss some of our

ideas around plan sponsor retirement income dynamics.”53

19.    MIT informed participants that the Tier 3 Investment                  Davies Decl., Ex. 17, MIT
       Window was directed toward “investors with an                         Supplemental 401(k) Plan
       understanding of how to research and evaluate individual              Enrollment Guide at MIT-
       investments.”                                                         0150834.

RESPONSE: Paragraph 19 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. The existence of both designated investment alternatives within the

Plan, that have no barriers to entry and BrokerageLink, with barriers to entry, conveys to

participants that a sensible fund screening process by “seasoned investment professionals” has

taken place for each and every “specific” designated investment alternative.54 Communications


52
   Id.
53
   Id.
54
   Doc. 207-11, Dominguez Expert Rebuttal Report, ¶35; Ex. P38, 2009 MIT Faculty Newsletter at 1-2, 4.
                                                      16
with Plan participants reinforced the perception that MIT monitored all designated investment

alternatives in the Plan.55 Plaintiffs otherwise do no dispute that the 401(k) Plan Enrollment

Guide contained the cited language.

20.    MIT informed participants that the Tier 4 brokerage                   Davies Decl., Ex. 17, MIT
       window was directed toward “investor[s] who [were]                    Supplemental 401(k) Plan
       willing to take on the potential for more risk” and                   Enrollment Guide at MIT-
       were “prepared to assume the responsibility of more                   0150840.
       closely monitoring this portion of [their] portfolio.”

RESPONSE: Paragraph 20 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. The existence of both designated investment alternatives within the

Plan, that have no barriers to entry and BrokerageLink, with barriers to entry, conveys to

participants that a sensible fund screening process by “seasoned investment professionals” has

taken place for each and every “specific” designated investment alternative.56 Communications

with Plan participants reinforced the perception that MIT monitored all designated investment

alternatives in the Plan.57 Plaintiffs otherwise do no dispute that the 401(k) Plan Enrollment

Guide contained the cited language.



55
   Ex. P38, 2009 MIT Faculty Newsletter at 1-2, 4.
56
   Doc. 207-11, Dominguez Expert Rebuttal Report, ¶35; see also Ex. P38, 2009 MIT Faculty Newsletter at 1-2, 4.
57
   Ex. P38, 2009 MIT Faculty Newsletter at 1-2, 4.
                                                       17
21.    Plaintiffs’ expert Wendy Dominguez has recognized that        Barrett Decl., Ex. 11, Wendy
       the inclusion of brokerage windows in defined                 Dominguez Report ¶¶ 21, 30
       contribution plans is common and appropriate.                 & Ex. 9; id., Ex. 10,
                                                                     Deposition of Wendy
                                                                     Dominguez (“Dominguez
                                                                     Dep.”) 113:4-20.

RESPONSE: Paragraph 21 is not material to Defendants’ Motion for Summary Judgment

because whether the use of a self-directed brokerage option is appropriate is a plan specific

inquiry. In assessing the prudence of an investment decision, both “the merits of the transaction”

and “the thoroughness of the [fiduciary’s] investigation” must be considered. Tibble, 843 F.3d at

1197 (internal citations and quotation omitted). The fiduciary must also “balance the relevant

factors and make a reasoned decision as to the preferred course of action” and the failure to do so

is imprudent. George v. Kraft Foods Global, Inc., 641 F.3d 786,796 (7th Cir. 2011). Whether the

use of BrokerageLink as a stand-alone option in the Plan was appropriate in MIT’s

circumstances was outside the scope of Ms. Dominguez’s opinions.58 Plaintiffs otherwise deny

paragraph 21. Wendy Dominguez opines that “to the extent retirement plans want to include a

third tier they use a brokerage window like BrokerageLink instead of an unmonitored and

unconstrained tier like the MIT Investment Window.”59 Only “some plans allow for a third-tier

providing self-directed investing through a brokerage window.”60 Ms. Dominguez’s whitepaper

on investment menu construction, created in the course of her practice, specifically states that a

self-directed brokerage option “isn’t appealing to all plan sponsors[.]”61 In MIT’s specific

circumstance, Ms. Dominguez opines that the use of a self-directed brokerage option alongside a

large group of unmonitored investments is inappropriate.62 Once the Plan’s fiduciaries belatedly


58
   Doc. 207-11, ¶1; Ex. P41, Dominguez Dep. 129:3-6.
59
   Doc. 207-11, ¶21.
60
   Doc. 207-11, ¶30.
61
   Doc. 207-11, at 141 (Ex. 4).
62
   Id. ¶¶20-21, 28-35.
                                                       18
looked at MIT’s specific self-directed brokerage option in 2013, they believed that the

“Brokerage Window is not a suitable option for most MIT employees.”63

22.       The Oversight Committee intended the Investment           See Barrett Decl., Ex. 6,
          Window to operate in conjunction with BrokerageLink to    Ruiz Dep. 117:20-118:3
          offer participants ready access to an expanded range of   (“[T]he investment window
          investment choices in the period relevant to this case.   ... was an appendage to the
                                                                    brokerage window”).

RESPONSE: Paragraph 22 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Once the Plan’s fiduciaries belatedly looked at the issue in 2013, they

believed that the “Brokerage Window is not a suitable option for most MIT employees.”64




63
     Ex. P25, Preliminary Interview Results.
64
     Id.
                                                 19
23.   When the Investment Window was introduced to the              Declaration of Francis
      Plan, it included all Fidelity mutual funds available to      Petrangelo in Support of
      401(k) plans, as well as a set of non-Fidelity funds that     Defendants’ Motion for
      included many funds requested by Fidelity’s 401(k) plan       Summary Judgment
      clients. These funds were known as the “FundsNet”             (“Petrangelo Decl.”) ¶ 4;
      funds.                                                        see Davies Decl., Ex. 30,
                                                                    Amended and Restated
                                                                    Recordkeeping Agreement
                                                                    Between Massachusetts
                                                                    Institute of Technology and
                                                                    Fidelity Investments
                                                                    Institutional Operations
                                                                    Company, Inc., dated
                                                                    October 22, 2001
                                                                    (“Recordkeeping
                                                                    Agreement”) at MIT-
                                                                    0117077; Barrett Decl., Ex.
                                                                    7, Stone Dep. 110:18-112:3.

RESPONSE: Paragraph 23 is not material to Defendants’ Motion for Summary Judgment

because a decision to add all then existing Fidelity funds in 2001 is irrelevant to whether

Defendants breached their fiduciary duties during the class period by failing to monitor each

designated investment alternatives in the Plan and remove imprudent ones. “[A] fiduciary

initially must determine and continue to monitor the prudence of each investment option

available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A fiduciary

breaches its duty when it ‘fails to properly monitor investments and remove imprudent ones.’”

Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides that “a

trustee has a continuing duty to monitor trust investments and remove imprudent ones.” Tibble,

135 S.Ct. at 1828.

24.   Fidelity is one of the most experienced fund complexes in     See Petrangelo Decl. ¶ 3;
      the plan-servicing business, offering investments that are    Wermers Decl., Ex. 1,
      widely held in defined-contribution plans.                    Wermers Report ¶¶ 49-51 &
                                                                    Exs. 5, 6, 7A-B.




                                                20
RESPONSE: Paragraph 24 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. The investment management firm, the brand, like Fidelity, is not a

determining factor in the performance of an investment.65

25.       BrokerageLink provided Plan participants access to                 Davies Decl., Ex. 22, 2012
          many of the same funds that were available through the             MIT 401(k) Plan Investment
          Investment Window.                                                 Structure Process
                                                                             Presentation at MIT-
                                                                             0001771, MIT-0001776-94;
                                                                             see Wermers Decl., Ex. 1,
                                                                             Wermers Report ¶ 61.

RESPONSE: Paragraph 25 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides




65
     Ex. P1, Howard Dep. 109:21-110:16; Ex. P44, Wermers Dep. 59:12-60:15.
                                                       21
that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Plaintiffs do not otherwise dispute paragraph 25.

26.       In 2012, the Plan’s third-party investment consultant,      Davies Decl., Ex. 22, 2012
          Mercer LLC (“Mercer”), determined that 64 of the funds      MIT 401(k) Plan
          available in both the Investment Window and                 Investment Structure
          BrokerageLink were available in a lower-cost share          Process Presentation at
          class in the Investment Window relative to the share        MIT-0001789-93; see
          class available through BrokerageLink.                      Wermers Decl., Ex. 1,
                                                                      Wermers Report ¶ 61.

RESPONSE: Paragraph 26 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants engaged in any conduct that resulted in any

individual investment in a lower cost share class for any individual fund available in both the

Investment Window and BrokerageLink. In assessing the prudence of an investment decision,

both “the merits of the transaction” and “the thoroughness of the [fiduciary’s] investigation”

must be considered. Tibble v. Edison, Int’l, 843 F.3d 1187, 1197 (9th Cir. 2016)(internal

citations and quotation omitted). “‘[T]he test of prudence—the Prudent Man Rule—is one of

conduct, and not a test of the result.’” Bunch v. W.R. Grace & Co., 555 F.3d 1, 7 (1st Cir.

2009)(alteration in original)(quoting Donovan v. Cunningham, 716 F.2d 1455, 1467 (5th

Cir.1983)) “The fiduciaries conduct is judged based upon ‘the totality of the circumstances.’”

Bunch, 555 F.3d at 7 (quoting DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 418 (4th Cir. 2007)).

Moreover, the document cited by Defendants is dated September 27, 2012, which is two years

after the start of the class period, August 9, 2010.66

           Plaintiffs otherwise deny that 64 funds available in both the Plan and Brokeragelink were

available in a lower-cost share class in the Investment Window during the entire class period. Of

the 64 funds cited by Defendants, 41 were in higher cost share classes of proprietary Fidelity


66
     Doc. 1.
                                                  22
investments until November 2011.67 As of August 2010, the Plan was eligible for lower cost

share classes of the proprietary Fidelity investments in the Plan, known as K shares,.68 Over $300

million in Plan participant assets were invested in these higher cost share classes of the

proprietary Fidelity funds.69

        Plaintiffs further deny that these 64 funds were the result of any process.70 MIT’s failure

to evaluate investments in the Plan resulted in several designated investment alternatives in the

Plan to have even higher expense ratios than the same investment in BrokerageLink.71 By 2012,

over $9 million in plan participant assets were invested in the higher cost options in the Plan.72

Plan fiduciaries did not know this was occurring until 2012, testifying that they “would be

surprised” if that happened.73 Once Plan fiduciaries were advised this was occurring, they did not

remedy the problem with individual committee members disclaiming any personal responsibility

to investigate overcharges or availability of a lower share class within the Plan.74 By December

31, 2013, $11 million in participant assets were invested in the higher cost designated investment

alternative option.75 As of July 1, 2010, 184 designated investment alternatives in the Plan were

also in BrokerageLink in the same share class with no transaction fees.76




67
   Ex. P5, Recordkeeping Agreement Comp. at 52-55.
68
   Ex. P3, Stone Dep. 115:4- 118:5; Ex. P45, Harrington Dep. 20:1-21:22; Ex. P46, Email Harrington to Samuelson.
69
   Ex. P45, Harrington Dep. 20:1-23:4; Ex. P46, Email Harrington to Samuelson; Doc. 207-4, 2010 Form 5500 at
155-160.
70
   Ex. P7, Ruiz Dep. 61:3-10; Ex. P10, Kelly Dep. 43:8-50:13.
71
   Doc. 208-22, at 25-28 (Janus Balance S; DWS International S; Janus Overseas; Janus Worldwide; Janus Forty;
Janus Enterprise S; Alger Capital Appreciation).
72
   Id.
73
   Ex. P3, Stone Dep. 88:2-89:5; Ex. P21, Ratigan Dep. 59:6-61:2; Ex. P31, Email Ratigan to Davies.
74
   Ex. P1, Howard Dep. 112:17-121:14; see also Ex. P10, Kelly Dep. 40:4-41:6, 91:18-92:9, 93:2-95:23.
75
   Ex. P79, 2013 Form 5500 at 182.
76
   Ex. P32, Email Harrington to Samuelson; Ex. P80, MIT 401(k) Funds Ranked as of 03/30/2012.
                                                       23
27.       Plan participants investing in the Investment Window                Davies Decl., Ex. 1, Fidelity
          were not charged transaction fees or commissions in                 BrokerageLink Participant
          connection with their investments, whereas                          Acknowledgment Form at
          participants investing through BrokerageLink were                   MIT-0008452; id., Ex. 17,
          charged transaction fees for investing in certain funds             MIT Supplemental 401(k)
          offered through that service.                                       Plan Enrollment Guide at
                                                                              MIT-0150840; id., Ex. 7,
                                                                              April 30, 2012 Minutes of
                                                                              the Meeting of the MIT
                                                                              Supplemental 401(k) Plan
                                                                              Oversight Committee at
                                                                              MIT-0001511; Barrett
                                                                              Decl., Ex. 10, Dominguez
                                                                              Dep. 145:10-21, 169:7-10;
                                                                              see Wermers Decl., Ex. 1,
                                                                              Wermers Report ¶ 61.

RESPONSE: Plaintiffs dispute paragraph 27. As of July 1, 2010, 184 designated investment

alternatives in the Plan were also in BrokerageLink in the same share class and did not charge

transaction fees.77

28.       Plan participants are required to complete a Fidelity              Davies Decl., Ex. 1, Fidelity
          BrokerageLink Participant Acknowledgement Form in                  BrokerageLink Participant
          order to invest through BrokerageLink.                             Acknowledgment Form at
                                                                             MIT-0008442-52.

RESPONSE: Plaintiffs do not dispute paragraph 28.

29.       By completing a Fidelity BrokerageLink Participant                  Davies Decl., Ex. 1, Fidelity
          Acknowledgement Form, Plan participants agree to a                  BrokerageLink Participant
          series of terms and conditions which include                        Acknowledgment Form at
          limitations of liability, potential fees for low account            MIT-0008449, MIT-
          activity or failure to maintain minimum account                     0008451-52; see also
          balances, and the arbitration of any disputes.                      Barrett Decl., Ex. 10,
                                                                              Dominguez Dep. 153:1-20,
                                                                              157:14158:9, 162:21-164:1.




77
     Ex. P32, Email Harrington to Samuelson; Ex. P80, MIT 401(k) Funds Ranked as of 03/30/2012.
                                                        24
RESPONSE: Plaintiffs do not dispute paragraph 29. The requirement for the BrokerageLink

created hurdles that clearly communicated to participants that they were stepping outside the

fiduciary environment.78


30.       By completing a Fidelity BrokerageLink Participant          Davies Decl., Ex. 1, Fidelity
          Acknowledgement Form, Plan participants also                BrokerageLink Participant
          acknowledge that they bear the burden of notifying          Acknowledgment Form at
          Fidelity of erroneous or incorrect orders.                  MIT-0008448-49; see also
                                                                      Barrett Decl., Ex. 10,
                                                                      Dominguez Dep. 158:10-
                                                                      161:6.

RESPONSE: Plaintiffs do not dispute paragraph 30.

31.       As a result of the agreements and acknowledgements          Davies Decl., Ex. 1, Fidelity
          required to invest through BrokerageLink, participants      BrokerageLink Participant
          investing through BrokerageLink who fail to immediately     Acknowledgment Form at
          notify Fidelity of erroneous or inaccurate trades may not   MIT-0008448-49; see Barrett
          be subsequently made whole if and when they notice and      Decl., Ex. 10, Dominguez Dep.
          later notify Fidelity of any such errors.                   158:10161:6.

RESPONSE: Plaintiffs do not dispute paragraph 31.

32.       Participants wishing to invest their participant account Davies Decl. ¶ 7; see Barrett
          balances through the Investment Window were not          Decl., Ex. 10, Dominguez
          required to sign an acknowledgement form, nor were they Dep. 135:21-137:23.
          otherwise required to agree to limitations of liability,
          potential fees for low account activity or failure to
          maintain minimum account balances, or the arbitration of
          any disputes.

RESPONSE: Plaintiffs do not dispute paragraph 32.

33.       Plaintiffs’ expert Wendy Dominguez testified that the       See Barrett Decl., Ex. 10,
          steps required to invest through brokerage windows          Dominguez Dep. 131:4-7,
          benefit participants because they deter participants from   135:21-136:15, 137:8-138:6,
          completing them.                                            154:22-155:16, 162:14-20,
                                                                      164:2-11.




78
     Doc. 207-11, Dominguez Rebuttal Report, ¶¶31‒35.
                                                        25
RESPONSE: Paragraph 33 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828.

        Plaintiffs otherwise do not dispute paragraph 33. Wendy Dominguez opined that if a self-

directed brokerage option is offered, it is important that participants investing in the self-directed

option know they are in that option.79 In MIT’s specific circumstances, once the Plan’s

fiduciaries belatedly looked at MIT’s specific self-directed brokerage option in 2013, they

believed that the “Brokerage Window is not a suitable option for most MIT employees.”80 By

late 2013, the Committee members expressed their preference that there were obstacles to Plan

participants going into a self-directed option.81

34.    On a dollar-weighted basis, participants’ investments in            Wermers Decl., Ex. 2,
       the Investment Window during the class period delivered             Wermers Rebuttal Report
       returns that were within $395,898 of the returns                    ¶¶ 27-28 & Ex. 2.
       participants would have achieved had they been able to
       make the same investment allocations directly in the
       funds’ benchmarks, and earn the full measure of
       benchmark returns, instead.




79
   Ex. P41, Dominguez Dep. 126:22-127:5, 141:2-143:24, 149:11-151:23, 169:11-170:9, 185:12-186:2.
80
   Ex. P25, Preliminary Interview Results.
81
   Ex. P33, Email Ratigan to Ruiz at 1.
                                                     26
RESPONSE: Paragraph 34 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan to retain imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Paragraph 34 is further

irrelevant because loss is determined “by comparing the performance of the imprudent

investments with the performance of a prudently invested portfolio.” Evans v. Akers, 534 F.3d

65, 74 (1st Cir. 2008). Donovan v. Bierwirth, 754 F.2d 1049 (2d Cir. 1985), provides “[w]here

several alternative investment strategies were equally plausible, the court should presume that

the funds would have been used in the most profitable of these.” Id. at 1056 The Court should

resolve “[a]ny doubt or ambiguity” regarding damages against the fiduciary. Id. Applying these

principles, courts use the most profitable “plausible” replacement funds to calculate damages.

Id.; Trs. of the Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d 561, 567 (2d Cir.

2016). Similarly, the Pension Protection Act allows mapping of investments to “reasonably

similar” investments or to the default investment option. 29 U.S.C. §1104(c)(4)(B). Moreover,

paragraph 34 demonstrates loss to the Plan and creates an issue of fact. Defendants’ failure to

monitor investments and remove imprudent ones resulted in damages to the Plan of $over $30

million.82




82
     Ex. P49, Buetow Corrected Expert Report ¶¶24, 85-121.
                                                        27
35.   It is not possible to invest directly in a prospectus         Wermers Decl., Ex. 2,
      benchmark, and investing in a fund that seeks to track a      Wermers Rebuttal Report
      benchmark index comes with investment management              ¶ 28.
      costs that are not accounted for in reporting the
      performance of the benchmark index itself.

RESPONSE: Paragraph 35 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan retaining imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Paragraph 35 is further

irrelevant because loss is determined “by comparing the performance of the imprudent

investments with the performance of a prudently invested portfolio.” Evans, 534 F.3d at 74.

Bierwirth provides “[w]here several alternative investment strategies were equally plausible, the

court should presume that the funds would have been used in the most profitable of these.” 754

F.2d at 1056. The Court should resolve “[a]ny doubt or ambiguity” regarding damages against

the fiduciary. Id. Applying these principles, courts use the most profitable “plausible”

replacement funds to calculate damages. Id.; Trs. of the Upstate N.Y. Eng’rs Pension Fund, 843

F.3d at 567. Similarly, the Pension Protection Act allows mapping of investments to “reasonably

similar” investments or to the default investment option. 29 U.S.C. §1104(c)(4)(B).

36.   Participants’ investments in the Investment Window            Wermers Decl., Ex. 2,
      funds during the class period delivered returns that          Wermers Rebuttal Report
      exceeded the returns participants would likely have           ¶ 28.
      achieved had they instead invested in funds seeking to
      track the Investment Window funds’ benchmarks,
      taking into the account the likely costs of investing in an
      actual fund tracking the benchmark.

                                                28
RESPONSE: Paragraph 36 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan retaining imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Defendants’ expert did not

analyze whether each individual fund was reasonable for the Plan.83 Plaintiffs otherwise deny

paragraph 36. Defendants’ citation is not supported by any evidence outside of pure speculation.

Wermers’ report states he believes that “incorporating these costs would result in lower—and

likely negative—damages relative to the calculation in Exhibit 2, and therefore, the calculations

show in Exhibit 2 are conservative.”84

           Paragraph 36 is further irrelevant because loss is determined “by comparing the

performance of the imprudent investments with the performance of a prudently invested

portfolio.” Evans, 534 F.3d at 74. Bierwirth provides “[w]here several alternative investment

strategies were equally plausible, the court should presume that the funds would have been used

in the most profitable of these.” 754 F.2d at 1056. The Court should resolve “[a]ny doubt or

ambiguity” regarding damages against the fiduciary. Id. Applying these principles, courts use the

most profitable “plausible” replacement funds to calculate damages. Id.; Trs. of the Upstate N.Y.

Eng’rs Pension Fund, 843 F.3d at 567. Similarly, the Pension Protection Act allows mapping of

investments to “reasonably similar” investments or to the default investment option. 29 U.S.C.




83
     Ex. P44, Wermers Dep. 82:21-85:12.
84
     Doc. 210-2, Wermers Rebuttal Report ¶28.
                                                  29
§1104(c)(4)(B). Plaintiffs otherwise dispute paragraph 36. Defendants’ failure to monitor

investments and remove imprudent ones resulted in damages to the Plan of over $30 million.85

37.       On a dollar-weighted basis, participants’ investments in   Wermers Decl., Ex. 2,
          the funds in the Investment Window delivered returns       Wermers Rebuttal Report
          that were more than $40 million higher than the            ¶ 31 & Ex. 4.
          participants would have achieved had they been able to
          make the same investment allocations in a fund
          delivering the median returns of each Investment
          Window fund’s peer group.

RESPONSE: Paragraph 37 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan retaining imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Paragraph 37 is further

irrelevant because loss is determined “by comparing the performance of the imprudent

investments with the performance of a prudently invested portfolio.” Evans, 534 F.3d at 74.

Bierwirth provides “[w]here several alternative investment strategies were equally plausible, the

court should presume that the funds would have been used in the most profitable of these.” 754

F.2d at 1056. The Court should resolve “[a]ny doubt or ambiguity” regarding damages against

the fiduciary. Id. Applying these principles, courts use the most profitable “plausible”

replacement funds to calculate damages. Id.; Trs. of the Upstate N.Y. Eng’rs Pension Fund, 843

F.3d at 567. Similarly, the Pension Protection Act allows mapping of investments to “reasonably

similar” investments or to the default investment option. 29 U.S.C. §1104(c)(4)(B).



85
     Ex. P49, Buetow Corrected Expert Report ¶¶24, 85-121.
                                                        30
           Plaintiffs otherwise dispute that selecting the median return of each investments peer

group is the proper measure of damages. Defendants’ failure to monitor investments and remove

imprudent ones resulted in damages to the Plan of over $30 million.86

38.       For each year from 2010 through 2015, the majority of        Wermers Decl., Ex. 1,
          the actively managed mutual funds in the Investment          Wermers Report ¶ 84 & Exs.
          Window had one-, three-, and five-year returns in the        17A-17C.
          top two quartiles of their respective mutual fund peer
          groups.

RESPONSE: Paragraph 38 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan retaining imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Defendants’ citation

demonstrates that from 2010 through 2015, when designated investment alternatives were not

being monitored, up to 44% were in the bottom two quartiles of their respective mutual fund peer

groups.87 Defendants’ citation is an admission that up to 44% of the designated investment

alternatives in the Plan consistently underperformed their benchmarks through the class period.

39.       Many of the Vanguard funds used by Plaintiffs’ expert       Wermers Decl., Ex. 2,
          Gerald Buetow as comparators for the Investment             Wermers Rebuttal Report
          Window options are in different asset classes than the      ¶¶ 25-26 & Exs. 1A-1B.
          challenged Investment Window funds.

RESPONSE: Paragraph 39 is not material to Defendants’ Motion for Summary Judgment

because loss is determined “by comparing the performance of the imprudent investments with


86
     Ex. P49, Buetow Corrected Expert Report ¶¶24, 85-121.
87
     Doc. 210-1, at 150-152 (17A-17C).
                                                        31
the performance of a prudently invested portfolio.” Evans, 534 F.3d at 74. Bierwirth provides

“[w]here several alternative investment strategies were equally plausible, the court should

presume that the funds would have been used in the most profitable of these.” 754 F.2d at 1056.

The Court should resolve “[a]ny doubt or ambiguity” regarding damages against the fiduciary.

Id. Applying these principles, courts use the most profitable “plausible” replacement funds to

calculate damages. Id.; Trs. of the Upstate N.Y. Eng’rs Pension Fund, 843 F.3d at 567. Similarly,

the Pension Protection Act allows mapping of investments to “reasonably similar” investments

or to the default investment option. 29 U.S.C. §1104(c)(4)(B). Once a fiduciary determines that

an inappropriate designated investment alternative should be removed from a defined

contribution plan, it is common fiduciary practice to make mapping decisions to reasonably

similar, but not the exact same, asset class based on the circumstances of the plan.88 Had

Defendants followed any investment management process in August 2010, the Plan would not

have lost over $30 million in retirement savings.89

40.    Plaintiffs’ expert Gerald Buetow has acknowledged that                 Barrett Decl., Ex. 12,
       there was no way, at the beginning of the class period, for            Deposition of Gerald
       the Committee to identify which funds within the                       Buetow (“Buetow Dep.”)
       Investment Window would outperform their benchmarks                    224:18-225:23.
       during the class period and which funds would not.

RESPONSE: Paragraph 40 is not material to Defendants’ Motion for Summary Judgment

because “‘the test of prudence—the Prudent Man Rule—is one of conduct, and not a test of the

result.’” Bunch, 555 F.3d at 7 (alteration in original)(quoting Donovan, 716 F.2d at 1467. In

assessing the prudence of an investment decision, both “the merits of the transaction” and “the

thoroughness of the [fiduciary’s] investigation” must be considered. Tibble, 843 F.3d at 1197


88
   Doc. 207-11, Dominguez Expert Rebuttal Report, ¶¶49-50; Ex. P44, Wermers Dep. 97:23-102:5; Ex. P44,
Wermers Dep. Ex. 211 at 11 (mapping sector funds to various asset classes); Ex. P54, Ellison Dep. 85:3-87:12;
89:1-18, 97:6-98:22; 100:1-102:12.
89
   Ex. P49, Buetow Corrected Expert Report ¶¶24, 85-121.
                                                       32
(internal citations and quotation omitted). The defined contribution portfolio management

process is put in place to prudently manage an investment lineup to meet the goals of the defined

contribution plan and prevent disaster.90 MIT did not undertake this process, resulting in

disaster.91 Had Defendants followed any investment management process in August 2010, the

Plan would not have lost $30 million in retirement savings.92

41.    The Oversight Committee on multiple occasions sought                  Davies Decl., Ex. 27, Letter
       counsel on its fiduciary responsibilities with respect to             From R. Gaudreau, Jr., to P.
       selection and monitoring of the Plan’s various investment             Callahan Fay, MIT-0123435;
       options, including the Investment Window.                             id., Ex. 8, May 24, 2010
                                                                             Minutes of the Meeting of
                                                                             the MIT Supplemental
                                                                             401(k) Plan Oversight
                                                                             Committee at MIT-005196.


RESPONSE: Plaintiffs do not dispute paragraph 41. Plaintiffs dispute that Defendants followed

the advice of counsel.

42.    In 2007, the Committee received legal advice from                     Davies Decl., Ex. 27, Letter
       outside lawyers, which the outside lawyers represented to             From R. Gaudreau, Jr., to P.
       have been confirmed with the Department of Labor,                     Callahan Fay at MIT-
       stating that it had a “diluted level of fiduciary                     0123439.
       responsibility with respect to Tier 3 investment options,”
       “significantly lower than its role with respect to Tiers 1
       and 2.”

RESPONSE: Plaintiffs state that the document cited speaks for itself and do not dispute the

quoted language in included in the cited document. The cited document also indicates that “in the

event that a large number of the funds offered by the vendor are underperforming” MIT should

select a new vendor.93 Paragraph 42, which contains advice given by Ropes & Gray LLP in


90
   Ex. P86, Buetow Dep. 282:17-24; Ex. P66, The Management of Investment Decisions at 1-2; Doc. 207-11,
Dominguez Expert Rebuttal Report, ¶26; Ex. P64, John L. Maginn, et al., Managing Investment Portfolios: A
Dynamic Process, pp. 4-6, 10-11.
91
   Ex. P93, Email Samuelson to Harrington.
92
   Ex. P49, Buetow Corrected Expert Report ¶¶24, 85-121.
93
   Doc. 208-27, at 6.
                                                      33
2007, is not material to Defendants’ Motion for Summary Judgment

                                    .94 As early as January 12, 2010, Groom advised MIT that the

internally designated “Investment Window” funds needed to be monitored the same way MIT

monitored the internally designated Lifecycle Funds and Asset Class Funds.95 In March 2010,

Groom attended an MIT fiduciary committee meeting and again opined that MIT must monitor

all designated investment alternatives in the Plan, regardless of internal characterization.96 By

May 2010, the POC noted that there was “fiduciary responsibility for the Investment Window vs.

no fiduciary responsibility for BrokerageLink.”97 Again in June 2010, MIT noted that they were

not relieved from the “responsibility to select and monitor plan investment alternatives under

ERISA, especially ‘designated investment alternatives’ (DIA).”98 MIT immediately recognized

that Groom was “extremely knowledgeable[,]”99 and that the “quality and depth of [Groom]

surpassed [Ropes & Gray].”100 By 2012, both Mercer and Fidelity informed MIT that a group of

unmonitored designated investment alternatives was an uncommon and inappropriate outlier

among 401(k) plans.101 In February 2012, Groom continued to counsel that MIT had an “ongoing

fiduciary obligation to monitor the investment window funds[.]”102 In September 2012, Mercer

told MIT that “as part of its fiduciary responsibility, [MIT] needs to monitor each and every




94
                                                            .
95
   Ex. P47, Jan. 13, 2010 Memorandum to File at 6-7; Ex. P7, Ruiz Dep. 65:2-21; Ex. P95, May 20, 2010 Investment
Window Discussion.
96
   Ex. P11, March 30, 2010 Mtg. Min. Comp. at 40-41.
97
   Ex. P11, May 10, 2010 Mtg. Min. Comp. at 45-46; Ex. P95, May 20, 2010 Investment Window Discussion.
98
   Ex. P96, June 16, 2010 Plan Oversight Subcommittee Agenda; Ex. P48, June 16, 2010 Presentation at 8-9, 10.
99
   Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41.
100
    Id. at 46.
101
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41 (“When Ms. Stone asked if MIT is the only plan sponsor to
offer hundreds of investments through its platform, [Mercer] responded that beginning in 2002, plans narrowed their
investment offerings.”); Id. at 136 (Fidelity’s representative “mentioned that only a few Fidelity clients have both a
mutual fund window and the brokerage link and that this structure is no longer offered to new clients.”).
102
    Ex. P6, Email Lofren to Chused at 1.
                                                         34
investment fund that is not in the Brokerage Window and should consider the costs and efforts to

adequately perform the reviews.”103

43.       Counsel advised that the Committee was required to                  Davies Decl., Ex. 27, Letter
          ensure that the Investment Window menu was                          From R. Gaudreau, Jr., to P.
          competitive with similar mutual-fund-window                         Callahan Fay at MIT-
          offerings from other vendors.                                       0123439.

RESPONSE: Paragraph 43, which contains advice given by Ropes & Gray LLP in 2007, is not

material to Defendants’ Motion for Summary Judgment because

                        .104 As early as January 12, 2010, Groom advised MIT that the internally

designated “Investment Window” funds needed to be monitored the same way MIT monitored

the internally designated Lifecycle Funds and Asset Class Funds.105 In March 2010, Groom

attended an MIT fiduciary committee meeting and again opined that MIT must monitor all

designated investment alternatives in the Plan, regardless of internal characterization.106 By May

2010, the POC noted that there was “fiduciary responsibility for the Investment Window vs. no

fiduciary responsibility for BrokerageLink.”107 Again in June 2010, MIT noted that they were

not relieved from the “responsibility to select and monitor plan investment alternatives under

ERISA, especially ‘designated investment alternatives’ (DIA).”108 MIT immediately recognized

that Groom was “extremely knowledgeable[,]”109 and that the “quality and depth of [Groom]

surpassed [Ropes & Gray].”110 By 2012, both Mercer and Fidelity informed MIT that a group of

unmonitored designated investment alternatives was an uncommon and inappropriate outlier



103
      Ex. P11, May 31, 2012 Mtg. Min. Comp. at 141.
104
                                                         .
105
    Ex. P47, January 13, 2010 Memorandum to File at 6-7; Ex. P7, Ruiz Dep. 65:2-21; Ex. P95, May 20, 2010
Investment Window Discussion.
106
    Ex. March 30, 2010 P11, Mtg. Min. Comp. at 40-41.
107
    Id. at 45-46; Ex. P95, May 20, 2010 Investment Window Discussion.
108
    Ex. P96, June 16, 2010 Plan Oversight Subcommittee Agenda; Ex. P48, June 16, 2010 Presentation at 8-9, 10.
109
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41.
110
    Id. at 46.
                                                       35
among 401(k) plans.111 In February 2012, Groom continued to counsel that MIT had an “ongoing

fiduciary obligation to monitor the investment window funds[.]”112 September 2012, Mercer told

MIT that “as part of its fiduciary responsibility, [MIT] needs to monitor each and every

investment fund that is not in the Brokerage Window and should consider the costs and efforts to

adequately perform the reviews.”113 Plaintiffs otherwise do not dispute paragraph 43.

44.    Counsel reported that “DOL suggested that the Oversight                  Davies Decl., Ex. 27, Letter
       Committee should consider” “periodically monitoring the                  From R. Gaudreau, Jr., to P.
       funds available under Tier 3 using information provided                  Callahan Fay at MIT-
       by the vendor in order to identify any funds that are                    0123439.
       underperforming,” “advising participants of any funds
       that are underperforming,” and “in the event that a large
       number of funds offered by the vendor are
       underperforming, selecting a new vendor.”

RESPONSE: Paragraph 44, which contains advice given by Ropes & Gray LLP in 2007, is not

material to Defendants’ Motion for Summary Judgment because by October 2009,

                      .114 As early as January 12, 2010, Groom advised MIT that the internally

designated “Investment Window” funds needed to be monitored the same way MIT monitored

the internally designated Lifecycle Funds and Asset Class Funds.115 In March 2010, Groom

attended an MIT fiduciary committee meeting and again opined that MIT must monitor all

designated investment alternatives in the Plan, regardless of internal characterization.116 By May

2010, the POC noted that there was “fiduciary responsibility for the Investment Window vs. no




111
    Id. at 41 (“When Ms. Stone asked if MIT is the only plan sponsor to offer hundreds of investments through its
platform, [Mercer] responded that beginning in 2002, plans narrowed their investment offerings.”); Id. at 136
(Fidelity’s representative “mentioned that only a few Fidelity clients have both a mutual fund window and the
brokerage link and that this structure is no longer offered to new clients.”).
112
    Ex. P6, Email Lofren to Chused at 1.
113
    Ex. P11, May 31, 2012 Mtg. Min. Comp. at 141.
114
                                                             .
115
    Ex. P47, Jan. 13, 2010 Memorandum to File at 6-7; Ex. P7, Ruiz Dep. 65:2-21; Ex. P95, May 20, 2010
Investment Window Discussion.
116
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 40-41.
                                                         36
fiduciary responsibility for BrokerageLink.”117 Again in June 2010, MIT noted that they were

not relieved from the “responsibility to select and monitor plan investment alternatives under

ERISA, especially ‘designated investment alternatives’ (DIA).”118 MIT immediately recognized

that Groom was “extremely knowledgeable[,]”119 and that the “quality and depth of [Groom]

surpassed [Ropes & Gray].”120 By 2012, both Mercer and Fidelity itself informed MIT that a

group of unmonitored designated investment alternatives was an uncommon and inappropriate

outlier among 401(k) plans.121 In February 2012, Groom continued to counsel that MIT had an

“ongoing fiduciary obligation to monitor the investment window funds[.]”122 In September 2012,

Mercer told MIT that “as part of its fiduciary responsibility, [MIT] needs to monitor each and

every investment fund that is not in the Brokerage Window and should consider the costs and

efforts to adequately perform the reviews.”123 Plaintiffs otherwise do not dispute paragraph 44.

45.    Counsel stated that “DOL’s position [wa]s consistent                      Davies Decl., Ex. 27, Letter
       with” the approach then followed by the Oversight                         From R. Gaudreau, Jr., to P.
       Committee “of utilizing Fidelity to (1) provide                           Callahan Fay at MIT-
       information the Oversight Committee may use to monitor                    0123439.
       Tier 3 investment options, (2) help develop a ‘watch list’
       of underperforming investment options under Tier 3 and
       (3) assist with notifying participants of any such
       underperforming investment options.”

RESPONSE: Paragraph 45, which contains advice given by Ropes & Gray LLP in 2007, is not

material to Defendants’ Motion for Summary Judgment because by October 2009,




117
    Id. at 45-46; Ex. P95, May 20, 2010 Investment Window Discussion.
118
    Ex. P96, June 16, 2010 Plan Oversight Subcommittee Agenda; Ex. P48, June 16, 2010 Presentation at 8-9, 10.
119
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41.
120
    Id. at 46.
121
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41 (“When Ms. Stone asked if MIT is the only plan sponsor to
offer hundreds of investments through its platform, [Mercer] responded that beginning in 2002, plans narrowed their
investment offerings.”); Id. at 136 (Fidelity’s representative “mentioned that only a few Fidelity clients have both a
mutual fund window and the brokerage link and that this structure is no longer offered to new clients.”).
122
    Ex. P6, Email Lofren to Chused at 1.
123
    Ex. P11, May 31, 2012 Mtg. Min. Comp. at 141.
                                                         37
                      .124 As early as January 12, 2010, Groom advised MIT that the internally

designated “Investment Window” funds needed to be monitored the same way MIT monitored

the internally designated Lifecycle Funds and Asset Class Funds.125 In March 2010, Groom

attended an MIT fiduciary committee meeting and again opined that MIT must monitor all

designated investment alternatives in the Plan, regardless of internal characterization.126 By May

2010, the POC noted that there was “fiduciary responsibility for the Investment Window vs. no

fiduciary responsibility for BrokerageLink.”127 Again in June 2010, MIT noted that they were

not relieved from the “responsibility to select and monitor plan investment alternatives under

ERISA, especially ‘designated investment alternatives’ (DIA).”128 MIT immediately recognized

that Groom was “extremely knowledgeable[,]”129 and that the “quality and depth of [Groom]

surpassed [Ropes & Gray].”130 In 2010 and 2012, both Mercer and Fidelity informed MIT that a

group of unmonitored designated investment alternatives was an uncommon and inappropriate

outlier among 401(k) plans.131 In February 2012, Groom continued to counsel that MIT had an

“ongoing fiduciary obligation to monitor the investment window funds[.]”132 In September 2012,

Mercer told MIT that its “fiduciary responsibility”, requires monitoring of “all” funds not in the

Brokerage Window.133 Plaintiffs otherwise do not dispute paragraph 45.

46.    In 2010, different outside counsel advised that the                   See Barrett Decl., Ex. 7,
       Committee’s fiduciary responsibility for the Investment               Stone Dep. 126:9-11.
       Window required curation of individual Investment
       Window funds as with Tiers 1 and 2.


124
125
    Ex. P47, Jan. 13, 2010 Memorandum to File at 6-7; Ex. P7, Ruiz Dep. 65:2-21.
126
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 40-41.
127
    Ex. P11, May 10, 2010 Mtg. Min. Comp. at 45-46.
128
    Ex. P48, June 16, 2010 Presentation at 7-8,10.
129
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41.
130
    Ex. P11, May 10, 2010 Mtg. Min. Comp. at 46.
131
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41; id. April 30, 2012 Mtg. Min. Comp. at 136.
132
    Ex. P6, Email Lofren to Chused.
133
    Ex. P11, September 27, 2012 Mtg. Min. Comp. at 145.
                                                      38
RESPONSE: Plaintiffs do not dispute paragraph 46. Defendants immediately recognized that

the different outside counsel was “extremely knowledgeable[,]”134 and that the “quality and

depth of [Groom] surpassed [Ropes & Gray].”135

47.    The Committee decided to comply with this later advice,                See Barrett Decl., Ex. 7,
       notwithstanding the conflict with earlier guidance.                    Stone Dep. 125:11-128:8.

RESPONSE: Plaintiffs dispute that MIT actually complied with the “later advice” to engage in

“curation of individual Investment Window funds as with Tiers 1 and 2.” MIT ultimately did not

act on the later advice as Stone testified that “we weren’t curating the investment window. And

so – period.”136 Through the entire class period MIT did not monitor designated investment

alternatives that it internally characterized as investment window options,137 did not have a

policy or procedure to monitor all designated investment alternatives,138 and had no process to

remove a designated investment alternative that it characterized as an investment window

option.139 MIT never removed an underperforming Fidelity designated investment alternative

from the Plan, regardless of internal tier characterization, until July 2015.140 Instead, when

Mercer informed MIT that a proprietary Fidelity designated investment alternative that MIT

characterized as an asset class option underperformed, MIT simply changed the internal

characterization of the underperforming Fidelity designated investment alternative, labeling it an




134
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41.
135
    Ex. P11, May 10, 2010 Mtg. Min. Comp. at 46.
136
    Ex. P3, Stone Dep. 83:23-84:9.
137
    Ex. P3, Stone Dep. 74:11-24, 75:16-78:1, 83:7-8; Ex. P10, Kelly Dep. 66:18-23; Ex. P7, Ruiz Dep. 39:7-19; Ex.
P11, March 30, 2010 Mtg. Min. Comp. at 40; Ex. P12, Magner Dep. 15:19-16:12, 73:11-23.
138
    Ex. P7, Ruiz Dep. 25:13-27:13, 41:22-42:9, 43:16-23, 44:13-50:19.
139
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P20, Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:20-53:18; Ex. P11,
February 16, 2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 82:2-5.
140
    Ex. P11, February 16, 2010 Mtg. Min. Comp. at 37.
                                                       39
investment window option, leaving the proprietary Fidelity products in the Plan, but

discontinuing ongoing monitoring of the option.141

        In contrast, MIT engaged Mercer to apply the industry standard process for reviewing

investments in the Lifecycle Funds and Asset Class Funds and removed imprudent Asset Class

Funds when necessary to fulfill MIT’s fiduciary duties to monitor and remove imprudent asset

class fund investments.142 On a quarterly basis for these funds only, Mercer performed a fund-

by-fund analysis for 3-month, year to date, 1-, 3- and 5-year performance against an index and

median peer group, analyzed tracking error for index funds, monitored an analyzed expense

ratios, monitored and evaluated investment philosophy, portfolio positioning, sector weighting,

key personnel, macroeconomic conditions, and various other qualitative and quantitative

measures.143

        For the funds that MIT internally characterized as not worthy of monitoring or

evaluating, MIT simply received a report from Fidelity, who solely provided performance

information against unchecked benchmarks.144 However, Fidelity expressly disclaimed any

responsibility “for the selection of investment options under the Trust and [Fidelity] shall not

render investment advice to any person in connection with the selection of such options.”145 On a

single occasion, Mercer informed MIT that Fidelity’s data included “(a) 41 funds that were

performing below par; (b) 10 funds that had inappropriate benchmarks; and (c) 16 funds that did

not have 5-year track record.”146 Despite being informed of this information, MIT had no process




141
    Ex. P55, 2011 Mercer Defined Contribution Performance Evaluation at 27; Ex. P56, Summary of 2010
Investment Structure Changes at 1, 3-5; Ex. P12, Magner Dep. 74:7-14.
142
    Ex. P12, Magner Dep. 74:15-82:13.
143
    Id.
144
    Ex. P10, Kelly Dep. 70:8-71:22; Doc.208-4, Fidelity Watch List.
145
    Ex. P4, Trust Agreement Comp. at 6; Ex. P5, Recordkeeping Agreement Comp. at 4.
146
    Ex. P11, August 10, 2010 Mtg. Min. Comp. at 58.
                                                     40
in place to assure the information Fidelity reported was correct,147 had no process to remove a

fund on the watch list,148 and made no attempt to determine proper benchmarks for the funds

listed on the Fidelity report, which MIT acknowledged was critical to assess performance.149 The

only action that occurred with respect to the flawed Fidelity report was that it was placed on

Fidelity’s very poorly organized website.150 The Fidelity report did not adhere to industry

standards for monitoring investments in a defined contribution plan.151


48.    After deciding to comply with the later advice of counsel               See Barrett Decl., Ex. 7,
       concerning its fiduciary responsibility with respect to the             Stone Dep. 62:15-63:16; id.,
       Investment Window, the Committee declined to jettison                   Ex. 6, Ruiz Dep. 68:9-69:5,
       the Investment Window without a well-considered plan                    69:23-70:15.
       for what structure should take its place given the
       advantages that menu afforded Plan participants and
       participants’ stated interest in the expanded choices that
       menu provided.

RESPONSE: Plaintiffs dispute that MIT actually complied with the “later advice” to engage in

“curation of individual Investment Window funds as with Tiers 1 and 2.”152 In 2010, MIT

thought about curating all the designated investment alternatives in the Plan, the same way it did

for a subset of the designated investment alternatives, and sought competitive bids from three

separate advisors to apply the industry standard for evaluating investments to all designated

investment alternatives in the Plan.153 One of the advisors noted that approximately 60



147
    Ex. P7, Ruiz Dep. 42:15-23.
148
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P20, Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:20-53:18; Ex. P11,
February 16, 2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 82:2-5.
149
    Ex. P7, Ruiz Dep. 40:11-17; Ex. P3, Stone Dep. 48:16-49:4.
150
    Ex. P7, Ruiz Dep. 30:16-31:5; Ex. P10, Kelly Dep. 66:18-22; 69:2-5; Ex. P25, Preliminary Interview Results; Ex.
P26, Alden Dep. 80:13-82:21, 83:15-22.
151
    Ex. P49, Buetow Corrected Expert Report, ¶¶ 46-50; Ex. P52, CAPTRUST Due Diligence Process Proposal at 7-
19; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶¶26, 27, Ex. 3 (2012 Sample Client Performance Report);
Ex. P69, Mercer Presentation Understanding Fiduciary Responsibility at 34-35; Ex. P51, Fiduciary Investment
Advisors Proposal at 10, 12-14; Ex. P64, at 217-218, 341-343; Ex. P12, Magner Dep. 57:14-58:11.
152
    Supra ¶46;
153
    Ex. P50, Mercer Investment Window Review Proposal; Ex. P51, Fiduciary Investment Advisors Proposal; Ex.
P52, CAPTRUST Due Diligence Process Proposal.
                                                        41
designated investment alternatives that MIT had not evaluated were underperforming “relative to

benchmark (2% for equity funds, 1% for bond funds) and peer groups (below median) over a

five year time period.”154 MIT ultimately did not act after being informed that there were

numerous inappropriate funds in the “Investment Window.”155 After receiving the investment

advisor proposals in November 2010, MIT did not engage in any process or discuss eliminating

or monitoring investments on a fund-by-fund level in the Plan until February 2013.156 MIT’s

process to address the unmonitored designated investment alternatives did not start until

February 11, 2014, when the Fund Selection Subcommittee first met.157 The one-year delay

occurred because the Fund Selection Subcommittee’s Chair, Michael Howard, did not fulfill his

self-described responsibilities to the Plan by missing POC meetings from May 2013 until

February 2014.158



      49. The Committee engaged in extensive deliberations about             Barrett Decl., Ex. 6, Ruiz
          the overall structure that the Plan’s investment lineup            Dep. 37:10-17, 63:14-64:4;
          could take without the presence of the Investment                  see, e.g., Davies Decl., Ex.
          Window and received input from its investment                      21, May 31, 2012 MIT
          consultant, Mercer, on this subject.                               401(k) Plan Investment
                                                                             Structure Process
                                                                             Presentation, MIT-0001718;
                                                                             id., Ex. 22, September 27,
                                                                             2012 MIT 401(k) Plan
                                                                             Investment Structure Process
                                                                             Presentation, MIT-0001767;
                                                                             id., Ex. 23, December 11,
                                                                             2012 MIT 401(k) Plan
                                                                             Investment Structure Review
                                                                             Presentation, MIT-0000470.

154
    Ex. P51, Fiduciary Investment Advisors Proposal at 9.
155
    Ex. P3, Stone Dep. 83:23-84:9.
156
    Ex. P42, Email Davies to Alden; Ex. P11, Mtg. Min. Comp. at 66-153; Ex. P3, Stone Dep. 55:19-56:5, 63:13-16;
Ex. P46, Email Harrington to Samuelson.
157
    Ex. P54, Ellison Dep. 30:16-31:9, 35:1-37:11; Ex. P68, February 25, 2014 Fund Selection Process; Ex. P1,
Howard Dep. 129:5-132:18; Ex. P11, February 11, 2014 Mtg. Min. Comp. at 17; Ex. P71, Email Davies to Wieand
at 1-2; Ex. P72, February 25, 2014 Notes from Call.
158
    Ex. P1, Howard Dep. 117:14-18, 121:16-125:2; Ex. P11, Mtg. Min. Comp. at 161-171.
                                                       42
RESPONSE: Plaintiffs dispute that MIT engaged in extensive deliberations about the overall

structure of the Plan’s investment lineup prior to 2014.159 MIT did not act and Stone testified that

“we weren’t curating the investment window. And so – period.”160 Defendants’ first citation to a

document is dated May 31, 2012, nearly two years into the class period. In that meeting, the

Committee “quickly reviewed the Investment Structure materials” and Mercer reminded MIT

that “the committee, as part of its fiduciary responsibility, needs to monitor each and every

investment fund that is not in the Brokerage Window[.]”161 MIT did not engage in any process or

discuss eliminating or monitoring investments on a fund-by-fund level in the Plan until February

2013.162 MIT’s process to address the unmonitored designated investment alternatives did not

start until February 11, 2014, when the Fund Selection Subcommittee first met.163 The one-year

delay occurred because the Fund Selection Subcommittee’s Chair, Michael Howard, did not

fulfill his self-described responsibilities to the Plan by missing POC meetings from May 2013

until February 2014.164 During this entire period, MIT did not monitor designated investment

alternatives that it internally characterized as investment window options,165 did not have a

policy or procedure to monitor all designated investment alternatives,166 and had no process to




159
    Supra ¶46;
160
    Ex. P3, Stone Dep. 83:23-84:9.
161
    Ex. P11, May 31, 2012 Mtg. Min. Comp. at 141.
162
    Ex. P42, Email Davies to Alden; Ex. P11, Mtg. Min. Comp. at 66-153; Ex. P3, Stone Dep. 55:19-56:5, 63:13-16;
Ex. P46, Email Harrington to Samuelson.
163
    Ex. P54, Ellison Dep. 30:16-31:9, 35:1-37:11; Ex. P68, February 25, 2014 Fund Selection Process; Ex. P1,
Howard Dep. 129:5-132:18; Ex. P11, February 11, 2014 Mtg. Min. Comp. at 17; Ex. P71, Email Davies to Wieand
at 1-2; Ex. P72, February 25, 2014 Notes from Call.
164
    Ex. P1, Howard Dep. 117:14-18, 121:16-125:2; Ex. P11, Mtg. Min. Comp. at 161-171.
165
    Ex. P3, Stone Dep. 74:11-24, 75:16-78:1, 83:7-8; Ex. P10, Kelly Dep. 66:18-23; Ex. P7, Ruiz Dep. 39:7-19; Ex.
P11, March 30, 2010 Mtg. Min. Comp. at 40; Ex. P12, Magner Dep. 15:19-16:12, 73:11-23.
166
    Ex. P7, Ruiz Dep. 25:13-27:13, 41:22-42:9, 43:16-23, 44:13-50:19.
                                                       43
remove a designated investment alternative that it characterized as an investment window

option.167

      50. As part of its process for determining the structure of the        Davies Decl., Ex. 10, Feb.
          Plan’s investment lineup without the Investment Window,            27, 2014 Presentation on
          the Committee elicited feedback from members of the                Community Feedback on the
          MIT participant community to help ensure that the Plan’s           Proposal to Streamline
          offerings remained responsive to participant needs.                401(k) Plan Investment
                                                                             Line-up, MIT-0000541-49;
                                                                             id., Ex. 26, MIT 401(k)
                                                                             Fund Investment Line-up
                                                                             Change Presentation, MIT-
                                                                             0001886; id., Ex. 11, MIT
                                                                             401(k) Proposed Investment
                                                                             Structure Feedback, MIT-
                                                                             0001902-05; id., Ex. 12,
                                                                             MIT Plan Investment Line-
                                                                             up Change, MIT-0001914;
                                                                             id., Ex. 13, November 21,
                                                                             2013 401(k) Investment
                                                                             Line-up Preview Sessions,
                                                                             MIT-0002090-94.

RESPONSE: Paragraph 50 is not material to Defendants’ Motion for Summary Judgment

because Plan participants are not fiduciaries. Further, Defendants’ first citation began in August

2013, three years after the start of the class period. Moreover, in the feedback exercise,

participants in the late 2013 focus group noted that “they believe many of the fund options have

high fees.”168 MIT noted that “concern was express by some that Fidelity’s on-site investment

counselor may not provide independent, objective advice.”169 MIT did not engage in any process

or discuss eliminating or monitoring investments on a fund-by-fund level in the Plan until

February 2013.170 MIT’s process to address the unmonitored designated investment alternatives

167
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P20, Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:20-53:18; Ex. P11,
February 16, 2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 82:2-5.
168
    Doc. 208-10, Community Feedback on the Proposal to Streamline the 401(k) Plan Investment Line-Up at MIT-
0000545.
169
    Id. at MIT-0000545.
170
    Ex. P42, Email Davies to Alden; Ex. P11, Mtg. Min. Comp. at 66-153; Ex. P3, Stone Dep. 55:19-56:5, 63:13-16;
Ex. P46, Email Harrington to Samuelson.
                                                       44
did not start until February 11, 2014, when the Fund Selection Subcommittee first met.171 The

one-year delay occurred because the Fund Selection Subcommittee’s Chair, Michael Howard,

did not fulfill his self-described responsibilities to the Plan by missing POC meetings from May

2013 until February 2014.172 During this entire period, MIT did not monitor designated

investment alternatives that it internally characterized as investment window options,173 did not

have a policy or procedure to monitor all designated investment alternatives,174 and had no

process to remove a designated investment alternative that it characterized as an investment

window option.175

 51. Once the Committee settled on the general parameters it                  Davies Decl., Ex. 14,
     preferred for the Plan’s investment menu going forward,                  September 12, 2013 E-mail
     it formed a Fund Selection Subcommittee of financially                   from K. Davies to D. Chused
     sophisticated Committee members and charged them                         at MIT-0133220; Barrett
     with developing proposals about which specific                           Decl., Ex. 8, Ellison Dep.
     investment options to include in the core lineup and how                 36:14-38:8.
     to map assets from funds that were being removed.

RESPONSE: Paragraph 51 is not material to Defendants’ Motion for Summary Judgment

because MIT did not engage in any process or discuss eliminating or monitoring investments on

a fund-by-fund level in the Plan until February 2013.176 MIT’s process to address the

unmonitored designated investment alternatives did not start until February 11, 2014, when the

Fund Selection Subcommittee first met.177 The one-year delay occurred because the Fund


171
    Ex. P54, Ellison Dep. 30:16-31:9, 35:1-37:11; Ex. P68, February 25, 2014 Fund Selection Process; Ex. P1,
Howard Dep. 129:5-132:18; Ex. P11, February 11, 2014 Mtg. Min. Comp. at 17; Ex. P71, Email Davies to Wieand
at 1-2; Ex. P72, February 25, 2014 Notes from Call.
172
    Ex. P1, Howard Dep. 117:14-18, 121:16-125:2; Ex. P11, Mtg. Min. Comp. at 161-171.
173
    Ex. P3, Stone Dep. 74:11-24, 75:16-78:1, 83:7-8; Ex. P10, Kelly Dep. 66:18-23; Ex. P7, Ruiz Dep. 39:7-19; Ex.
P11, March 30, 2010 Mtg. Min. Comp. at 40; Ex. P12, Magner Dep. 15:19-16:12, 73:11-23.
174
    Ex. P7, Ruiz Dep. 25:13-27:13, 41:22-42:9, 43:16-23, 44:13-50:19.
175
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P20, Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:20-53:18; Ex. P11,
February 16, 2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 82:2-5.
176
    Ex. P42, Email Davies to Alden; Ex. P11, Mtg. Min. Comp. at 66-153; Ex. P3, Stone Dep. 55:19-56:5, 63:13-16;
Ex. P46, Email Harrington to Samuelson.
177
    Ex. P54, Ellison Dep. 30:16-31:9, 35:1-37:11; Ex. P68, February 25, 2014 Fund Selection Process; Ex. P1,
Howard Dep. 129:5-132:18; Ex. P11, February 11, 2014 Mtg. Min. Comp. at 17; Ex. P71, Email Davies to Wieand
at 1-2; Ex. P72, February 25, 2014 Notes from Call.
                                                       45
Selection Subcommittee’s Chair, Michael Howard, did not fulfill his self-described

responsibilities to the Plan by missing POC meetings from May 2013 until February 2014.178

During this entire period, MIT did not monitor designated investment alternatives that it

internally characterized as investment window options,179 did not have a policy or procedure to

monitor all designated investment alternatives,180 and had no process to remove a designated

investment alternative that it characterized as an investment window option.181

         Plaintiffs otherwise do not dispute that the fund selection subcommittee started meeting

in February 2014. Responding further, once the Fund Selection Subcommittee started meeting,

they struggled “to stay focused on the task at hand for the subcommittee[.]”182 By late March

2014, the Fund Selection Subcommittee had started making preliminary decisions on a passive

index provider for the Plan and Howard informed Ruiz that Fidelity was a weak candidate to

provide passive index funds to the Plan after consolidation.183 After this discussion, Ruiz

directed Howard stop all work on making a decision about whether to retain Fidelity as an index

fund provider under Abigail Johnson’s term as Chair of the MIT Sloan School of Management

Visiting Committee ended.184 In response, Howard informed Ruiz that Fidelity would only

“really care about being the record keeper and keeping as much actively managed [assets under

management] as possible.”185 At the same time, MIT instructed Mercer to “take no action on the




178
    Ex. P1, Howard Dep. 117:14-18, 121:16-125:2; Ex. P11, Mtg. Min. Comp. at 161-171.
179
    Ex. P3, Stone Dep. 74:11-24, 75:16-78:1, 83:7-8; Ex. P10, Kelly Dep. 66:18-23; Ex. P7, Ruiz Dep. 39:7-19; Ex.
P11, March 30, 2010 Mtg. Min. Comp. at 40; Ex. P12, Magner Dep. 15:19-16:12, 73:11-23..
180
    Ex. P7, Ruiz Dep. 25:13-27:13, 41:22-42:9, 43:16-23, 44:13-50:19.
181
    Id.
182
    Ex. P74, Email Howard to Ruiz at 1-2.
183
    Id.
184
    Id. (“On the Fidelity front, is it a well-known fact that they do not play in passive funds? I have not yet raised the
topic with John and Rafael. I wanted to wait for the Sloan Visiting Committee chaired by her (she attended) [Abigail
Johnson] and then think about what to do.”); Ex. P1, Howard Dep. 135:23-146:7.
185
    Ex. P74, Email Howard to Ruiz at 1-2.
                                                           46
passive manager search until they hear from [MIT] otherwise.”186 The Fund Selection

Subcommittee did not meet again until July 2014.187 After determining there was no way to keep

all of Fidelity’s proprietary products in the Plan, Ratigan wrote to Ruiz inquiring whether

Abigail Johnson or other senior Fidelity leadership should be notified of MIT’s discussions

regarding potentially eliminating imprudent Fidelity funds and that MIT should avoid “any

appearance of Fidelity’s exerting influence over our fund selection process.”188 Ruiz confirmed

this in an e-mail, stating “Abby Johnson has been named CEO, I am sure we will want to also

touch base with her from MIT’s point of view.”189 In 2015, David Schmittlein, MIT’s Dean of

the Sloan School of Management where Abigail Johnson served Chair of the MIT Sloan School

of Management Visiting Committee, wrote to Ruiz that “if we are not switching to Vanguard or

TIAA-CREF, I am going to expect something big and good coming to MIT from the Johnson

family.”190

 52. The Fund Selection Subcommittee met numerous times,                     Barrett Decl., Ex. 9, Ratigan
     reviewing detailed information regarding individual                     Dep. 92:21-93:16; id., Ex. 8,
     investment options, including information provided by                   Ellison Dep. 40:5-22, 70:21-
     Mercer, and discussing possible mapping strategies.                     72:4, 81:7-82:2, 85:11-17;
                                                                             90:7-91:2.

RESPONSE: Paragraph 52 is not material to Defendants’ Motion for Summary Judgment

because MIT did not engage in any process or discuss eliminating or monitoring investments on

a fund-by-fund level in the Plan until February 2013.191 MIT’s process to address the

unmonitored designated investment alternatives did not start until February 11, 2014, when the




186
    Ex. P19, Email Davies to Chused at 3.
187
    Ex. P11, February 25, 2014 Mtg. Min. Comp. at 173.
188
    Ex. P76 October 14, 2014 Email Ratigan to Ruiz.
189
    Id.
190
    Ex. P77, Email Schmittlein to Ruiz.
191
    Ex. P42, Email Davies to Alden; Ex. P11, Mtg. Min. Comp. at 66-153; Ex. P3, Stone Dep. 55:19-56:5, 63:13-16;
Ex. P46, Email Harrington to Samuelson.
                                                       47
Fund Selection Subcommittee first met.192 The one-year delay occurred because the Fund

Selection Subcommittee’s Chair, Michael Howard, did not fulfill his self-described

responsibilities to the Plan by missing POC meetings from May 2013 until February 2014.193

During this entire period, MIT did not monitor designated investment alternatives that it

internally characterized as investment window options,194 did not have a policy or procedure to

monitor all designated investment alternatives,195 and had no process to remove a designated

investment alternative that it characterized as an investment window option.196

         Plaintiffs otherwise do not dispute that the fund selection subcommittee started meeting

in February 2014. Responding further, once the Fund Selection Subcommittee started meeting,

they struggled “to stay focused on the task at hand for the subcommittee[.]”197 By late March

2014, the Fund Selection Subcommittee had started making preliminary decisions on a passive

index provider for the Plan and Howard informed Ruiz that Fidelity was a weak candidate to

provide passive index funds to the Plan after consolidation.198 After this discussion, Ruiz

directed Howard stop all work on making a decision about whether to retain Fidelity as an index

fund provider until Abigail Johnson’s term as Chair of the MIT Sloan School of Management

Visiting Committee ended.199 In response, Howard informed Ruiz that Fidelity would only

“really care about being the record keeper and keeping as much actively managed [assets under


192
    Ex. P54, Ellison Dep. 30:16-31:9, 35:1-37:11; Ex. P68, February 25, 2014 Fund Selection Process; Ex. P1,
Howard Dep. 129:5-132:18; Ex. P11, February 11, 2014 Mtg. Min. Comp. at 17; Ex. P71, Email Davies to Wieand
at 1-2; Ex. P72, February 25, 2014 Notes from Call.
193
    Ex. P1, Howard Dep. 117:14-18, 121:16-125:2; Ex. P11, Mtg. Min. Comp. at 161-171.
194
    Ex. P3, Stone Dep. 74:11-24, 75:16-78:1, 83:7-8; Ex. P10, Kelly Dep. 66:18-23; Ex. P7, Ruiz Dep. 39:7-19; Ex.
P11, March 30, 2010 Mtg. Min. Comp. at 40; Ex. P12, Magner Dep. 15:19-16:12, 73:11-23.
195
    Ex. P7, Ruiz Dep. 25:13-27:13, 41:22-42:9, 43:16-23, 44:13-50:19.
196
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P20, Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:20-53:18; Ex. P11,
February 16, 2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 82:2-5.
197
    Ex. P74, Email Howard to Ruiz.
198
    Id.
199
    Id. (“On the Fidelity front, is it a well-known fact that they do not play in passive funds? I have not yet raised the
topic with John and Rafael. I wanted to wait for the Sloan Visiting Committee chaired by her (she attended) [Abigail
Johnson] and then think about what to do.”); Ex. P1, Howard Dep. 135:23-146:7.
                                                           48
management] as possible.”200 At the same time, MIT instructed Mercer to “take no action on the

passive manager search until they hear from [MIT] otherwise.”201 The Fund Selection

Subcommittee did not meet again until July 2014.202 After determining there was no way to keep

all of Fidelity’s proprietary products in the Plan, Ratigan wrote to Ruiz inquiring whether

Abigail Johnson or other senior Fidelity leadership should be notified of MIT’s discussions

regarding potentially eliminating imprudent Fidelity funds and that MIT should avoid “any

appearance of Fidelity’s exerting influence over our fund selection process.”203 Ruiz confirmed

this in an e-mail stating “Abby Johnson has been named CEO, I am sure we will want to also

touch base with her from MIT’s point of view.”204 In 2015, David Schmittlein, MIT’s Dean of

the Sloan School of Management where Abigail Johnson served Chair of the MIT Sloan School

of Management Visiting Committee, wrote to Ruiz that “if we are not switching to Vanguard or

TIAA-CREF, I am going to expect something big and good coming to MIT from the Johnson

family.”205




200
    Ex. P74, Email Howard to Ruiz at 1-2.
201
    Ex. P19, Email Davies to Chused at 3.
202
    Ex. P11, February 25, 2014 Mtg. Min. Comp. at 173.
203
    Ex. P76 October 14, 2014 Email Ratigan to Ruiz.
204
    Id.
205
    Ex. P77, Email Schmittlein to Ruiz.
                                                         49
 53. While this process was underway, the Committee                           Davies Decl. ¶ 8; see id., Ex.
     continued to monitor the Investment Window funds in                      2, Fidelity’s 2010 Second
     the manner its prior counsel had advised was appropriate,                Quarter Performance
     maintaining a “watch list” of funds with potential                       Evaluation at MIT-0000775-
     concerns, which the Committee shared with participants                   846; id., Ex. 3, Fidelity’s
     on the Plan’s web page.                                                  2010 Fourth Quarter
                                                                              Performance Evaluation at
                                                                              MIT-0001094-181; id., Ex.
                                                                              4, Fidelity’s May 31, 2012
                                                                              Performance Evaluation at
                                                                              MIT-0000406-65; id., Ex. 5,
                                                                              Fidelity’s May 15, 2013
                                                                              Performance Evaluation at
                                                                              MIT-0002003-57; Barrett
                                                                              Decl., Ex. 6, Ruiz Dep. 27:7-
                                                                              17, 30:10-31:2, 93:9-22; id.,
                                                                              Ex. 15, Deposition of Martin
                                                                              Kelly 52:3-14.

RESPONSE: Plaintiffs dispute paragraph 53. Through the entire class period MIT did not

monitor designated investment alternatives that it internally characterized as investment window

options,206 did not have a policy or procedure to monitor all designated investment

alternatives,207 and had no process to remove a designated investment alternative that it

characterized as an investment window option.208 For the funds that MIT internally characterized

as not worthy of monitoring or evaluating, MIT simply received a report from Fidelity, who

solely provided performance information against unchecked benchmarks.209 However, Fidelity

expressly disclaimed any responsibility “for the selection of investment options under the Trust

and [Fidelity] shall not render investment advice to any person in connection with the selection

of such options.”210 On a single occasion, Mercer informed MIT that Fidelity’s data included “(a)



206
    Ex. P3, Stone Dep. 74:11-24, 75:16-78:1, 83:7-8; Ex. P10, Kelly Dep. 66:18-23; Ex. P7, Ruiz Dep. 39:7-19; Ex.
P11, March 30, 2010 Mtg. Min. Comp. at 40; Ex. P12, Magner Dep. 15:19-16:12, 73:11-23.
207
    Ex. P7, Ruiz Dep. 25:13-27:13, 41:22-42:9, 43:16-23, 44:13-50:19.
208
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P20, Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:20-53:18; Ex. P11,
February 16, 2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 82:2-5.
209
    Ex. P10, Kelly Dep. 70:8-71:22; Doc.208-4, Fidelity Watch List.
210
    Ex. P4, Trust Agreement Comp. at 6; Ex. P5, Recordkeeping Agreement Comp. at 4.
                                                       50
41 funds that were performing below par; (b) 10 funds that had inappropriate benchmarks; and

(c) 16 funds that did not have 5-year track record.”211 Despite being informed of this

information, MIT had no process in place to assure the information Fidelity reported was

correct,212 had no process to remove a fund on the watch list,213 and made no attempt to

determine proper benchmarks for the funds listed on the Fidelity report, which MIT

acknowledged was critical to assess performance.214 The only action that occurred with respect

to the flawed Fidelity report was that it was placed on Fidelity’s very poorly organized

website.215

        The Fidelity report did not adhere to industry standards for monitoring investments in a

defined contribution plan.216 For example, the Alger Mid Cap Growth Institution Fund

significantly underperformed its benchmark at the start of the class period and was on the useless

“watch list” on every document cited by Defendants.217 Total net assets in the mutual fund from

all investors, not just MIT’s plan participants, fell from $820 million in 2010 to $317 by 2011

and reduced to $155 million by 2014, which is economic evidence of imprudence.218 Had MIT

engaged in the accepted defined contribution plan investment management process, all of the

funds on the watch lists would have been subject to removal from the Plan.219


211
    Ex. P11, August 10, 2010 Mtg. Min. Comp. at 58.
212
    Ex. P7, Ruiz Dep. 42:15-23.
213
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P20, Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:20-53:18; Ex. P11,
February 16, 2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 82:2-5.
214
    Ex. P7, Ruiz Dep. 40:11-17; Ex. P3, Stone Dep. 48:16-49:4.
215
    Ex. P7, Ruiz Dep. 30:16-31:5; Ex. P10, Kelly Dep. 66:18-22; 69:2-5; Ex. P25, Preliminary Interview Results; Ex.
P26, Alden Dep. 80:13-82:21, 83:15-22.
216
    Ex. P49, Buetow Corrected Expert Report, ¶¶ 46-50; Ex. P52, CAPTRUST Due Diligence Process Proposal at 7-
19; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶¶26, 27, Ex. 3, (2012 Sample Client Performance Report);
Ex. P69, Mercer Presentation Understanding Fiduciary Responsibility at 34-35; Ex. P51, Fiduciary Investment
Advisors Proposal at 10, 12-14; Ex. P64, at 217-218, 341-343; Ex. P12, Magner Dep. 57:14-58:11.
217
    Doc. 208-02 at MIT-0000840; Doc. 208-03, at MIT-0001175; Doc. 208-04, at MIT-0000462; Doc. 208-05, at
MIT-0002036.
218
    Ex. P44, Wermers Dep. 62:14-65:7; Doc. 210-01, Wermers Expert Report at Ex. 6, p. 1.
219
    Ex. P49, Buetow Corrected Expert Report ¶38; Ex. P64, at 116-117; Ex. P81, Defined Contribution Plan IPS at
10.
                                                        51
 54. Following the completion of the Subcommittee’s work,                   Davies Decl., Ex. 9,
     the Committee in February 2015 voted to reorganize and                 January 20, 2015 Minutes
     streamline the Plan’s lineup into thirty-seven “core”                  of the Meeting of the MIT
     investment options while eliminating the Investment                    Supplemental 401(k) Plan
     Window as a separate expanded-choice menu and                          Oversight Committee at
     requiring participants seeking broader choices to pursue               MIT-0002406-36 (noting
     them through the Plan’s BrokerageLink option.                          subsequent Feb. 12, 2015
                                                                            vote to restructure
                                                                            investment lineup); see
                                                                            generally id., Ex. 15, MIT
                                                                            2015 401(k) Investment
                                                                            Transition Guide, MIT-
                                                                            0012173; id., Ex. 16, Letter
                                                                            from I. Ruiz to MIT 401(k)
                                                                            Plan Participants, MIT-
                                                                            0000566.

RESPONSE: Plaintiffs dispute Defendants’ characterization of the investment window as an

“expanded-choice menu.” Plaintiffs do not otherwise dispute paragraph 54.

 55. Amounts the Plan had invested in each fund that was                    See Davies Decl., Ex. 15,
     removed from the Plan as part of the 2015 redesign                     MIT 2015 401(k) Investment
     were “mapped” to a specified option in the new lineup,                 Transition Guide at MIT-
     unless participants elected to reallocate their accounts               0012182.
     differently.

RESPONSE: Plaintiffs do not dispute paragraph 55. Plaintiffs further state that the lineup

Defendants ultimately adopted for the Plan is similar to the fund that Dr. Buetow used for his

damages calculations.220 Both primarily consist of the same low-cost, Vanguard index funds in

similar asset cases.221




220
      Compare Ex. P83, Addendum A with Ex. P49, Corrected Expert Report of Buetow ¶86.
221
      Id.
                                                       52
 56. Most of the former Investment Window options that              Davies Decl., Ex. 22,
     were not carried into the core lineup remained available       September 27, 2012 MIT
     to participants through BrokerageLink.                         401(k) Plan Investment
                                                                    Window Analysis
                                                                    Presentation at MIT-
                                                                    0001769-71, MIT-0001794
                                                                    (of 320 Investment Window
                                                                    funds, only 25 “do not exist
                                                                    in BrokerageLink”);
                                                                    Wermers Decl., Ex. 1,
                                                                    Wermers Report ¶ 59
                                                                    (“after the 2015 Mapping,
                                                                    some Plan participants
                                                                    chose to continue to
                                                                    diversify and tailor their
                                                                    portfolios to their individual
                                                                    needs and risk tolerances by
                                                                    using BrokerageLink to
                                                                    invest in funds removed
                                                                    from the Plan’s lineup
                                                                    during the 2015 Mapping”).

RESPONSE: Plaintiffs do not dispute paragraph 56.

57.   Sector funds provide investors the ability to make            Wermers Decl., Ex. 1,
      targeted investments in a particular economic sector          Wermers Report ¶ 55; id.,
      while maintaining diversification across firms in             Ex. 2, Wermers Rebuttal
      that sector.                                                  Report ¶ 46; see also SAC
                                                                    ¶ 107 (“Fidelity select or
                                                                    sector funds focus on one
                                                                    particular segment of the
                                                                    economy and invest in
                                                                    securities issues by
                                                                    companies concentrated in
                                                                    that segment.”).

RESPONSE: Paragraph 57 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan to retain imprudent

investment options. In assessing the prudence of an investment decision, both “the merits of the

transaction” and “the thoroughness of the [fiduciary’s] investigation” must be considered. Tibble,

                                                53
842 F.3d at 1197 (internal citations and quotation omitted). The fiduciary must also “balance the

relevant factors and make a reasoned decision as to the preferred course of action” and the failure

to do so is imprudent. George, 641 F.3d at 796. The risk level of an investment is a relevant

consideration in determining whether an investment should be retained—a decision that can only

be made (i) after the investment is deemed “to further the purposes of the plan,” and (ii) “upon

appropriate consideration of the surrounding facts and circumstances” of a particular plan.

Tatum v. RJR Pension Inv. Committee, 761 F.3d at 346, 367 (4th Cir. 2014) (emphasis in

original).

58.    Regional funds invest in companies concentrated in a         SAC ¶ 107 (“The Fidelity
       particular geographic region or country.                     international specialty
                                                                    funds refer to investments
                                                                    that invest in companies
                                                                    concentrated in a particular
                                                                    region or country located
                                                                    throughout the world.”).

RESPONSE: Paragraph 58 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan retaining imprudent

investment options. In assessing the prudence of an investment decision, both “the merits of the

transaction” and “the thoroughness of the [fiduciary’s] investigation” must be considered. Tibble,

843 F.3d at 1197 (internal citations and quotation omitted). The fiduciary must also “balance the

relevant factors and make a reasoned decision as to the preferred course of action” and the failure

to do so is imprudent. George, 641 F.3d at 796. The risk level of an investment is a relevant

consideration in determining whether an investment should be retained—a decision that can only

be made (i) after the investment is deemed “to further the purposes of the plan,” and (ii) “upon




                                                54
appropriate consideration of the surrounding facts and circumstances” of a particular plan.

Tatum, 761 F.3d at 367 (emphasis in original).

59.       Sector and regional funds like those offered through the           Wermers Decl., Ex. 2,
          Investment Window were common in core investment                   Wermers Rebuttal Report
          option menus offered in other defined contribution plans           ¶ 48 & Ex. 7.
          in the period from 2010 through 2015.

RESPONSE: Paragraph 59 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan to retain imprudent

investment options. In assessing the prudence of an investment decision, both “the merits of the

transaction” and “the thoroughness of the [fiduciary’s] investigation” must be considered. Tibble,

843 F.3d at 1197 (internal citations and quotation omitted). The fiduciary must also “balance the

relevant factors and make a reasoned decision as to the preferred course of action” and the failure

to do so is imprudent. George, 641 F.3d at 796. The risk level of an investment is a relevant

consideration in determining whether an investment should be retained—a decision that can only

be made (i) after the investment is deemed “to further the purposes of the plan,” and (ii) “upon

appropriate consideration of the surrounding facts and circumstances” of a particular plan.

Tatum, 761 F.3d at 367 (emphasis in original).

           Plaintiffs otherwise dispute paragraph 59. Defendants citation does not support its

proposition. The prevalence of investments at other institutions does not indicate whether an

investment is reasonable for the Plan.222 As an MIT fiduciary testified, looking solely at

prevalence “that would be – well, what’s the phrase - - imprudent.”223 Wermers could not

identify any other large defined contribution plan offered all of the sector funds that MIT



222
      Ex. P44, Wermers Dep. 69:9-75:1.
223
      Ex. P26, Alden Dep. 129:7-22; see also Ex. P1, Howard Dep. 111:1-23.
                                                         55
offered.224 Additionally, many of these excessively priced funds retained by MIT as of 2010 or

2011 were removed as options at other large defined contribution plans.225

60.    Plaintiffs’ expert Gerald Buetow testified that sector and             Barrett Decl., Ex. 12,
       regional funds are available to defined-contribution-plan              Buetow Dep. 130:19-131:8.
       participants through plan brokerage windows.

RESPONSE: Paragraph 60 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan to retain imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. In assessing the prudence of

an investment decision, both “the merits of the transaction” and “the thoroughness of the

[fiduciary’s] investigation” must be considered. Tibble, 843 F.3d at 1197 (internal citations and

quotation omitted). The fiduciary must also “balance the relevant factors and make a reasoned

decision as to the preferred course of action” and the failure to do so is imprudent. George, 641

F.3d at 796. The risk level of an investment is a relevant consideration in determining whether an

investment should be retained—a decision that can only be made (i) after the investment is

deemed “to further the purposes of the plan,” and (ii) “upon appropriate consideration of the

surrounding facts and circumstances” of a particular plan. Tatum, 761 F.3d at 367 (emphasis in

original).




224
   Ex. P44, Wermers Dep. 72:23 – 75:15.
225
   Doc. 210-02, Wermers Expert Report at Exhibit 7 (see e.g., Fidelity Select Automotive, Fidelity Select Brokerage
and Investment Management Portfolio, Fidelity Select Insurance Portfolio, Fidelity Japan Fund, Fidelity Select Air
Transportation, etc.).
                                                        56
61.   From August 2010 through July 2015, Plan                      Wermers Decl., Ex. 2,
      participants’ investments in the sector funds available       Wermers Rebuttal Report
      in the Investment Window earned returns that, on a            ¶ 51 & Ex. 8A.
      dollar- weighted basis, exceeded the returns participants
      would have achieved had all of their sector fund
      allocations instead been invested in an investment
      product offering exposure to all economic sectors, such
      as the Vanguard Total Stock Market Index Trust.

RESPONSE: Paragraph 61 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan to retain imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Paragraph 61 is further

irrelevant because loss is determined “by comparing the performance of the imprudent

investments with the performance of a prudently invested portfolio.” Evans, 534 F.3d at 74.

Bierwirth provides “[w]here several alternative investment strategies were equally plausible, the

court should presume that the funds would have been used in the most profitable of these.” 754

F.2d at 1056. The Court should resolve “[a]ny doubt or ambiguity” regarding damages against

the fiduciary. Id. Applying these principles, courts use the most profitable “plausible”

replacement funds to calculate damages. Id.; Trs. of the Upstate N.Y. Eng’rs Pension Fund, 843

F.3d at 567. Similarly, the Pension Protection Act allows mapping of investments to “reasonably

similar” investments or to the default investment option. 29 U.S.C. §1104(c)(4)(B).




                                                57
           Each “reasonably similar” alternative varies to most closely match the holdings of the

underlying sector fund.226 Defendants’ failure to monitor sector specific or regional investments

and remove imprudent ones resulted in damages to the Plan of $10,822,162.80.227

62.       From August 2010 through July 2015, Plan participants’        Wermers Decl., Ex. 2,
          investments in the regional funds available in the            Wermers Rebuttal Report
          Investment Window earned returns that, on a dollar-           ¶ 51 & Ex. 8B.
          weighted basis, were equivalent to the returns participants
          would have achieved had all of their regional fund
          allocations instead been invested in an investment product
          offering exposure to all international regions, such as the
          Vanguard Total International Stock Index.

RESPONSE: Paragraph 62 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan to retain imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Paragraph 61 is further

irrelevant because loss is determined “by comparing the performance of the imprudent

investments with the performance of a prudently invested portfolio.” Evans, 534 F.3d at 74.

Bierwirth provides “[w]here several alternative investment strategies were equally plausible, the

court should presume that the funds would have been used in the most profitable of these.” 754

F.2d at 1056. The Court should resolve “[a]ny doubt or ambiguity” regarding damages against

the fiduciary. Id. Applying these principles, courts use the most profitable “plausible”

replacement funds to calculate damages. Id.; Trs. of the Upstate N.Y. Eng’rs Pension Fund, 843



226
      Ex. P86, Buetow Dep. 172:2-175:9.
227
      Ex. P49, Buetow Corrected Expert Report, ¶100.
                                                       58
F.3d at 567. Similarly, the Pension Protection Act allows mapping of investments to “reasonably

similar” investments or to the default investment option. 29 U.S.C. §1104(c)(4)(B).

        Each “reasonably similar” alternative varies to best match the holdings of each

underlying sector fund.228 Defendants’ failure to monitor sector specific or regional investments

and remove imprudent ones resulted damages to the Plan of $10,822,162.80.229

63.    Plaintiffs’ expert Gerald Buetow has offered the opinion Barrett Decl., Ex. 13,
       that any fund that experiences trailing three-year        Buetow Report ¶¶ 38-39; id.,
       performance below that of its benchmark should            Ex. 12, Buetow Dep. 230:2-
       automatically be removed from a defined-contribution-     237:4.
       plan investment lineup, and that any fund that has
       experienced trailing three-year performance below that of
       its benchmark at any time in the prior ten years should
       not be considered for a defined-contribution-plan menu.

RESPONSE: Plaintiffs dispute paragraph 63. In Defendants’ citation, Dr. Buetow offers the

opinion that any actively managed fund that experiences trailing three-year performance below

that of its benchmark should be removed from a defined contribution plan. Dr. Buetow further

opines that “if there were repetitive three-year windows where they underperformed and it was

systematic” he would not consider that plan for a defined-contribution plan menu.230

64.    Plaintiffs’ expert Gerald Buetow admits that his proffered              Barrett Decl., Ex. 12,
       rule that any fund whose trailing three-year performance                Buetow Dep. 127:22-128:14.
       falls below that of its benchmark should be automatically
       removed from a defined contribution plan’s investment
       lineup is not used by defined contribution plan fiduciaries
       to cull funds from brokerage window offerings.

RESPONSE: Plaintiffs deny paragraph 64. Defendants’ citation referenced monitoring funds in

brokerage windows. When an actively managed fund underperforms a proper benchmark for




228
    Ex. P86, Buetow Dep. 172:2-175:9 (explaining that the style of underlying holdings varies).
229
    Ex. P49, Buetow Corrected Expert Report ¶100.
230
    Ex. P86, Buetow Dep. 231:17-232:13.
                                                         59
three-years trailing, then it is highly unlikely it will outperform in the coming years.231

Investments should be removed from a defined contribution plan portfolio when the fund

underperforms the proper benchmark for a three-year period.232

65.    Plaintiffs’ expert Wendy Dominguez testified that her                     Barrett Decl., Ex. 10,
       investment consulting firm does not follow a bright-line                  Dominguez Dep. 97:8-98:12.
       rule of recommending removal of funds from core plan
       investment lineups merely because their trailing three-
       year performance is below their benchmarks.

RESPONSE: Paragraph 65 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor all designated investment alternatives in the Plan causing the Plan to retain imprudent

investment options. “[A] fiduciary initially must determine and continue to monitor the prudence

of each investment option available to plan participants.” Bunch, 532 F. Supp. 2d at 289

(emphasis added). ERISA provides that “a trustee has a continuing duty to monitor trust

investments and remove imprudent ones.” Tibble, 135 S.Ct. at 1828. Plaintiffs otherwise object

to and dispute paragraph 65. The discussion of Ms. Dominguez’s processes for removing

investments was not a subject of her deposition and she testified that she could not recall

specifically what the trigger is for a performance concern or removal of an investment on the

particular manager’s scorecard she reviewed in the deposition.233 Ms. Dominguez does state that

as part of her process she reviews three-year performance against benchmarks.234




231
    Ex. P49, Buetow Expert Report ¶38; Ex. P66, at 205 (“If a manager’s performance is below the median for the
peer group for a three year period, the statistical odds are that the manager will not be able to improve performance
to meet the 40 percent objective within the given five-year period.”); Doc. 207-11, Dominguez Expert Rebuttal
Report, ¶26; Ex. P86, Buetow Dep. 250:22-251:17.
232
    Ex. P49, Buetow Corrected Expert Report ¶38; Ex. P64, at 116-117; Ex. P81, Defined Contribution Plan IPS at
10.
233
    Ex. P41, Dominguez Dep. 98:13-99:25, 102:1-13.
234
    Id. at 99:13-19.
                                                          60
66.    Each of the funds that Plaintiffs’ expert Gerald Buetow               Wermers Decl., Ex. 2,
       has identified as failing his proposed rule requiring                 Wermers Rebuttal Report
       removal whenever the funds’ trailing three-year                       ¶ 52.
       performance is below their benchmarks was offered in
       other defined contribution plan core lineups even
       through the periods of “underperformance” on which
       Plaintiffs focus.

RESPONSE: Plaintiffs deny paragraph 66. Many of the underperforming funds identified by Dr.

Buetow were not offered by any other large defined contribution plans in the United States.235

  67. Every one of the actively managed funds included in                    Wermers Decl., Ex. 2,
      BrightScope’s 2018 list of the most popular mutual funds               Wermers Rebuttal Report
      among 401(k) plans (measured by 401(k) assets under                    ¶ 55 & Ex. 9 & Supp. Ex. 9.
      management) had underperformed its benchmark on a
      trailing three-year basis either during the class period, or
      at some point during the preceding ten years, and would
      have been disqualified from 401(k) plan investing for all
      or much of the class period under Dr. Buetow’s three-
      year performance rule.

RESPONSE: Paragraph 67 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828.

  68. Separate accounts are investment accounts specifically                 Wermers Decl., Ex. 2,
      created for a single plan, and have no performance                     Wermers Rebuttal Report
      history when they are added to a plan’s lineup.                        ¶ 58 n.95; see SAC ¶ 130.

235
   Doc. 210-2, Wermers Rebuttal Report at Ex. 10 (e.g., Aberdeen US Equity Fund Class A, Alger Small Cap
Growth Institutional Fund Class I, Deutsch International Fund Class S, Invesco Value Opportunities Fund Class A,
Rice Hall James Micro Cap Portfolio Institutional Class, USAA Growth Fund).
                                                       61
RESPONSE: Plaintiffs dispute paragraph 68. While investment providers creates collective

trusts for specific plans, typically the only difference between a collective trust and the

underlying mutual fund is the expense ratio.236 Typically, the portfolio construction of the

collective trust and the mutual fund it tracks are identical.237 Because of this, the management

history of the mutual fund the collective trust follows provides a performance history, and the

collective trust is not considered a new fund but a new vehicle like a share-class.238

  69. Collective trusts are investment vehicles that are open               Wermers Decl., Ex. 2,
      only to tax-qualified investors like 401(k) plans. For                Wermers Rebuttal Report
      collective trusts to exist, some plans must invest in them            ¶ 58 n.95; see SAC ¶ 137.
      at a point when they have less than five years of
      performance history.

RESPONSE: Plaintiffs dispute paragraph 69. While investment providers create collective trusts

for specific 401(k) plans, typically the only difference between a collective trust and the

underlying mutual fund is the expense ratio.239 Typically, the portfolio construction of the

collective trust and the mutual fund it tracks are identical.240 Because of this, the management

history of the mutual fund the collective trust follows provides a performance history, and the

collective trust is not considered a new fund but a new vehicle like a share-class.241

  70. In the absence of a significant performance history for a             Wermers Decl., Ex. 2,
      specific fund, investors look to the experience and                   Wermers Rebuttal Report
      qualifications of the funds’ investment advisers to                   ¶¶ 58-60 & n.95.
      assess the prudence of the fund.



236
    Ex. P86, Buetow Dep. 260:2-7; Ex P49, Buetow Corrected Expert Report at n.118; Ex. P45, Harrington Dep.
32:8-21.
237
    Ex. P86, Buetow Dep. 260:2-7; Ex P49, Buetow Corrected Expert Report at n.118 Ex. P45, Harrington Dep.
32:8-21.
238
    Ex. P86, Buetow Dep. 260:2‒261:16.
239
    Ex. P86, Buetow Dep. 260:2-7; Ex P49, Buetow Corrected Expert Report at n.118; Ex. P45, Harrington Dep.
32:8-21.
240
    Ex. P86, Buetow Dep. 260:2-7; Ex P49, Buetow Corrected Expert Report at n.118; Ex. P45, Harrington Dep.
32:8-21.
241
    Ex. P86, Buetow Dep. 260:2‒261:16.
                                                      62
RESPONSE: Paragraph 70 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). Selection of a

designated investment option for a defined contribution plan requires the performance of proper

due diligence.242 Due diligence requires a performance history long enough to perform an

analysis.243 Investment professionals require five-years of performance history before evaluating

a fund for inclusion in a defined contribution plan.244 A five-year performance history enables

the defined contribution plan fiduciary to evaluate the investment process of the investment

manager, risk and return characteristics of the fund, and the adherence to the fund’s investment

style and strategy over a full market cycle.245

        MIT executed agreements with Fidelity on January 15, 2010 and again in November

2011 permitting all Fidelity funds to be added as designated investment alternatives to the Plan

as soon as they were created without any review or any process to determine whether the

designated investment alternative was appropriate for MIT’s Plan.246 Fidelity could add any fund




242
    Ex. P49, Buetow Corrected Expert Report, ¶39.
243
    Id.
244
    Id. ¶¶38-39, 114; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26; Ex. P64, at 13-14, 114-115 (“The
money manager should provide at least five years of actual quarterly performance information”); Ex. P52,
CAPTRUST Due Diligence Process Proposal at 7; Ex. P51, Fiduciary Investment Advisors Proposal at 9.
245
    Ex. P49, Buetow Corrected Expert Report, ¶39.
246
    Ex. P3, Stone Dep. 78:3-84:9, 115:4-16; Ex. P6, Email Lofren to Chused; Ex. P7, Ruiz Dep. 48:20-51:3; Ex. P8,
Email from Dean; Ex. P9, Proposed Investment Lineup Changes; Ex. P4, Trust Agreement Comp. at 46, 57.
                                                       63
that it created for 401(k) plans as a designated investment alternative in the Plan, without MIT’s

approval, as they became available.247

        Plaintiffs otherwise dispute paragraph 70. Wermers states in his report that “other

considerations might lead a reasonable investor to choose a fund.”248 It is not Wermers’ opinion

that just because an investment is offered by a large investment manager it is automatically

prudent.249

  71. All of the funds challenged by Plaintiffs for lack of a                 Wermers Decl., Ex. 2,
      five-year performance history were managed by                           Wermers Rebuttal Report
      Calvert, Fidelity, or Schroder. All three of these mutual               ¶ 59 & Ex. 11.
      fund complexes had a long history of providing
      investment management services to investors in the
      United States prior to the class period.

RESPONSE: Paragraph 71 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). MIT executed

agreements with Fidelity on January 15, 2010 and again in November 2011 permitting all

Fidelity funds to be added as designated investment alternatives to the Plan as soon as they were

created without any review or any process to determine whether the designated investment

alternative was appropriate for the Plan.250 Fidelity could add any fund that it created for 401(k)


247
    Ex. P7, Ruiz Dep. 50:15-19.
248
    Doc. 210-2, Wermers Rebuttal Report ¶58.
249
    Ex. P44, Wermers Dep. 59:12-60:15.
250
    Ex. P3, Stone Dep. 78:3-84:9, 115:4-16; Ex. P6, Email Lofren to Chused; Ex. P7, Ruiz Dep. 48:20-51:3; Ex. P8,
Email from Dean; Ex. P9, Proposed Investment Lineup Changes; Ex. P4, Trust Agreement Comp. at 46, 57.
                                                       64
plans as a designated investment alternative in the Plan, without MIT’s approval, as they became

available.251 It is not Wermers’ opinion that just because an investment is offered by a large

investment manager it is automatically prudent.252

  72. Fidelity was one of the largest investment advisors in the              Wermers Decl., Ex. 2,
      world based on assets under management at the inception                 Wermers Rebuttal Report
      of the class period, with more than $1.8 trillion in                    ¶¶ 58-59; see id., Ex. 1,
      worldwide assets under management as of year-end 2010.                  Wermers Report, Ex. 5.

RESPONSE: Paragraph 72 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). MIT executed

agreements with Fidelity on January 15, 2010 and again in November 2011 permitting all

Fidelity funds to be added as designated investment alternatives to the Plan as soon as they were

created without any review or any process to determine whether the designated investment

alternative was appropriate for MIT’s Plan.253 Fidelity could add any fund that it created for

401(k) plans as a designated investment alternative in the Plan, without MIT’s approval, as they

became available.254 It is not Wermers’ opinion that just because an investment is offered by a

large investment manager it is automatically prudent.255



251
    Ex. P7, Ruiz Dep. 50:15-19.
252
    Ex. P44, Wermers Dep. 59:12-60:15.
253
    Ex. P3, Stone Dep. 78:3-84:9, 115:4-16; Ex. P6, Email Lofren to Chused; Ex. P7, Ruiz Dep. 48:20-51:3; Ex. P8,
Email from Dean; Ex. P9, Proposed Investment Lineup Changes; Ex. P4, Trust Agreement Comp. at 46, 57.
254
    Ex. P7, Ruiz Dep. 50:15-19.
255
    Ex. P44, Wermers Dep. 59:12-60:15.
                                                       65
  73. Calvert had $14.7 billion in worldwide assets under           Wermers Decl., Ex. 2,
      management as of year-end 2010.                               Wermers Rebuttal Report ¶
                                                                    59; see id., Ex. 1, Wermers
                                                                    Report, Ex. 5.

RESPONSE: Paragraph 73 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). It is not Wermers’

opinion that just because an investment is offered by a large investment manager it is

automatically prudent.256

  74. Schroder had $307.9 billion in worldwide assets under         Wermers Decl., Ex. 2,
      management as of year-end 2010.                               Wermers Rebuttal Report
                                                                    ¶ 59.

RESPONSE: Paragraph 74 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). It is not Wermers’




256
      Id.
                                                66
opinion that just because an investment is offered by a large investment manager it is

automatically prudent.257

  75. The portfolio managers of the funds challenged by             Wermers Decl., Ex. 2,
      Plaintiffs for lack of a five-year performance history had,   Wermers Rebuttal Report
      on average, fourteen years of experience as portfolio         ¶ 60 & Ex. 11.
      managers as of 2010.

RESPONSE: Paragraph 75 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Defendants had no process in place to review a designated investment

alternative that was added to the Plan.258

76.       During the period from August 9, 2010 to July 19, 2015, Wermers Decl., Ex. 2,
          between 84.6 and 97.5 percent (depending on the year) of Wermers Rebuttal Report
          the funds challenged by Plaintiffs for lack of a five-year   ¶ 61 & Ex. 12.
          performance history were offered by at least one other
          large plan (i.e., a plan with $1 billion or more in assets),
          and between 52.6 percent and 69.4 percent (depending on
          the year) were offered by at least three other plans with
          $1 billion or more in assets.

RESPONSE: Paragraph 76 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to




257
      Ex. P44, Wermers Dep. 59:12-60:15.
258
      Ex. P3, Stone Dep. 78:3-84:9, 115:4-16.
                                                67
monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. The prevalence of investments at other institutions does not indicate

whether an investment is reasonable for MIT’s Plan and does not indicate if the other plan

sponsor followed a prudent process to add a particular option to the plan.259 As an MIT fiduciary

testified, looking solely at prevalence “that would be – well, what’s the phrase - - imprudent.”260

Defendants citation raises issue of fact because many of the underperforming funds identified by

Dr. Buetow were not offered by any other large defined contribution plans in the United States

during portions of the relevant period.261

      77. Prior to the 2015 reorganization of the Plan’s investment           Davies Decl., Ex. 17,
          lineup, there were two target-date series offered in the            MIT Supplemental 401(k)
          Plan: the Vanguard Retirement Trusts, which were the                Plan Enrollment Guide at
          Plan’s default investment options, and the Fidelity                 MIT-0150827, MIT-
          Freedom Funds, which were included in the Investment                0150831, MIT-0150834;
          Window.                                                             see Wermers Decl., Ex. 2,
                                                                              Wermers Rebuttal Report
                                                                              ¶ 65.

RESPONSE: Plaintiffs do not dispute paragraph 77.

78.       The target-date series offered by Vanguard and Fidelity             See Barrett Decl., Ex., 10,
          are both reasonable candidates for serving as target-date           Dominguez Dep. 27:17-
          funds in a defined contribution plan.                               28:15.



259
    Ex. P44, Wermers Dep. 69:9-75:1.
260
    Ex. P26, Alden Dep. 129:7-22; see also Ex. P1, Howard Dep. 111:1-23.
261
    Doc. 210-2, Wermers Rebuttal Report at Ex. 12 (e.g., Calvert Small Cap Fund Class A, Fidelity Corporate Bond
Fund, Fidelity Global Bond Fund, Fidelity Global Equity Income Fund, Fidelity International Bond Fund, etc.).
                                                       68
RESPONSE: Paragraph 78 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Plaintiffs dispute that offering two sets of target date funds, one of

which was not monitored, was reasonable. “There is no prudent reason to offer multiple target

date fund families in a” defined contribution plan.262 Defendants vetted and selected the

Vanguard Target Retirement Trust options to be the target date fund in the Plan’s lineup and the

qualified default investment alternative in the Plan prior to the beginning of the class period.263

However, Defendants allowed the Plan to include a duplicative set of target date funds, the

Fidelity Freedom Funds, in the unmonitored “Investment Window.”264 At the end of July 2010,

the unmonitored Fidelity Freedom Funds were significantly underperforming their vetted

Vanguard alternatives.265 As of September 2010, “[t]he relative three-year underperformance

between the 2015 funds was an annualized -.63%, 2020 funds was an annualized -1.13%, 2025

funds was an annualized -.59%, 2030 fund was an annualized -1.04%, 2035 funds was an

annualized -.84%, 2040 funds was an annualized -1.32%, 2045 funds was an annualized -1.45%,




262
    Ex. P49, Buetow Corrected Expert Report, ¶116.
263
    Ex. P11, October 22, 2009 Mtg. Min. Comp. at 27.
264
    Doc. 208-2, Fidelity Presentation, 2nd Quarter 2010 at 57-58.
265
    Ex. P49, Buetow Corrected Expert Report, ¶118.
                                                         69
and the 2050 fund was an annualized -2.25%.”266 The Fidelity Freedom Funds also had much

higher fees than the Vanguard Target Retirement Trusts.267 When the Defendants finally

considered the Fidelity Freedom Funds, they removed them and mapped them to the Vanguard

Retirement Trusts in July 2015.268 Because of the inclusion of the duplicative and

underperforming Fidelity Freedom Funds, participants lost $7,368,935.60 in retirement

savings.269

79.    As Plaintiffs’ expert agrees, different target date series     See Barrett Decl., Ex. 10,
       offered by different providers have different                  Dominguez Dep. 18:15-
       characteristics, including divergent glide paths, different   23:22, 27:17-28:9.
       asset allocations, and different underlying investment
       construction (i.e., actively or passively managed
       underlying funds).

RESPONSE: Paragraph 79 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Plaintiffs dispute that offering two sets of target date funds, one of

which was not monitored, was reasonable. “There is no prudent reason to offer multiple target

date fund families in a” defined contribution plan.270 Defendants vetted and selected the


266
    Id. ¶119.
267
    Id. ¶120.
268
    Ex. P58, Jan. 20, 2015 Oversight Committee Resolution at 3.
269
    Ex. P49, Buetow Corrected Expert Report, ¶120.
270
    Ex. P49, Buetow Corrected Expert Report, ¶116.
                                                        70
Vanguard Target Retirement Trust options to be the target date fund in the Plan’s lineup and the

qualified default investment alternative in the Plan prior to the beginning of the class period.271

However, Defendants allowed the Plan to include a duplicative set of target date funds, the

Fidelity Freedom Funds, in the unmonitored “Investment Window.”272 At the end of July 2010,

the unmonitored Fidelity Freedom Funds were significantly underperforming their vetted

Vanguard alternatives.273 As of September 2010, “[t]he relative three-year underperformance

between the 2015 funds was an annualized -.63%, 2020 funds was an annualized -1.13%, 2025

funds was an annualized -.59%, 2030 fund was an annualized -1.04%, 2035 funds was an

annualized -.84%, 2040 funds was an annualized -1.32%, 2045 funds was an annualized -1.45%,

and the 2050 fund was an annualized -2.25%.”274 The Fidelity Freedom Funds also had much

higher fees than the Vanguard Target Retirement Trusts.275 When the Defendants finally

considered the Fidelity Freedom Funds, they removed them and mapped them to the Vanguard

Target Retirement Trusts in July 2015.276 Because of the inclusion of the duplicative and

underperforming Fidelity Freedom Funds, participants lost $7,368,935.60 in retirement

savings.277

80.    The Vanguard Retirement Trusts were comprised of                See Barrett Decl., Ex. 10,
       three to five underlying funds, most of which were              Dominguez Dep. 27:17-28:9;
       passively managed, did not invest in commodity sector           Wermers Decl., Ex. 2,
       funds, and had, relative to the Fidelity Freedom Funds, a       Wermers Rebuttal Report ¶
       greater glide path allocation to equities prior to the target   66 & Exs. 13A-B.
       retirement date.




271
    Ex. P11, October 22, 2009 Mtg. Min. Comp. at 27.
272
    Doc. 208-2, Fidelity Presentation, 2nd Quarter 2010 at 57-58.
273
    Ex. P49, Buetow Corrected Expert Report, ¶118.
274
    Id. ¶119.
275
    Id. ¶120.
276
    Ex. P58, Jan. 20, 2015 Oversight Committee Resolution at 3.
277
    Ex. P49, Buetow Corrected Expert Report, ¶120.
                                                         71
RESPONSE: Paragraph 80 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Plaintiffs dispute that offering two sets of target date funds, one of

which was not monitored, was reasonable. “There is no prudent reason to offer multiple target

date fund families in a” defined contribution plan.278 Defendants vetted and selected the

Vanguard Target Retirement Trust options to be the target date fund in the Plan’s lineup and the

qualified default investment alternative in the Plan prior to the beginning of the class period.279

However, Defendants allowed the Plan to include a duplicative set of target date funds, the

Fidelity Freedom Funds, in the unmonitored “Investment Window.”280 At the end of July 2010,

the unmonitored Fidelity Freedom Funds were significantly underperforming their vetted

Vanguard alternatives.281 As of September 2010, “[t]he relative three-year underperformance

between the 2015 funds was an annualized -.63%, 2020 funds was an annualized -1.13%, 2025

funds was an annualized -.59%, 2030 fund was an annualized -1.04%, 2035 funds was an

annualized -.84%, 2040 funds was an annualized -1.32%, 2045 funds was an annualized -1.45%,




278
    Ex. P49, Buetow Corrected Expert Report, ¶116.
279
    Ex. P11, October 22, 2009 Mtg. Min. Comp. at 27.
280
    Doc. 208-2, Fidelity Presentation, 2nd Quarter 2010 at 57-58.
281
    Ex. P49, Buetow Corrected Expert Report, ¶118.
                                                         72
and the 2050 fund was an annualized -2.25%.”282 The Fidelity Freedom Funds also had much

higher fees than the Vanguard Target Retirement Trusts.283 When the Defendants finally

considered the Fidelity Freedom Funds, they removed them and mapped them to the Vanguard

Target Retirement Trusts in July 2015.284 Because of the inclusion of the duplicative and

underperforming Fidelity Freedom Funds, participants lost $7,368,935.60 in retirement

savings.285

81.    The Fidelity Freedom Funds were comprised of twenty-                See Wermers Decl., Ex. 2,
       eight underlying mutual funds and asset management                  Wermers Rebuttal Report
       programs, most of which were actively managed,                      ¶ 66 & Exs. 13A-B.
       invested in commodity sector funds among other funds,
       and had, relative to the Vanguard Retirement Trusts, a
       smaller glide path allocation to equities prior to the
       target retirement date.

RESPONSE: Paragraph 81 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828 (2015). Plaintiffs dispute that offering two sets of target date funds, one

of which was not monitored, was reasonable. “There is no prudent reason to offer multiple target



282
    Id. ¶119.
283
    Id. ¶120.
284
    Ex. P 58, Jan. 20, 2015 MIT 401(k) Investment Oversight Committee Resolution to Change Investment Options
at 3.
285
    Ex. P49, Buetow Corrected Expert Report, ¶120.
                                                      73
date fund families in a” defined contribution plan.286 Defendants vetted and selected the

Vanguard Target Retirement Trust options to be the target date fund in the Plan’s lineup and the

qualified default investment alternative in the Plan prior to the beginning of the class period.287

However, Defendants allowed the Plan to include a duplicative set of target date funds, the

Fidelity Freedom Funds, in the unmonitored “Investment Window.”288 At the end of July 2010,

the unmonitored Fidelity Freedom Funds were significantly underperforming their vetted

Vanguard alternatives.289 As of September 2010, “[t]he relative three-year underperformance

between the 2015 funds was an annualized -.63%, 2020 funds was an annualized -1.13%, 2025

funds was an annualized -.59%, 2030 fund was an annualized -1.04%, 2035 funds was an

annualized -.84%, 2040 funds was an annualized -1.32%, 2045 funds was an annualized -1.45%,

and the 2050 fund was an annualized -2.25%.”290 The Fidelity Freedom Funds also had much

higher fees than the Vanguard Target Retirement Trusts.291 When the Defendants finally

considered the Fidelity Freedom Funds, they removed them and mapped them to the Vanguard

Target Retirement Trusts in July 2015.292 Because of the inclusion of the duplicative and

underperforming Fidelity Freedom Funds, participants lost $7,368,935.60 in retirement

savings.293

82.    At least 25 other large defined contribution plans (i.e.,     Wermers Decl., Ex. 1,
       plans with $1 billion or more in assets) offered Fidelity     Wermers Report, Ex. 8A.
       Freedom Funds in their plan investment lineups in the
       period from 2010 to 2014.




286
    Ex. P49, Buetow Corrected Expert Report, ¶116.
287
    Ex. P11, October 22, 2009 Mtg. Min. Comp. at 27.
288
    Doc. 208-2, Fidelity Presentation, 2nd Quarter 2010 at 57-58.
289
    Ex. P49, Buetow Corrected Expert Report, ¶118.
290
    Id. ¶118.
291
    Id. ¶119.
292
    Ex. P58, Jan. 20, 2015 Oversight Committee Resolution at 3.
293
    Ex. P49, Buetow Corrected Expert Report, ¶ 120.
                                                         74
RESPONSE: Paragraph 82 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Plaintiffs dispute that offering two sets of target date funds, one of

which was not monitored, was reasonable. “There is no prudent reason to offer multiple target

date fund families in a” defined contribution plan.294 Defendants vetted and selected the

Vanguard Target Retirement Trust options to be the target date fund in the Plan’s lineup and the

qualified default investment alternative in the Plan prior to the beginning of the class period.295

However, Defendants allowed the Plan to include a duplicative set of target date funds, the

Fidelity Freedom Funds, in the unmonitored “Investment Window.”296 At the end of July 2010,

the unmonitored Fidelity Freedom Funds were significantly underperforming their vetted

Vanguard alternatives.297 As of September 2010, “[t]he relative three-year underperformance

between the 2015 funds was an annualized -.63%, 2020 funds was an annualized -1.13%, 2025

funds was an annualized -.59%, 2030 fund was an annualized -1.04%, 2035 funds was an

annualized -.84%, 2040 funds was an annualized -1.32%, 2045 funds was an annualized -1.45%,




294
    Id. ¶116.
295
    Ex. P11, October 22, 2009 Mtg. Min. Comp. at 27.
296
    Doc. 208-02, Fidelity Presentation, 2nd Quarter 2010, at 57-58.
297
    Ex. P49, Buetow Corrected Expert Report, ¶117.
                                                         75
and the 2050 fund was an annualized -2.25%.”298 The Fidelity Freedom Funds also had much

higher fees than the Vanguard Target Retirement Trusts.299 When the Defendants finally

considered the Fidelity Freedom Funds in July 2015, they removed and mapped the Fidelity

Freedom Funds to the Vanguard Target Retirement Trusts.300 Because of the inclusion of the

duplicative and underperforming Fidelity Freedom Funds, participants lost $7,368,935.60 in

retirement savings.301

83.    As of the end of 2015, more than 30 defined contribution       Petrangelo Decl. ¶ 7.
       plans with more than $1 billion in assets that were
       recordkept by Fidelity offered the Fidelity Freedom K
       series of funds as investment options in their plans.

RESPONSE: Paragraph 83 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by failing to

monitor each designated investment alternatives in the Plan and remove imprudent ones. “[A]

fiduciary initially must determine and continue to monitor the prudence of each investment

option available to plan participants.” Bunch, 532 F. Supp. 2d at 289 (emphasis added). “A

fiduciary breaches its duty when it ‘fails to properly monitor investments and remove imprudent

ones.’” Velazquez, 320 F. Supp. 3d at 259 (quoting Tibble, 135 S.Ct. at 1829). ERISA provides

that “a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Tibble, 135 S.Ct. at 1828. Plaintiffs dispute that offering two sets of target date funds, one of

which was not monitored, was reasonable. “There is no prudent reason to offer multiple target

date fund families in a” defined contribution plan.302 Defendants vetted and selected the

Vanguard Target Retirement Trust options to be the target date fund in the Plan’s lineup and the


298
    Id. ¶118.
299
    Id. ¶119.
300
    Ex. P58, Jan. 20, 2015 Oversight Committee Resolution at 3.
301
    Ex. P49, Buetow Corrected Expert Report, ¶120.
302
    Id. ¶116.
                                                        76
qualified default investment alternative in the Plan prior to the beginning of the class period.303

However, Defendants allowed the Plan to include a duplicative set of target date funds, the

Fidelity Freedom Funds, in the unmonitored “Investment Window.”304 At the end of July 2010,

the unmonitored Fidelity Freedom Funds were significantly underperforming their vetted

Vanguard alternatives.305 As of September 2010, “[t]he relative three-year underperformance

between the 2015 funds was an annualized -.63%, 2020 funds was an annualized -1.13%, 2025

funds was an annualized -.59%, 2030 fund was an annualized -1.04%, 2035 funds was an

annualized -.84%, 2040 funds was an annualized -1.32%, 2045 funds was an annualized -1.45%,

and the 2050 fund was an annualized -2.25%.”306 The Fidelity Freedom Funds also had much

higher fees than the Vanguard Target Retirement Trusts.307 When the Defendants finally

considered the Fidelity Freedom Funds in July 2015, they removed and mapped the Fidelity

Freedom Funds to the Vanguard Target Retirement Trusts.308 Because of the inclusion of the

duplicative and underperforming Fidelity Freedom Funds, participants lost $7,368,935.60 in

retirement savings.309



84.    Prior to the changes to the Plan lineup in July 2015, more     See Wermers Decl., Ex. 2,
       Plan participants elected to invest in the Fidelity            Wermers Rebuttal Report
       Freedom Funds than in the Vanguard Retirement Trusts,          ¶¶ 67-68 & Ex. 14.
       and Plan participants invested more money in the
       Fidelity Freedom Funds than in the Vanguard Retirement
       Trusts, even though the Vanguard Retirement Trusts
       were the default investment options.




303
    Ex. P11, July 28, 2011 Mtg. Min. Comp. at 117.
304
    Doc. 208-02, Fidelity Presentation, 2nd Quarter 2010, at 57-58.
305
    Ex. P49, Buetow Corrected Expert Report, ¶117.
306
    Id. ¶118.
307
    Id. ¶119.
308
    Ex. P58, Jan. 20, 2015 Oversight Committee Resolution at 3.
309
    Ex. P49, Buetow Corrected Expert Report, ¶120.
                                                         77
RESPONSE: Plaintiffs dispute paragraph 84. Defendants vetted and selected the Vanguard

Target Retirement Trust options to be the target date fund in the Plan’s lineup and the qualified

default investment alternative in the Plan prior to the beginning of the class period.310 However,

Defendants allowed the Plan to include a duplicative set of target date funds, the Fidelity

Freedom Funds, in the unmonitored “Investment Window.”311 Plan participants did not choose

these funds after the switch, so assets remaining in the Fidelity Freedom Funds were a result of

inertia.312

85.    The Investment Window funds paid more than $21                         Wermers Decl., Ex. 2,
       million in revenue sharing as compensation to the Plan’s               Wermers Rebuttal Report
       recordkeeper for recordkeeping and administrative                      ¶ 36 & Ex. 5; see also
       services provided to the Plan during the class period.                 Barrett Decl., Ex. 17,
                                                                              Schmidt Report ¶ 101.

RESPONSE: Plaintiffs dispute paragraph 85. Dr. Wermers’ $21 million calculation Defendants

reference does not only calculate the revenue sharing compensation from the Investment

Window paid to Fidelity, but applies a compounding rate of return of “the weighted average

return of Dr. Buetow’s alternative Plan lineup.”313 In other words, Dr. Wermers adds to the

revenue sharing amount the investment gains participants would have received if they had paid

reasonable recordkeeping fees and invested them in a prudent investment lineup.314 The revenue

sharing amounts in Schmidt’s report speak for themselves and do not equal $21 million

dollars.315




310
    Ex. P11, October 22, 2009 Mtg. Min. Comp. at 27.
311
    Doc. 208-2, Fidelity Presentation, 2nd Quarter 2010 at 57-58.
312
    Doc. 207-14, Buetow Expert Rebuttal Report ¶¶15-19.
313
    Doc. 210-2, Wermers Rebuttal Report at 107 (Exhibit 5 n. 2) (“I grow Mr. Schmidt's yearly estimates of revenue
sharing at the weighted average return of Dr. Buetow's alternative Plan lineup through June 2018. The amounts paid
through revenue sharing include only revenue sharing for MIT Investment Window Options.”).
314
    Id.
315
    Doc. 207-16, Schmidt Expert Report.
                                                        78
86.    Revenue sharing payments from the Investment                           Wermers Decl., Ex. 2,
       Window funds exceeded the share-class-expense                          Wermers Rebuttal Report ¶
       differences that Plaintiffs’ expert Dr. Buetow identifies              36 & Ex. 5 (revenue sharing
       as “damage” to the Plan by more than $15 million.                      amounts from Investment
                                                                              Window options based on
                                                                              Schmidt analysis totaled
                                                                              approximately $21.5
                                                                              million); Barrett Decl., Ex.
                                                                              13, Buetow Report ¶ 130
                                                                              (asserting $5,283,869.23
                                                                              loss from share-class issue).

RESPONSE: Plaintiffs dispute paragraph 86. Dr. Wermers’ $21.5 million calculation

Defendants reference does not only calculate the revenue sharing compensation from the

Investment Window paid to Fidelity, but applies a compounding rate of return of “the weighted

average return of Dr. Buetow’s alternative Plan lineup.”316 In other words, Dr. Wermers adds to

the revenue sharing amount the investment gains participants would have received if they had

paid reasonable recordkeeping fees and invested them in a prudent investment lineup.317 The

revenue sharing amounts in Schmidt’s report speak for themselves and do not equal $21.5

million dollars.318 Thus, the difference between the revenue sharing and Dr. Buetow’s share-

class damages is not $15 million. Additionally, Defendants’ calculation is conceptually flawed

because it includes revenue sharing for every fund in the Investment Window, including those

not included in Dr. Buetow’s share-class calculation.319




316
    Doc. 210-2, Wermers Rebuttal Report at 107 (Exhibit 5 n. 2) (“I grow Mr. Schmidt's yearly estimates of revenue
sharing at the weighted average return of Dr. Buetow's alternative Plan lineup through June 2018. The amounts paid
through revenue sharing include only revenue sharing for MIT Investment Window Options.”).
317
    Id.
318
    Doc. 207-16, Schmidt Expert Report.
319
    Doc. 210-2, Wermers Expert Rebuttal Report at 74 (Exhibit 2).
                                                        79
87.       Up until April 2014, revenue-sharing payments from                  See Wermers Decl., Ex.
          Investment Window funds were used to compensate the                 1, Wermers Report ¶ 77;
          Plan’s recordkeeper for its administrative services to the          Barrett Decl., Ex. 17,
          Plan, net of revenue credits that were paid by Fidelity to          Schmidt Report ¶ 61; see
          the Plan to defray future Plan costs. After April 2014,             also id., Ex. 6, Ruiz Dep.
          revenue-sharing payments from the Investment Window                 138:17-21, 146:16-18.
          funds were used to offset the Plan’s per-participant
          recordkeeping fee on a dollar-for-dollar basis, with the
          remainder reserved to defray future Plan costs.

RESPONSE: Plaintiffs do not dispute that until April 2014 designated investment options

characterized as investment window funds generated revenue sharing payments for Fidelity’s

recordkeeping and administrative services. However, Plaintiffs dispute that after April 2014

Defendants received revenue sharing payments above the per-participant recordkeeping fee to

defray future Plan costs.320

88.       Plan investments made through the brokerage window                  Davies Decl., Ex. 28, Trust
          did not generate revenue-sharing credits for the Plan to be         Agreement between
          used as compensation for the Plan’s recordkeeping                   Massachusetts Institute of
          services.                                                           Technology and Fidelity
                                                                              Management Trust Company
                                                                              (“Trust Agreement”),
                                                                              Twelfth Amendment,
                                                                              Schedule B at MIT-0004713
                                                                              (“No offsets are available for
                                                                              assets held in
                                                                              BrokerageLink.”).

RESPONSE: Paragraph 88 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by causing the Plan

to pay unreasonable recordkeeping fees or retaining imprudent investment options.

89.       Fidelity Investments (“Fidelity”) has served as the Plan’s          SAC ¶ 78; Davies Decl., Ex.
          recordkeeper and directed trustee since 1999.                       30, Recordkeeping
                                                                              Agreement at MIT-0117066;
                                                                              id., Ex. 28, Trust Agreement
                                                                              at MIT-0004624-27.


320
      Ex. P53, Gissiner Dep. 164:13-165:8; Ex. P1, Howard Dep. 159:12-160:16, 163:6-164:10.
                                                        80
RESPONSE: Paragraph 89 is not material to Defendants’ Motion for Summary Judgment

because it is irrelevant to whether Defendants breached their fiduciary duties by causing the Plan

to pay unreasonable recordkeeping fees or retaining imprudent investment options.


90.    MIT selected Fidelity as the Plan’s recordkeeper after               Barrett Decl., Ex. 6, Ruiz
       issuing a formal Request for Proposals and evaluating                Dep. 121:9-18.
       competing bids.

RESPONSE: Paragraph 90 is not material to Defendants’ Motion for Summary Judgment

because there has been significant downward fee pressure for defined contribution plan

recordkeeping services since the early 2000s and continuing through the class period,321 and

because the selection of Fidelity as the Plan’s recordkeeper occurred 20 years ago.322 Prior to the

class period and continuing to today, widespread accepted industry practice in the defined

contribution marketplace is to conduct a competitive bidding process for recordkeeping and

administrative services, through a request for proposal, every 3 to 5 years.323 MIT rejected

Mercer’s repeated recommendations in both 2009 and 2012 to conduct competitive bidding and

implement its findings.324 Since MIT retained Fidelity as a recordkeeper in 1999 to the present

date, MIT has never conducted a RFP,325 conducted a RFI,326 completed a benchmarking study

to evaluate recordkeeping services,327 investigated how the economics of Fidelity’s services are




321
    Doc. 207-17, Schmidt Expert Report, ¶40; Ex. P78, Delivorias Dep. 68:19-76:13; Ex. P12, Magner Dep. 53:11-
55:22; Ex. P62, Email Delivorias to Walker.
322
    Ex. P5, Recordkeeping Agreement Comp.
323
    Doc. 207-17, Schmidt Expert Report, ¶45; Doc. 207-11; Ex. P64, at 239; Ex. P12, Magner Dep. 30:6-8, 35:13-
36:13; Ex. P67, DC Fee Management at 4.
324
    Ex. P99, Email Harrington to Delivorias.
325
    Ex. P3, Stone Dep. 93:24–94:3; Ex. P7, Ruiz Dep. 121:12–122:1, 128:23–129:2, 177:20–178:3; Ex. P10, Kelly
Dep. 38:7–16, 96:19–23; Ex. P21, Ratigan Dep. 51:1–52:4; Ex. P12, Magner Dep. 22:18–23; Ex. P54, Ellison Dep.
24:23–26:22.
326
    Ex. P3, Stone Dep. 94:7–99:7; Ex. P7, Ruiz Dep. 178:4–6, 201:11–14; Ex. P21, Ratigan Dep. 52:5–53:23; Ex.
P12, Magner Dep. 22:13–14, 23:5–8, 31:11–21.
327
    Ex. P7, Ruiz Dep. 201:11–14; Ex. P10, Kelly Dep. 96:14–18,; Magner Dep. 22:11–14.
                                                      81
delivered or negotiated additional services ,328 or even investigated whether other recordkeepers

exist who could provide recordkeeping services to MIT.329

91.    From the outset of the class period until 2014, the Plan            Barrett Decl., Ex. 6, Ruiz
       had a bundled fee arrangement with Fidelity under which             Dep. 104:5-18, 122:2-
       Fidelity received revenue sharing from the mutual funds             123:11, 138:17-21, 146:16-
       in the Investment Window as compensation for the                    18; id., Ex. 7, Stone Dep.
       administrative services it provided to the Plan, in lieu of         92:13-93:3, 95:15-96:1,
       any separate or explicit charge for such services.                  98:6-99:7; Davies Decl., Ex.
                                                                           30, Recordkeeping
                                                                           Agreement at MIT-
                                                                           011707684.

RESPONSE: Plaintiffs dispute that Defendants ever investigated moving to a fixed separate or

explicit charge for administrative services prior to October 2012.330 Widely accepted industry

practice in the defined contribution market is that recordkeeping fees should be calculated on a

per-participant basis or have a per-participant cap.331 This approach, unlike an asset-based or

bundled model, provides fee transparency.332 Unbundling services in a Defined Contribution

Plan has been the trend since the late 1990s.333 The value of a plan participant’s account has no

impact on the cost to provide recordkeeping services.334 Utilizing a bundled recordkeeping

services pricing model that is dependent on the value of plan assets arbitrarily builds in fee

increases that are not linked to the level or quality of the recordkeeper’s services.335 Plaintiffs

dispute that the Plan’s fully bundled relationship ended in April 2014. As Defendants admit

above, Fidelity continued to receive revenue sharing from bundled Fidelity products after April


328
    Ex. P7, Ruiz Dep. 122:8-123:18, 128:23-129:19; Ex. P3, Stone Dep. 93:24-101:6, 107:22-108:7; Ex. P78,
Delivorias Dep. 97:20-98:15; Ex. P70, Email Magiera to Magner at 3-4; Ex. P34, June 11, 2009 Plan Oversight
Subcommittee Meeting Materials at 19, 22.
329
    Ex. P7, Ruiz Dep. 129:20-131:6, 183:2–184:10; Ex. P1, Howard Dep. 148:13–21, 149:13-21.
330
    Ex. P70, Email Magiera to Magner at 2-3, 5.
331
    Ex. P12, Magner Dep. 28:15-30:1, Ex. P67, DC Fee Management at 3, 5.
332
    Ex. P12, Magner Dep. 28:15-30:5, Ex. P67, DC Fee Management at 3.
333
    Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26; Ex. P64, at 334, 370.
334
    Doc. 207-17, Schmidt Expert Report, ¶¶23, 26, 29; Ex. P67, DC Fee Management; Ex. P12, Magner Dep. 28:19-
30:1.
335
    Ex. P67, DC Fee Management at 3; Ex. P12, Magner Dep. 28:19-30:1.
                                                     82
1, 2014.336 Additionally, while the referenced contractual change to a per-participant fee was

retroactively effective in April 1, 2014, it was not actually executed until October 2014.337

92.     At the beginning of the class period, Plan fiduciaries                   Barrett Decl., Ex. 6, Ruiz
        received information on the range of administrative fees                 Dep. 123:19–125:5.
        borne by other defined contribution plans through
        consultation with Mercer, which provided an
        understanding of where the range of market prices was
        based on its client base.

RESPONSE: Plaintiffs do not dispute that Mercer provided the Plan’s fiduciaries with

information on the range of administrative fees borne by other defined contribution plans in June

2009. Plaintiffs dispute that the Plan’s fiduciaries took any appropriate action in response to this

information. At the June 11, 2009 meeting, Mercer told the Plan’s fiduciaries on the POC that

“[b]ased on available information (16,500 participants), Mercer estimated that recordkeeping

costs per participant is $189 (vs. industry standards of $50 to $125).”338 MIT noted in its meeting

minutes that “[t]hrough intercompany transfers, Fidelity receives fees to offset the cost of MIT’s

recordkeeping. Revenue is high.”339 Mercer calculated that Fidelity received a total of

$6,074,402.53 in revenue from the Plan and that $3,132,940.96 was paid to Fidelity’s Personal

and Workplace Investing (PWI) department for recordkeeping fees.340 Abigail Johnson headed

PWI at this time.341 As the June 11, 2009 meeting concluded, the POC Chair, Theresa Stone,

commented that:

         MIT must be sensitive to two facts: (1) the Institute’s ‘decades long plus’
         relationship with Fidelity and (2) Ms. Abigail P. Johnson is a member of both
         the MIT Corporation and MITIMCo’s Board of Trustees. She is Chair of the


336
    See supra ¶87.
337
    Ex. P4, Trust Agreement Comp. at 76.
338
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 14-15.
339
    Id. at 15; Ex. P78, Delivorias Dep. 27:10-22 (“intercompany transfer relates to crediting revenue internally
between two divisions of a company, in this case asset management or investment management and
recordkeeping”).
340
    Ex. P34, June 11, 2009 2009 Plan Oversight Subcommittee Meeting Materials at 4-15.
341
    Ex. P35, Email Harrington to Samuelson.
                                                          83
        Board that oversees Fidelity’s 161 fixed income and asset allocation funds which
        handle about $650 billion of the more than $1.2 trillion managed by Fidelity.342

Stone served on the MIT Corporation’s Board of Trustees for “a couple of decades” and is

currently a “life trustee.”343 During the same period that Stone served as a trustee, Abigail

Johnson was a MIT Corporation trustee and is currently a life trustee.344 While on the MIT

Corporation’s Board of Trustees, and prior to the class period, Stone was the person responsible

for actually creating the MIT Investment Management Company (“MITIMCo”) and served as

chair of MITIMCo’s Board of Trustees.345 Johnson was appointed to MITIMCo’s Board of

Trustees.346 Stone and Johnson served together on MITIMCo’s Board of Trustees.347 Stone

described Abigail Johnson as “an honored member of the board and the community in which

[MIT] operated.”348 Abigail Johnson is the Chairman and CEO of Fidelity.349 Other POC

members at the time Stone made her comments understood that Abigail Johnson was CEO of

Fidelity and an MIT donor.350 The POC members were appointed by Stone.351

        Outside of MIT, Stone was a Trustee of the Museum of Fine Arts (“MFA”) in Boston,

which was supported by high-level Fidelity employees, including Abigail Johnson’s family in

2010 and 2011.352 During the class period, at least one discussion of Fidelity’s retirement plan

services to the Plan took place during an e-mail conversation regarding Fidelity’s contributions




342
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 15. (emphasis added).
343
    Ex. P3, Stone Dep. 10:10-11:21; Ex. P36, MIT Corporation Members available at https://corporation.mit.edu/all-
members/theresa-m-stone.
344
    Ex. P37, MIT Corporation Members available at https://corporation.mit.edu/all-members/abigail-p-johnson.
345
    Ex. P3, Stone Dep. 12:5-18; 120:22-121:3.
346
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 15.
347
    Ex. P3, Stone Dep. 120:22–121:8.
348
    Id. at 123:21–124:1. (emphasis added).
349
    Ex. P37, MIT Corporation Members available at https://corporation.mit.edu/all-members/abigail-p-johnson.
350
    Ex. P10, Kelly Dep. 97:4-21.
351
    Ex. P38 2009 MIT Faculty Newsletter;
352
    Ex. P40, Email Stone to Ragnoni at 2.
                                                       84
to the MFA.353 In that exchange, Stone wrote to John Ragnoni, the Executive Vice President of

Fidelity’s Tax-Exempt 403(b) Market, praising Fidelity:

        We know how much Fidelity has meant to the success of the Wing, so it was special to
        experience and enjoy the achievement of the MFA with you, your colleagues and your
        good customers. You are fortunate to be part of such a high quality organization; and we
        are fortunate to be your partners.354

Fidelity’s Ragnoni responded to Stone:

        As a trustee, I’m sure you are quite proud of what has been accomplished at the museum
        and it was wonderful to have the Johnson family have a chance to share it with so many
        of our valued clients. I am looking forward to seeing you next week to discuss some of
        our ideas around plan sponsor retirement income dynamics.355

        From June 2009, when MIT was informed it was paying excessive recordkeeping fees

and knew it could obtain lower recordkeeping fees, to October 2012, after Stone left the EVP&T

positions, the Plan’s fiduciaries completely ignored their responsibility to evaluate recordkeeping

costs, engaged in no process to evaluate recordkeeping fees, and individual committee members

testified at their deposition that they had disclaimed any personal responsibility to evaluate

recordkeeping fees.356

        Israel Ruiz, MIT’s corporate representative, testified that MIT, through Mercer,

determined that market rates for Fidelity’s per participant recordkeeping fees in late 2012 were in

the mid50s with all services included, and that this would have also been the market rate for

Fidelity’s recordkeeping fees from 2010 to 2013.357 MIT paid Fidelity more than double what




353
    Id.
354
    Id.
355
    Id.
356
    Ex. P3, Stone Dep. 93:24-101:6, 107:22-108:7; Ex. P21, Ratigan Dep. 7:9-10:1, 42:10-43:16; Ex. P57,
Samuelson Dep. 29:15-30:18, 81:1-82:6; Ex. P10, Kelly Dep. 39:24-41:6, 89:24-96:23; Ex. P7, Ruiz Dep. 160:8-21;
Ex. P1, Howard Dep. 72:20-73:20, 116:21-121:14; Ex. P11, Mtg. Min. Comp. at 14-15; Ex. P34, June 11, 2009 Plan
Oversight Subcommittee Meeting Materials at 4-15; Ex. P78, Delivorias Dep. 28:2-10, 51:9-52:11, 91:6-92:7; Ex.
P70, Email Magiera to Magner at 2-3, 5; Ex. P62, Email Delivorias to Walker.
357
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15.
                                                      85
MIT believed was the market rate for recordkeeping costs from 2010 through 2012.358 A

reasonable recordkeeping fee for the Plan in 2010 and 2011 was $43 per participant.359 A

reasonable recordkeeping fee for the Plan in 2012 was $39 per participant.360 Even Defendants’

expert’s analysis, which includes much smaller plans that are not comparable to MIT, concludes

that MIT paid excessive recordkeeping fees in 2010 and 2011.361

      Year   Participants      Expected          MIT’s             MIT              Excess Fee        Excess Fee
             with              PPPY Fee          Testimony         Actual           based on          based on
             Account           Plaintiffs’       Regarding         PPPY             Plaintiffs’       MIT’s
             Balance           Expert362         Reasonable        Fee364           Expert            Admission
                                                 PPPY
                                                 Fee363
      2010      16,443              $43              $55               $127         $345,825365        $1,183,896
      2011      16,900              $43               $55              $131          $1,493,446        $1,284,400
      2012      17,102              $39               $55              $139          $1,706,935        $1,433,303

93.      In 2011, Fidelity approached MIT with an offer to                       Davies Decl., Ex. 30,
         provide a credit, or rebate, to the Plan tied to the amount             Recordkeeping Agreement,
         by which revenue sharing was expected to exceed a                       Eighth Amendment at MIT-
         revenue target, which would reduce effective Plan                       0133378 (showing $100,000
         administrative fees.                                                    credit); see Barrett Decl., Ex.
                                                                                 6, Ruiz Dep. 135:18-137:5.

RESPONSE: Plaintiffs dispute that the $100,000 credit Fidelity unilaterally offered in 2011 was

“tied to the amount by which revenue sharing was expected to exceed a revenue target[.]” Plaintiffs

further dispute that Defendants actually received the 2011 credit. In 2011, with industry wide




358
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15; Ex. P12, Magner Dep. 42:5-23.
359
    Doc. 207-17, Schmidt Expert Report, ¶145.
360
    Id.
361
    Doc. 209-1, Gissiner Expert Rebuttal Report ¶¶105, 107, Exhibits 5, 6, 7, Appendix C (Comparator 2, 7;
otherwise utilizing plans with less than half of MIT’s participant count that are not appropriate comparators); Ex. P7,
Ruiz Dep. 167:1-8.
362
    Doc. 207-17, Schmidt Expert Report, ¶145.
363
    Ex. P7, Ruiz Dep. 156:19-160:21; 196:3-198:15.
364
    Doc. 209-01 at 102 (Ex. 3).
365
    Damages would run from the date Plaintiffs filed their Complaint.
                                                          86
recordkeeping costs continuing to rapidly decline,366 Fidelity offered MIT a $100,000 expense

reimbursement credit.367 However, MIT did not utilize any of the $100,000 credit and simply let it

expire.368 Neither MIT nor Mercer ever sought to negotiate the amount of the revenue credit.369

The credit was not tied to the amount by which revenue sharing was expected to exceed a revenue

target.




                                                                                                        372



94.       During the period when MIT was negotiating a new                   Declaration of Israel Ruiz
          recordkeeping fee arrangement with Fidelity, the Plan’s            in Support of Defendants’
          fiduciaries were aware that the Committee was exploring            Motion for Summary
          a possible restructuring of the Plan’s investment lineup           Judgment (“Ruiz Decl.”) ¶¶
          and that such a restructuring would require close                  6-7.
          coordination with the Plan’s recordkeeper and could have
          significant implications for the Plan’s recordkeeping
          pricing arrangements depending on which investments
          remained in the lineup.




366
    Doc. 207-17, Schmidt Expert Report, ¶40; Ex. P78, Delivorias Dep. 68:19-76:13; Ex. P12, Magner Dep. 53:11-
55:22; Ex. P62, Email Delivorias to Walker.
367
    Ex. P45, Harrington Dep. 97:14-24; Ex. P5, Recordkeeping Agreement Comp. at 52.
368
    Ex. P63, Email Harrington to Davies.
369
    Ex. P88, Email Ratigan to Davies.
370
    Ex. P65, Email Davies to Ratigan.
371
    Ex. P21, Ratigan Dep. 43:17-49:22.
372
    Ex. P91, Email Chused to Ratigan.
                                                      87
RESPONSE: Paragraph 94 is not material to Defendants’ Motion for Summary Judgment

because in cases where the recordkeeper offers proprietary asset management, the plan sponsor

should maintain flexibility by negotiating a contractual provision that allows the continuance of

more favorable recordkeeping fees in the event some or all of the recordkeeper’s funds are

removed from the Plan’s lineup for underperformance.373 MIT never negotiated the $53 per

participant open architecture fee despite the committee discussing streamlining the investment

menu to less than 30 funds by April 2014 (i.e. removing Fidelity’s proprietary products) after

repeated advice it should do so by its advisors                             .374

95.    In light of the potential changes to the Plan’s investment            Ruiz Decl. ¶¶ 5-9.
       lineup, MIT’s overall satisfaction with Fidelity’s services
       at the time, and the extent of Fidelity’s price concessions,
       the Plan’s fiduciaries concluded that a formal competitive
       bidding process was not warranted at the time.

RESPONSE: Plaintiffs dispute paragraph 95. Israel Ruiz testified that MIT’s understanding was

that Mercer arrived at a determination of reasonable recordkeeping fees by “looking at their

universe of clients and thinking about how much plans of similar size and scope to the MIT…

would be paying for recordkeeping fees” and that this only included Mercer clients.375 Both of

Mercer’s investment advisors testified that Mercer never maintained a database of recordkeeping

prices paid by its clients.376 Mercer also did not use a database for recordkeeping fee

benchmarking.377 Delivorias testified that a benchmarking study would assist a plan sponsor in

negotiating fees with their incumbent, and that without conducting a benchmarking study she



373
    Ex. P67, DC Fee Management at 3; Ex. P12, Magner Dep. 28:19-30:1.
374
    Ex. P12, Magner Dep. 49:11-23; compare Ex. P84, Email Maglieri to Delivorias at 2 ($53) with Ex. P92, Email
Harrington to Davies ($53); see Ex. P12, Magner Dep. 23:14-24:3; Ex. P42, Email Davies to Alden; Ex. P25,
Preliminary Interview Results; Ex. P43, MIT 401(k) Plan Investment Restructure Project Plan.
375
    Ex. P7, Ruiz Dep. 161:3-20.
376
    Ex. P12, Magner Dep. 32:4-7; Ex. P78, Delivorias Dep. 66:5-8; 67:2-8.
377
    Ex. P12, Magner Dep. 36:14-16.
                                                       88
would not know whether Fidelity’s fees were in line with other vendors’ fees.378 In addition,

Delivorias testified that if Mercer conducted a vendor search it would create leverage because

Fidelity would have known a search of its competitors was underway, “because [Fidelity] always

gets to present to the committee. So … they know that it’s out on the street. So I think that’s

important.”379 Both of Mercer’s investment advisors were unaware why MIT did not conduct

Mercer’s recommended RFI.380 Since MIT retained Fidelity as a recordkeeper in 1999 to the

present date, MIT has never completed any of the three steps suggested by Mercer or the type of

robust competitive bidding MIT engages in for its other employee benefits and services: MIT has

never conducted an RFP,381 an RFI,382 has never completed a benchmarking study to evaluate

recordkeeping services,383 has never investigated how the economics of Fidelity’s services are

delivered or negotiated additional services,384 or even investigated whether other recordkeepers

exist who could provide recordkeeping services to MIT.385

96.    In 2012, MIT retained Mercer to assist in negotiating                Ruiz Decl. ¶ 3.
       the compensation received by Fidelity for providing
       recordkeeping and other administrative services to the
       Plan.

RESPONSE: Plaintiffs do not dispute that MIT retained Mercer in October 2012. Plaintiffs

dispute that MIT permitted Mercer to conduct their standard negotiations for recordkeeping and


378
    Ex. P78, Delivorias Dep. 31:9-16; 45:18-47:3.
379
    Id. at 48:13-49:15.
380
    Ex. P78, Delivorias Dep. 97:20-98:1; Ex. P12, Magner Dep. 47:23-48:8.
381
    Ex. P3, Stone Dep. 93:24–94:3; Ex. P7, Ruiz Dep. 121:12–122:1, 128:23–129:2, 177:20–178:3; Ex. P10, Kelly
Dep. 38:7–16, 96:19–23; Ex. P21, Ratigan Dep. 51:1–52:4; Ex. P12, Magner Dep. 22:18–23; Ex. P54, Ellison Dep.
24:23–26:22; Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 21-22.
382
    Ex. P3, Stone Dep. 94:7–99:7; Ex. P7, Ruiz Dep. 178:4–6, 201:11–14; Ex. P21, Ratigan Dep. 52:5–53:23; Ex.
P12, Magner Dep. 22:13–14, 23:5–8, 31:11–21; Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting
Materials at 20, 22.
383
    Ex. P7, Ruiz Dep. 201:11–14, Nov. 27, 2018; Ex. P10, Kelly Dep. 96:14–18, Nov. 9, 2018; Magner Dep. 22:11–
14, Nov. 27, 2018.
384
    Ex. P7, Ruiz Dep. 122:8-123:18, 128:23-129:19, Nov. 15, 2018; Ex. P3, Stone Dep. 93:24-101:6, 107:22-108:7;
Ex. P78, Delivorias Dep. 97:20-98:15; Ex. P70, Email Magiera to Magner at 3-4; Ex. P34, June 11, 2009 Plan
Oversight Subcommittee Meeting Materials at 20, 22.
385
    Ex. P7, Ruiz Dep. 129:20-131:6, 183:2–184:10, Nov. 27, 2018; Howard 148:13–21, 149:13-21, Mar. 15, 2019.
                                                      89
administrative services with Fidelity. After ignoring Mercer’s initial proposal to conduct

competitive bidding in 2009,386 Mercer signed a statement of work with MIT in 2012 that MIT,

again, did not allow for Mercer to complete.387 According to the statement of work, Mercer

would provide consulting services “to assist MIT (‘plan sponsor’) in potentially converting from

a ‘fully-bundled’ recordkeeping arrangement with Fidelity Investments (‘Fidelity’), the

recordkeeper for MIT’s 401(k) Plan, to ‘fixed fee’ recordkeeping-only contract.”388 The only

portion of the statement of work Mercer completed was a fiduciary training session, which

Mercer’s Linda Delivorias conducted on December 11, 2012.389 MIT rejected Mercer’s

recommendation to complete the necessary competitive bidding process for recordkeeping

services that Mercer had recommend as standard practice since 2009.390 MIT did not permit

Linda Delivorias to complete the third or fourth phases of Mercer’s recordkeeping consulting

engagement.391 The competitive bidding would have included conducting a “RFI” where Mercer

would:

         Draft a data request for Plan years 2010-2012 that will include, among other items,

          Fidelity’s service agreements and fee schedules; Plan participant transaction volumes;

          access channel utilization statistics (e.g. IVR, web, CSR); actual billings; and fee sharing

          disclosure statements;




386
    Ex. P78, Delivorias Dep. 28:2-10, 51:9-52:11, 91:6-92:7, 97:20-98:15; Ex. P70, Email Magiera to Magner at 3-4.
387
    Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 16-24; Ex. P12, Magner Dep. 16:21-
24, 20:1-8, 28:6-14, 53:6-10.
388
    Ex. P70, Email Magiera to Magner at 2-3, 5.
389
    Ex. P70, at 2-4; Ex. P11, December 11, 2012 Mtg. Min. Comp. at 150; Ex. P78, Delivorias Dep. 92:8-12, 128:14-
130:12.
390
    Ex. P78, Delivorias Dep. 36:11-37:12.
391
    Ex. P78, Delivorias Dep. 97:20-98:15 (Phases 3 and 4).
                                                       90
         Interview MIT and Fidelity service team members to understand how the ‘economics’ of

          the following plan sponsor and participant services are delivered: communications;

          transaction processing; administration; and compliance;

         Summarize the actual fees paid to Fidelity and outline the revenue streams from source to

          recipient, review current demographics, identify changes since the contract inception, and

          determine the impact of any changes on Fidelity’s revenue; and

         Distribute benchmarking RFI to (3) vendor candidates to obtain recordkeeping-only

          proposals independent of investment-based revenues.392

      MIT also did not allow Mercer to:

         Assist MIT in negotiating a fixed-fee recordkeeping-only contract and performance

          agreement (SLAs with fees at risk) with Fidelity;

         Review Trust Agreement amendments

         Review Schedule of Services

         Review fee schedule.393

      MIT refused to allow Mercer to follow its common practices, utilized uniformly across

Mercer’s defined contribution plan clients, when evaluating the recordkeeping fees paid the

Fidelity.394 Liana Magner, Mercer’s lead consultant for the Plan, testified that Mercer’s most

common practice of benchmarking recordkeeping fees was to conduct “a blind RFI,”395 which

may result in an RFP depending on the outcome of the project.396



392
    Ex. P70, Email Magiera to Magner at 2-4; Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting
Materials at 19, 22.
393
    Ex. P70, Email Magiera to Magner at 4.
394
    Ex. P78, Delivorias Dep. 36:11-37:25; Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials
at 16-22; Ex. P97, Email Alden to Ratigan; Ex. P98, Email Chused to Ratigan at 2.
395
    Ex. P12, Magner Dep. 33:14-20.
396
    Id. at 36:1-13.
                                                      91
      MIT’s corporate representative testified that MIT’s understanding was that Mercer arrived at

a determination of reasonable recordkeeping fees by “looking at their universe of clients and

thinking about how much plans of similar size and scope to the MIT one… would be paying for

recordkeeping fees” and that this universe only included Mercer clients.397 Both of Mercer’s

investment advisors testified that Mercer has never maintained a database of recordkeeping

prices paid by its clients.398 Mercer also did not use a database for recordkeeping fee

benchmarking.399 Delivorias testified that a benchmarking study would assist a plan sponsor in

negotiating fees with their incumbent, and that without conducting a benchmarking study she

would not know whether Fidelity’s fees were in line with other vendors’ fees.400 In addition,

Delivorias testified that if Mercer conducted a vendor search it would create leverage because

Fidelity would have known a search of its competitors was underway, “because they always get

to present to the committee. So … they know that it’s out on the street. So I think that’s

important.”401 Both of Mercer’s investment advisors were unaware of why MIT refused to allow

Mercer to conduct its recommended industry standard RFI.402

97.     The Plan fiduciaries’ communications with Mercer led                Ruiz Decl. ¶ 5.
        them to believe that once Fidelity’s compensation
        arrangement had been renegotiated, a competitive
        bidding process was not likely to result in any
        materially different level of fees for the administrative
        services the Plan required.

RESPONSE: Plaintiffs dispute paragraph 97. MIT’s corporate representative testified that

MIT’s understanding was that Mercer arrived at a determination of reasonable recordkeeping



397
    Ex. P7, Ruiz Dep. 161:3-20.
398
    Ex. P12, Magner Dep. 32:4-7; Ex. P78, Delivorias Dep. 66:5-8; 67:2-8.
399
    Ex. P12, Magner Dep. 32:4-7; 36:14-16.
400
    Ex. P78, Delivorias Dep. 31:9-16; 45:18-47:3.
401
    Id. at 48:13-49:15.
402
    Ex. P78, Delivorias Dep. 97:20-98:1; Ex. P12, Magner Dep. 47:23-48:8.
                                                       92
fees by “looking at their universe of clients and thinking about how much plans of similar size

and scope to the MIT one - - what would - - clients would be paying for recordkeeping fees” and

that this only included Mercer clients.403 Both of Mercer’s investment advisors testified that

Mercer has never maintained a database of recordkeeping prices paid by its clients.404 Mercer

also did not use a database for recordkeeping fee benchmarking.405 Delivorias testified that a

benchmarking study would assist a plan sponsor in negotiating fees with their incumbent, and

that without conducting a benchmarking study she would not know whether the incumbent’s

fees, Fidelity’s fees, were in line with other vendors’ fees.406 In addition, Delivorias testified that

if Mercer conducted a vendor search it would create leverage because Fidelity would have

known a search of its competitors was underway, “because they always get to present to the

committee. So … they know that it’s out on the street. So I think that’s important.”407 Both of

Mercer’s investment advisors were unaware of why MIT did not conduct Mercer’s

recommended RFI.408

98. The negotiation process resulted in confirmation of                     Ruiz Decl. ¶ 4; see Davies
arrangements in which Fidelity agreed to rebate to the Plan                 Decl., Ex. 30,
revenue sharing from the Plan’s mutual fund investments in                  Recordkeeping Agreement,
amounts estimated to exceed revenue targets in a contract                   Tenth Amendment at MIT-
year, which substantially reduced Fidelity’s compensation.                  0004611 ($1.1 million
                                                                            credit); id., Ex. 28, Trust
                                                                            Agreement, Twelfth
                                                                            Amendment at MIT-
                                                                            0004713 ($1.2 million
                                                                            credit).




403
    Ex. P7, Ruiz Dep. 161:3-20.
404
    Ex. P12, Magner Dep. 32:4-7; Ex. P78, Delivorias Dep. 66:5-8; 67:2-8.
405
    Ex. P12, Magner Dep. 32:4-7; 36:14-16.
406
    Ex. P78, Delivorias Dep. 31:9-16; 45:18-47:3.
407
    Id. at 48:13-49:15.
408
    Ex. P78, Delivorias Dep. 97:20-98:1; Ex. P12, Magner Dep. 47:23-48:8.
                                                       93
RESPONSE: Plaintiffs do not dispute that MIT executed recordkeeping and trust amendments

with Fidelity after engaging Linda Delivorias. Plaintiffs dispute that any rebates were based on

“amounts estimated to exceed revenue targets in a contract year.”




Despite posing these questions, Ratigan testified that she was unaware whether anyone,

including herself, on the POC knew how any revenue credits were calculated or even why MIT

received any revenue credits.410
                                                                                                     411



Plaintiffs further dispute that Defendants ever received the $1.2 million credit from Fidelity.412


99. In addition, with Mercer’s assistance, the Plan secured a               Ruiz Decl. ¶ 4; Davies
new recordkeeping fee arrangement with Fidelity, effective                  Decl., Ex. 30,
April 2014, under which the Plan agreed to pay a flat annual                Recordkeeping Agreement,
rate of $33 per participant and any revenue sharing from the                Eleventh Amendment at
Plan’s investment options would be applied to offset that per-              MIT-0004617; id., Ex. 28,
participant fee and would otherwise be remitted to the Plan’s               Trust Agreement, Twelfth
expense reimbursement account to be used to defray Plan                     Amendment at MIT-
expenses or credited to participants.                                       0004709.

        RESPONSE: Plaintiffs dispute that the April 2014 amendment was timely or that the

process to obtain the $33 was prudent. After MIT was informed in June 2009 that “negotiation

Specialist Ms. Linda Delivorias can evaluate what the real costs to Fidelity are and what (fair)



409
    Ex. P65 Email Davies to Ratigan.
410
    Ex. P21, Ratigan Dep. 43:17-49:22.
411
    Ex. P91, Email Chused to Ratigan.
412
    Ex. P53, Gissiner Dep. 120:18-121:8, 122:1-5; Ex. P1, Howard Dep. 159:12-160:16, 163:6-164:10.
                                                      94
price MIT should pay,”413 MIT did not retain Mercer’s Delivorias to consult regarding

recordkeeping services and costs until October 31, 2012 when MIT executed Mercer’s statement

of work.414 As discussed previously, MIT refused to allow Mercer to complete the competitive

bidding portion of this work.415 On April 30, 2013, Fidelity proposed $33 per-participant fee for

a fully bundled lineup and a $53 per-participant fee for an unbundled lineup.416

        MIT never negotiated the $53 per participant fee despite the committee discussing

streamlining the investment menu to less than 30 funds by April 2014 (i.e. removing Fidelity’s

proprietary products) after repeated advice it should do so by its advisors                                .417

By February 21, 2014, MIT had not acted on the Fidelity offer of $33 per participant and thereby

missed the July 1, 2013 effective date.418 MIT eventually executed an agreement with Fidelity on

October 1, 2014 with an effective date of April 1, 2014, setting the annual participant

recordkeeping fee at $33 per participant per year.419

100. Plaintiffs’ expert Martin Schmidt has acknowledged that                 Barrett Decl., Ex. 17,
$33 per participant was a reasonable rate for the recordkeeping              Schmidt Report ¶ 145.
services provided to the Plan at that time.

RESPONSE: Plaintiffs do not dispute paragraph 100. However, the Plan never paid $33 per

participant for a full year. The agreement was signed in October 2014420 and the per participant




413
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 10.
414
    Ex. P78, Delivorias Dep. 28:2-10, 51:9-52:11, 91:6-92:7; Ex. P70, Email Magiera to Magner at 2-3, 5.
415
    See Ex. P78, Delivorias Dep. 97:20-98:15.
416
    Ex. P99, Email Harrington to Delivorias.
417
    Ex. P12, Magner Dep. 49:11-23; compare Ex. P84, Email Maglieri to at 2 ($53) with Ex. P92, Email Harrington
to Davies ($53); see Magner Dep. 23:14-24:3; Ex. P42, Email Davies to Alden; Ex. P25, Preliminary Interview
Results; Ex. P43, MIT 401(k) Plan Investment Restructure Project Plan.
418
    Ex. P102, Email Harrington to Davies.
419
    Ex. P5, Recordkeeping Agreement Comp. at 79; Ex. P4, Trust Agreement Comp. at 77.
420
    Defendants’ Statement of Undisputed Material Facts ¶99.
                                                      95
fee increased to $52 in October 2015.421 This drove the pricing above $33 per participant for

2015.422


101. When the Plan’s investment lineup was changed in 2015,                  Davies Decl., Ex. 9,
the number of Fidelity-managed investment options was                        January 20, 2015 Minutes
greatly reduced, which caused Fidelity’s overall compensation                of the Meeting of the MIT
to decline.                                                                  Supplemental 401(k) Plan
                                                                             Oversight Committee at
                                                                             MIT-002406, MIT-002418-
                                                                             19 (New Core Investment
                                                                             Lineup), MIT-0002420-32
                                                                             (mapping proposal showing
                                                                             old and new investment
                                                                             options).

RESPONSE: Plaintiffs do not dispute that Fidelity’s overall compensation was reduced by the

lineup change in 2015. Plaintiffs dispute that the compensation Fidelity received from 2015 to

the present was reasonable; instead of overpaying by millions, Defendants overpaid by hundreds

of thousands of dollars. In July 2016, while MIT was paying Fidelity $52 per participant per

year, Delivorias wrote that Mercer “did not conduct a fee benchmark study” in 2013 but that

Mercer “can definitely save MIT money if we conduct one this time [in July 2016] and at a

minimum, prices have been falling and [MIT] should lock in fees prior to 1st quarter 2017.”423

MIT testified that it believed that Harvard was a comparable plan because it was similar in plan

size, location, “similarities of the plan, the benefits and the plan participants, per se” and

believed it was “a very good benchmark for our kind of institution.”424 In particular, MIT

believed Harvard was a comparable plan “in terms of size and participant offerings” and “in

particular Harvard had done the streamlining [in the 2009 to 2010 time frame] of the lineup



421
    Id. ¶102; Doc. 208-28, at MIT-0004724.
422
    Doc. 209-01 at 102 (Ex. 3).
423
    Ex. P62, Email Delivorias to Walker; Ex. P78, Delivorias Dep. 74:2-75:3; Ex. P12, Magner Dep. 53:11-55:22.
424
    Ex. P7, Ruiz Dep. 167:1-8, 167:16-168:2.
                                                       96
[what MIT completed in 2015], so it was a great comparison.”425 Defendants’ expert, Steven

Gissiner, determined that Harvard paid $37 per participant per year to Fidelity from 2015-

2017.426 At the same time, MIT contractually agreed to pay Fidelity a $52 per participant per

year charge that had never been negotiated.427 Plaintiffs’ expert, Martin Schmidt, opines that a

reasonable recordkeeping fee for MIT’s Plan from 2015 through 2018, based on its size and

complexity, was $37 per participant per year.428




             MIT              Plaintiffs’ Expert                                  Harvard Streamlined
             Actual           Expected All-In                                     Fidelity Fee From
             Fee430           Fee for MIT431                                      Defendants’ Expert
      Year                                                                        Report433
      2015   $58              $37                                                 $37
      2016   $54              $37                                                 $37
      2017   $54              $37                                                 $37


102. Under the recordkeeping contract that the Plan had with                   Davies Decl., Ex. 28,
Fidelity, the Plan’s annual per-participant administrative fee                 Trust Agreement,
increased to $52 when the Plan’s investment lineup was revised                 Thirteenth Amendment at
in 2015.                                                                       MIT-0004724.

RESPONSE: Plaintiffs do not dispute paragraph 102.




425
    Id. at 168:19-169:5; see also Ex. P11, August 7, 2013 Mtg. Min. Comp. at 163 (requesting staff to ask Harvard
for the cost of communicating their investment lineup changes); Ex. P103, Email Bernstein to Ratigan at 2; Ex.
P104, Email Ratigan to Ruiz; Ex. P29, Email Wieand to Committee Members.
426
    Doc. 209-01, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
427
    Ex. P4, Trust Agreement Comp. at 92.
428
    Doc. 207-17, Schmidt Expert Report, ¶¶145-159.
429
    Ex. P78, Delivorias Dep. 69:1-6, 70:16-71:16, 73:5-23, 75:4-76:13.
430
    Doc. 207-17, Schmidt Expert Report, ¶107; Doc. 209-01 at 102 (Ex. 3).
431
    See also, Doc. 209-1, Gissiner Rebuttal Report at Appendix E, Comparators 1, 4, 7, 9.
432
    Ex. P78, Delivorias Dep. 69:1-6, 70:16-25, 71:1-16, 73:12-23, 75:4-76:13.
433
    Doc. 209-1, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
                                                        97
103. The $52 per-participant per-year rate paid by the Plan                  See Declaration of Steven
from 2015 to 2018 was within market rates.                                   K. Gissiner in Support of
                                                                             Defendants’ Motion for
                                                                             Summary Judgment
                                                                             (“Gissiner Decl.”), Ex. 1,
                                                                             Gissiner Rebuttal Report ¶
                                                                             105-07 & Exs. 5-7.

RESPONSE: Plaintiffs dispute paragraph 103. Prudent fiduciaries should evaluate and monitor

investment fees and recordkeeping fees separately.434 In cases where the recordkeeper offers

proprietary asset management, the plan sponsor should maintain flexibility by negotiating a

contractual provision that allows the continuance of more favorable recordkeeping fees in the

event some or all of the recordkeeper’s funds are removed from the plan’s lineup for

underperformance.435 MIT never negotiated the $53 per participant fee despite the committee

discussing streamlining the investment menu to less than 30 funds by April 2014 (i.e. removing

Fidelity’s proprietary products) after repeated advice it should do so by its advisors
         436
               Effective October 1, 2015, MIT signed a new agreement with Fidelity setting the

annual per participant recordkeeping fee at the unnegotiated $52 per participant open architecture

price.437 Fidelity proactively gave a $1 reduction off of the $14 additional fee because Fidelity

had “taken a small bit of administrative complexity out with the Core Bond Pool going

away[.]”438 There was no change in the level of services Fidelity provided to MIT.439

In July 2016, while MIT was paying Fidelity $52 per participant per year, Mercer’s Linda

Delivorias wrote that Mercer “did not conduct a fee benchmark study” in 2013 but that Mercer


434
    Ex. P67, DC Fee Management at 3; Ex. P12, Magner Dep. 28:19-30:5; Doc. 207-11, Dominguez Expert Rebuttal
Report, ¶26; Ex. P64, at 241-242.
435
    Ex. P67, DC Fee Management at 3; Ex. P12, Magner Dep. 28:19-30:1.
436
    Ex. P12, Magner Dep. 23:14-24:3, 49:11-23; compare Ex. P84, Email Maglieri to Delivorias at 2 ($53) with Ex.
P92, Email Harrington to Davies ($53); Ex. P42, Email Davies to Alden; Ex. P25, Preliminary Interview Results;
Ex. P43, MIT 401(k) Plan Investment Restructure Project Plan.
437
    Ex. P4, Trust Agreement Comp. at 92.
438
    Ex. P92, Email Harrington to Davies.
439
    Id.
                                                       98
“can definitely save MIT money if we conduct one this time [in July 2016] and at a minimum,

prices have been falling and [MIT] should lock in fees prior to 1st quarter 2017.”440 MIT testified

that it believed that Harvard was a comparable plan because it was similar in plan size, location,

“similarities of the plan, the benefits and the plan participants, per se” and believed it was “a

very good benchmark for our kind of institution.”441 In particular, MIT believed Harvard was a

comparable plan “in terms of size and participant offerings” and “in particular Harvard had done

the streamlining [in the 2009 to 2010 time frame] of the lineup [what MIT completed in 2015],

so it was a great comparison.”442 Defendants’ expert, Gissiner, determined that Harvard paid $37

per participant per year to Fidelity from 2015-2017.443 At the same time, MIT contractually

agreed to pay Fidelity a $52 per participant per year charge that had never been negotiated.444

Plaintiffs’ expert, Schmidt, opines that a reasonable recordkeeping fee for MIT’s Plan from 2015

through 2018, based on its size and complexity, was $37 per participant per year.445




                                            .446




440
    Ex. P62, Email Delivorias to Walker; Ex. 78, Delivorias Dep. 74:2-75:3; Ex. P12, Magner Dep. 53:11-55:22.
441
    Ex. P7, Ruiz Dep. 167:1-8, 167:16-168:2
442
    Id. at 168:19-169:5; see also Ex. P11, August 7, 2013 Mtg. Min. Comp. at 163 (requesting staff to ask Harvard
for the cost of communicating their investment lineup changes); Ex. P103, Email Bernstein to Ratigan at 2; Ex.
P104, Email Ratigan to Ruiz; Ex. P29, Email Wieand to Committee Members.
443
    Doc. 209-01, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
444
    Ex. P4, Trust Agreement Comp. at 92.
445
    Doc. 207-17, Schmidt Expert Report, ¶¶145-159.
446
    Ex. P78, Delivorias Dep. 69:1-6, 70:16-71:16, 73:5-23, 75:4-76:13.
                                                        99
             MIT              Plaintiffs’ Expert                                   Harvard Streamlined
             Actual           Expected All-In                                      Fidelity Fee From
             Fee447           Fee for MIT448                                       Defendants’ Expert
      Year                                                                         Report450
      2015   $58              $37                                                  $37
      2016   $54              $37                                                  $37
      2017   $54              $37                                                  $37




104. Effective July 2018, the Plan’s annual per-participant                     Davies Decl., Ex. 29,
administrative fee was further reduced below the $52 per-                       Trust Agreement,
participant rate.                                                               Fourteenth Amendment at
                                                                                MIT-0152166.

RESPONSE: Plaintiffs object to Defendants’ use of MIT-0152166. Defendants did not produce

this document until July 9, 2019 and have refused to produce any discovery or witnesses related

to communications regarding the new fee agreement. Plaintiffs otherwise dispute paragraph 104.




                    .

105. Administrative fees are often monitored by defined                         Gissiner Decl., Ex. 1,
contribution plan fiduciaries by means other than                               Gissiner Rebuttal Report
competitive bidding.                                                            ¶¶ 40-44.

RESPONSE: Paragraph 105 is not material to Defendants’ Motion for Summary Judgment

because Defendants have never undertaken any means to monitor the Plan’s administrative fees.

Defendants citation does not identify the other ways administrative fees are monitored. Since



447
    Doc. 207-17, Schmidt Expert Report, ¶107; Doc. 209-01 at 102 (Ex. 3).
448
    See also, Doc. 209-1, Gissiner Rebuttal Report at Appendix E, Comparators 1, 4, 7, 9.
449
    Ex. P78, Delivorias Dep. 69:1-6, 70:16-25, 71:1-16, 73:12-23, 75:4-76:13.
450
    Doc. 209-1, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
451
    Ex. P106, April 18, 2013 Committee Meeting Materials at 7.
                                                        100
MIT retained Fidelity as a recordkeeper in 1999 to the present date, MIT has never conducted an

RFP,452 an RFI,453 has never completed a benchmarking study to evaluate recordkeeping

services,454 has never investigated how the economics of Fidelity’s services are delivered or

negotiated additional services ,455 or even investigated whether other recordkeepers exist who

could provide recordkeeping services to MIT.456 Although MIT engaged Mercer’s Delivorias in

October 2012, this was a one-time engagement.457 MIT did not otherwise permit Mercer to

follow its common practices, utilized uniformly across Mercer’s defined contribution plan

clients, when evaluating the recordkeeping fees paid to Fidelity.458 Magner, Mercer’s lead

consultant for the Plan, testified that Mercer’s most common practice of benchmarking

recordkeeping fees was to conduct “a blind RFI”459 which may result in an RFP depending on

the outcome of the project.460 MIT’s corporate representative testified that MIT’s understanding

was that Mercer arrived at a determination of reasonable recordkeeping fees by “looking at their

universe of clients and thinking about how much plans of similar size and scope to the MIT one -

- what would - - clients would be paying for recordkeeping fees” and that this only included

Mercer clients.461 Both of Mercer’s investment advisors testified that Mercer has never



452
    Ex. P3, Stone Dep. 93:24–94:3; Ex. P7, Ruiz Dep. 121:12–122:1, 128:23–129:2, 177:20–178:3; Ex. P10, Kelly
Dep. 38:7–16, 96:19–23; Ex. P21, Ratigan Dep. 51:1–52:4; Ex. P12, Magner Dep. 22:18–23; Ex. P54, Ellison Dep.
24:23–26:22; Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 21-22.
453
    Ex. P3, Stone Dep. 94:7–99:7; Ex. P7, Ruiz Dep. 178:4–6, 201:11–14; Ex. P21, Ratigan Dep. 52:5–53:23; Ex.
P12, Magner Dep. 22:13–14, 23:5–8, 31:11–21; Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting
Materials at 20, 22.
454
    Ex. P7, Ruiz Dep. 201:11–14; Ex. P10, Kelly Dep. 96:14–18; Ex. P12, Magner Dep. 22:11–14.
455
    Ex. P7, Ruiz Dep. 122:8-123:18, 128:23-129:19; Ex. P3, Stone Dep. 93:24-101:6, 107:22-108:7; Ex. P78,
Delivorias Dep. 97:20-98:15; Ex. P70, Email Magiera to Magner at 3-4; Ex. P34, June 11, 2009 Plan Oversight
Subcommittee Meeting Materials at 19, 22.
456
    Ex. P7, Ruiz Dep. 129:20-131:6, 183:2–184:10; Ex. P1, Howard Dep. 148:13–21, 149:13-21.
457
    Ex. P78, Delivorias Dep. 28:2-10, 51:9-52:11, 91:6-92:7; Ex. P70, Email Magiera to Magner at 2-3, 5.
458
    Ex. P78, Delivorias Dep. 36:11-37:25; Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials
at 16-22; Ex. P97, Email Alden to Ratigan; Ex. P98, Email Chused to Ratigan at 2.
459
    Ex. P12, Magner Dep. 33:14-20.
460
    Id. at 36:1-13.
461
    Ex. P7, Ruiz Dep. 161:3-20.
                                                     101
maintained a database of recordkeeping prices paid by its clients.462 Mercer also did not use a

database for recordkeeping fee benchmarking.463 Delivorias testified that a RFI would assist a

plan sponsor in negotiating fees with their incumbent, and that without conducting a

benchmarking study she would not know whether Fidelity’s fees were in line with other vendors’

fees.464 In addition, Delivorias testified that if Mercer conducted a vendor search it would create

leverage because Fidelity would have known a search of its competitors was underway, “because

they always get to present to the committee. So … they know that it’s out on the street. So I think

that’s important.”465 Both of Mercer’s investment advisors were unaware of why MIT did not

conduct Mercer’s recommended RFI.466

        Plaintiffs otherwise dispute paragraph 105. Prior to the class period and continuing to

today, widespread accepted industry practice in the defined contribution marketplace is to

conduct a competitive bidding process for recordkeeping and administrative services, through a

request for proposal, every 3 to 5 years.467 In 2010 proposed regulations, the Department of

Labor specifically noted “plans normally conduct requests for proposal (RFPs) from service

providers at least once every three to five years.”468 Other means, such as comparing a plan’s

recordkeeping fees to the fees of other plans based on survey data or publicly available

information does not provide accurate information on the reasonableness of a particular plan’s

fees because of variances in a plan’s size, complexity and required level of service.469



462
    Ex. P12, Magner Dep. 32:4-7; Ex. P78, Delivorias Dep. 66:5-8; 67:2-8.
463
    Ex. P12, Magner Dep. 32:4-7; 36:14-16.
464
    Ex. P78, Delivorias Dep. 31:9-16; 45:18-47:3.
465
    Id. at 48:13-49:15.
466
    Ex. P78, Delivorias Dep. 97:20-98:1; Ex. P12, Magner Dep. 47:23-48:8.
467
    Doc. 207-17, Schmidt Expert Report, ¶46; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26; Ex. P64 at 239;
Ex. P12, Magner Dep. 30:6-8, 35:13-36:13; Ex. P67, DC Fee Management at 4.
468
    Reasonable Contract or Arrangement Under Section 408(b)(2) - Fee Disclosure, 75 FR 41600, 41625 (July 16,
2010).
469
    Ex. P12, Magner Dep. 30:6-8, 35:13-36:13; Ex. P67, DC Fee Management at 4.
                                                      102
106. Plaintiffs’ expert Martin Schmidt did not conduct a                     Barrett Decl., Ex. 17,
request for proposal (“RFP”) or request for information                      Schmidt Report ¶ 74; id., Ex.
(“RFI”) in reaching his opinion as to what would have been a                 16, Deposition of Martin
reasonable rate for recordkeeping services provided to the                   Schmidt (“Schmidt Dep.”)
Plan.                                                                        109:21-23.

RESPONSE: Paragraph 106 is not material to Defendants’ Motion for Summary Judgment

because, as Martin Schmidt explains, he would not send out an RFP for a fake client because he

“was not engaged by MIT to perform such a service and it is not realistic to perform an RFI or an

RFP in hindsight [for] what the fees would have been at that time” and that as the “consultant, it

is my reputation … I have to deal with all of the providers on a regular basis too.”470 Instead of

doing the impossible and travelling back in time to perform an RFP 10 years ago, as Defendants

contend he should have done, Schmidt based his opinion, among other things, on the process he

used when conducting three requests for proposals between 2012 and 2015, along with his

analysis of the plan characteristics, services, additional data points, and his over 30 years of

experience.471

107. Plaintiffs’ expert Martin Schmidt has admitted that he                  Barrett Decl., Ex. 17,
does not know of any plan with the range of investment                       Schmidt Dep. 155:18-156:3.
choices offered by MIT that paid lower administrative fees
than the Plan did.

RESPONSE: Plaintiffs deny paragraph 107. Defendants’ citation does not support paragraph

107. Schmidt testified that you have to look on a case-by-case basis and there was no perfect

comparator for the Plan, or any other plan, because you have to consider the unique plan

characteristics when evaluating pricing.472 Schmidt based his opinion, among other things, on the

process he used when conducting three requests for proposals between 2012 and 2015, along




470
    Ex. P107, Schmidt Dep. 118:3-9; 133:13-21.
471
    Doc. 207-17 ¶¶4-9, 12, 14, 85-88, 147-158; Ex. P107, Schmidt Dep. 135:1-11.
472
    Ex. P107, Schmidt Dep. 153:25-155:17.
                                                      103
with his analysis of the plan characteristics, services, additional data points, and his over 30 years

of experience.473

108. Defendants’ expert Steven Gissiner compared the fees                   Gissiner Decl., Ex. 1,
paid by the Plan during the class period against a database                 Gissiner Rebuttal Report
based on numerous defined-contribution-plan benchmarking                    ¶¶ 105-06 & Exs. 5-7.
projects and determined that the Plan’s administrative fees
were within the range of fees paid by the comparable plans
within the database and were, in many periods, well below the
median.

RESPONSE: Plaintiffs deny paragraph 108. Defendants’ expert Gissiner’s benchmarking

concludes that MIT paid excessive fees for recordkeeping services in 2010 and 2011.474 Israel

Ruiz, MIT’s corporate representative, testified that MIT, through Mercer, determined that market

rates for Fidelity’s recordkeeping fees in late 2012 were in the mid-50s with all services

included, and that this would have also been the market rate for Fidelity’s recordkeeping fees

from 2010 to 2013.475 MIT paid Fidelity more than double what MIT believed was the market

rate for recordkeeping costs from 2010 through 2012.476 A reasonable recordkeeping fee for the

Plan in 2010 and 2011 was $43 per participant.477 A reasonable recordkeeping fee for the Plan in

2012 was $39 per participant.478 Even Defendants’ expert’s analysis, which includes even much

small plans that are not comparable to MIT, concludes that MIT paid excessive recordkeeping




473
    Doc. 207-17 ¶¶4-9, 12, 14, 85-88, 147-158; Ex. P107, Schmidt Dep. 135:1-11.
474
    Doc. 209-01 ¶107; Doc. 209-01, Gissiner Dep. 120:18-121:8, 122:1-5; Ex. P1, Howard Dep. 159:12-160:16,
163:6-164:10.
475
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15.
476
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15; Ex. P12, Magner Dep. 42:5-23.
477
    Doc. 207-17, Schmidt Expert Report, ¶145.
478
    Doc. 207-17, Schmidt Expert Report, ¶145.
                                                     104
fees in 2010 and 2011.479 Plaintiffs otherwise dispute that MIT paid reasonable recordkeeping

fees. MIT paid, and continues to pay, unreasonable recordkeeping fees to Fidelity:480

             MIT              Plaintiffs’                              Harvard                 MIT’s
             Actual           Expert                                   Streamlined             Testimony
             Fee481           Expected                                 Fidelity Fee            Regarding
                              All-In Fee                               From                    Reasonable
                              for MIT482                               Defendants’             Fee485
      Year                                                             Expert Report484
      2010   $127             $43                                      No Data                 $55
      2011   $131             $43                                      No Data                 $55
      2012   $139             $39                                      No Data                 $55
      2013   $168             $39                                      No Data                 $55
      2014   $111             $39                                      No Data                 No Data
      2015   $58              $37                                      $37                     No Data
      2016   $54              $37                                      $37                     No Data
      2017   $54              $37                                      $37                     No Data


109. Mr. Gissiner also determined, based on available data,                     Gissiner Decl., Ex. 1,
that the Plan’s fees were well below the average fees for                       Gissiner Rebuttal Report
comparable university plans and in line with those of                          ¶¶ 98, 110-16.
comparable corporate plans during the 2015 to 2017 period,
the only period for which public data was available.

RESPONSE: Plaintiffs deny paragraph 109. Defendants’ expert, Steven Gissiner, admitted that

many of the underlying comparators he selected to determine his fee range were not appropriate

comparators to the Plan and he did not account for factors he believed would result in higher

recordkeeping fees for the comparators he selected.486 In July 2016, while MIT was paying


479
    Doc. 209-1, Gissiner Expert Rebuttal Report ¶¶105, 107, Exhibits 5, 7, Appendix C (Comparator 2, 7; otherwise
utilizing plans with less than half of MIT’s participant count that are not appropriate comparators); Ex. P7, Ruiz
Dep. 167:1-8.
480
    Doc. 207-17, Schmidt Expert Report, ¶¶11, 145, 159-164; see also Doc. 209-1, Gissiner Expert Rebuttal Report
¶¶105, 107, Exhibits 5, 7, Appendix C (Comparator 2, 7; otherwise utilizing plans with less than half of MIT’s
participant count that are not appropriate comparators); Ex. P7, Ruiz Dep. 167:1-8; Ex. P78, Delivorias Dep. 69:1–6,
70:16–71:16, 73:5–23, 75:4–76:13; Ex. P11, June 11, 2009 Mtg. Min. Comp. at 14-15.
481
    Doc. 207-17, Schmidt Expert Report, ¶107; Doc. 209-01 at 102 (Ex. 3).
482
    See also, Doc. 209-1, Gissiner Rebuttal Report at Appendix E, Comparators 1, 4, 7, 9.
483
    Ex. P78, Delivorias Dep. 69:1-6, 70:16-25, 71:1-16, 73:12-23, 75:4-76:13.
484
    Doc. 209-1, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
485
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15.
486
    Ex. P53, Gissiner Dep. 24:6-26:15, 59:21-25, 97:8-98:21.
                                                        105
Fidelity $52 per participant per year, Mercer’s Linda Delivorias wrote that Mercer “did not

conduct a fee benchmark study” in 2013 but that Mercer “can definitely save MIT money if we

conduct one this time [in July 2016] and at a minimum, prices have been falling and [MIT]

should lock in fees prior to 1st quarter 2017.”487 MIT testified that it believed that Harvard was a

comparable plan because it was similar in plan size, location, “similarities of the plan, the

benefits and the plan participants, per se” and believed it was “a very good benchmark for our

kind of institution.”488 In particular, MIT believed Harvard was a comparable plan “in terms of

size and participant offerings” and “in particular Harvard had done the streamlining [in the 2009

to 2010 time frame] of the lineup [what MIT completed in 2015], so it was a great

comparison.”489 Defendants’ expert, Steven Gissiner, determined that Harvard paid $37 per

participant per year to Fidelity from 2015-2017.490 At the same time, MIT contractually agreed to

pay Fidelity a $52 per participant per year charge that had never been negotiated.491 Plaintiffs’

expert, Martin Schmidt, opines that a reasonable recordkeeping fee for MIT’s Plan from 2015

through 2018, based on its size and complexity, was $37 per participant per year.492




                                            .493




487
    Ex. P62, Email Delivorias to Walker; Ex. P78, Delivorias Dep. 74:2-75:3; Ex. P12, Magner Dep. 53:11-55:22.
488
    Ex. P7, Ruiz Dep. 167:1-8, 167:16-168:2.
489
    Id. at 168:19-169:5; see also Ex. P11, Mtg. Min. Comp. at 163 (requesting staff to ask Harvard for the cost of
communicating their investment lineup changes); Ex. P103, Email Bernstein to Ratigan at 2; Ex. P104, Email
Ratigan to Ruiz; Ex. P29, Email Wieand to Committee Members.
490
    Doc. 209-1, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
491
    Ex. P5, Recordkeeping Agreement Comp. at 92.
492
    Doc. 207-17, Schmidt Expert Report, ¶¶145-159.
493
    Ex. P78, Delivorias Dep. 69:1–6, 70:16–71:16, 73:5–23, 75:4–76:13.
                                                        106
             MIT             Plaintiffs’ Expert                                 Harvard Streamlined
             Actual          Expected All-In                                    Fidelity Fee From
             Fee494          Fee for MIT495                                     Defendants’ Expert
      Year                                                    496
                                                                                Report497
      2015   $58             $37                                                $37
      2016   $54             $37                                                $37
      2017   $54             $37                                                $37


110. With one exception, the Plan’s per-participant                          Gissiner Decl., Ex. 1,
administrative fees have been lower than the median per-                     Gissiner Rebuttal Report
participant fees reported by the consulting firm NEPC in each                ¶ 115 & Ex. 5.
year since 2012.

RESPONSE: Plaintiffs deny paragraph 110. In Gissiner’s exhibit, MIT’s per-participant

administrative fees were higher than the median fees reported by NEPC in 2010, 2011 and

2013.498 Defendants otherwise paid excessive fees during the class period.499




494
    Doc. 207-17, Schmidt Expert Report, ¶107; Doc. 209-01 at 102 (Ex. 3).
495
    See also, Doc. 209-1, Gissiner Rebuttal Report at Appendix E, Comparators 1, 4, 7, 9.
496
    Ex. P78, Delivorias Dep. 69:1-6, 70:16-25, 71:1-16, 73:12-23, 75:4-76:13.
497
    Doc. 209-1, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
498
    Doc. 209-01 at Ex. 5; Doc. 209-01, Gissiner Dep. 120:18-121:8, 122:1-5, 165:2-168:20; Ex. P1, Howard Dep.
159:12-160:16, 163:6-164:10.
499
    Doc. 207-17 ¶¶11, 145, 160.
                                                      107
111. The Plan’s investment in non-mutual-fund options was                  See, e.g., Davies Decl., Ex.
expressly permitted by the Plan’s fiduciaries.                             28, Trust Agreement at
                                                                           MIT-0004630 (listing
                                                                           “collective investment
                                                                           funds” among available
                                                                           investment options), MIT-
                                                                           0004642 (reflecting sponsor
                                                                           agreement to participate in
                                                                           Fidelity Group Trust), MIT-
                                                                           0004652 (including
                                                                           maintenance of
                                                                           “commingled pools” as plan
                                                                           investment options among
                                                                           administrative services to be
                                                                           provided by Fidelity); id.,
                                                                           Ex. 28, Trust Agreement,
                                                                           Fourth Amendment at MIT-
                                                                           0004668; id., Ex. 28, Trust
                                                                           Agreement, Eight
                                                                           Amendment at MIT-
                                                                           0004674.

RESPONSE: Plaintiffs do not dispute paragraph 111.

  112. The expense ratios of the Plan’s non-mutual-fund                    Wermers Decl., Ex. 1,
       investment options were generally less than or                      Wermers Report ¶¶ 92-95 &
       comparable to the fees of similar investments throughout            Exs. 20-21.
       the class period.

RESPONSE: Plaintiffs dispute that the non-mutual-fund investment options charged the Plan

reasonable fees. The Plan’s Trust Agreement sets rates for the revenue sharing from non-mutual

fund options, including commingled pools and stable value funds to pay for recordkeeping

fees.500 These explicit charges in the Trust Agreement added to the already excessive and

unreasonable fees the Plan paid Fidelity for recordkeeping and administrative services.501




500
      Ex. P004, Trust Agt. Comp. at 28-30, 32, 39, 42, 50-51, 78, 80-81.
501
      Id; Doc. 207-16, Schmidt Expert Report, ¶¶11, 160.
                                                          108
            PLAINTIFFS’ STATEMENT OF ADDITIONAL MATERIAL FACTS

      Background

        113.     The MIT Supplemental 401(k) Plan (the “Plan”) Administrator is the

Massachusetts Institute of Technology.502

        114.     The Plan Document only permits the Plan Administrator to pay reasonable

administrative fees from the Plan. Thus, MIT must determine the reasonableness of fees before

they are withdrawn from Plan assets.503

        115.     Section 10.2 of the Plan Document provides that MIT may only appoint or

delegate its fiduciary responsibilities in writing.504

        116.     The MIT Supplemental 401(k) Plan Oversight Committee (“POC”) was created

by the MIT Executive Committee on September 4, 1998.505 The President of MIT appointed

members to the POC from senior officers, faculty, and staff of MIT.506 The appointment gave the

POC the responsibility for, among other things: selecting, engaging, and monitoring the Plan’s

trustee, investment managers, and investment advisors; establishing investment policies and

guidelines; and establishing and implementing criteria to measure the performance of the Plan’s

investments.507




502
    Doc. 208-06, The Massachusetts Institute of Technology Supplemental 401(k) Plan Document 2008 Restatement
at 8, 11.
503
    Id.
504
    Doc. 208-06, The Massachusetts Institute of Technology Supplemental 401(k) Plan Document 2008 Restatement
at 32 (10.2(h)).
505
    Ex. P108, September 4, 1998 Minutes of the MIT Executive Committee at 2-3; Ex. P2, Sept. 14, 1998 Letter to
Rice.
506
    Ex. P2, Sept. 14, 1998 Letter to Rice.
507
    Id.
                                                     109
         117.    At all relevant times, the Executive Vice President and Treasurer (“EVP&T”)

served as Chair of the POC.508 Theresa Stone served as EVP&T and Chair of the POC.509 Since

November 2011, Israel Ruiz has served as EVP&T and Chair of the POC.510

         118.    MIT retained the fiduciary responsibility for the Plan’s administrative services,

including the fiduciary duty to monitor the Plan’s recordkeeper and recordkeeping fees.511

         119.    As of December 31, 2009, the Plan had 16,365 participants with account balances

and $2.1 billion in assets.512 By December 31, 2016, the Plan had 19,812 participants with assets

and $4.063 billion in assets.513

         120.    The amount of assets and number of participants make the Plan among the largest

defined contribution plans (top 1%) in the country giving its bargaining power to obtain

additional services and lower fees.514

      MIT Failed To Remove Proprietary Funds And Reduce Recordkeeping Fees After
      Learning It Would Impact Fidelity’s Revenue

         121.    Defendants’ process was driven by affirmative decisions to favor Fidelity

regarding recordkeeping fees and investment selection in order to further MIT’s relationship with

Fidelity and Abigail Johnson.515




508
    Ex. P3, Stone Dep. 14:16-15:7; Ex. P7, Ruiz Dep. 18:18-19:14.
509
    Ex. P3, Stone Dep. 14:16-15:7; Ex. P11, September 29, 2011 Mtg. Min. Comp. at 128; Ex. P5, Recordkeeping
Agreement Comp. at 52; Ex. P11, November 17, 2011 Mtg. Min. Comp. at 129; Ex. P11, January 5, 2012 Mtg. Min.
Comp. at 133.
510
    Ex. P7, Ruiz Dep. 18:18-19:14.
511
    Id.; Ex. P7, Ruiz Dep. 107:13-19; Ex. P38, 2009 MIT Faculty Newsletter.
512
    Ex. P110, MIT 2009 Form 5500.
513
    Ex. P111, MIT 2016 Form 5500.
514
    Doc. 207-17, Schmidt Expert Report, ¶¶28-33; see also Ex. P112, 2013 Recordkeeping Survey – Industry
Snapshot, PlanSponsor (June 2013), https://www.plansponsor.com/research/2013-recordkeeping-survey/2/ (noting
only 631 of 804,670 plans had over $1 billion in assets); Ex. P113, 2016 Recordkeeping Survey – Industry Snapshot,
PlanSponsor (June 2016), https://www.plansponsor.com/research/2013-recordkeeping-survey/2/ (noting only 788 of
836,644 plans had over $1 billion in assets).
515
    See infra ¶¶122-126.
                                                       110
        122.     Accepted fiduciary processes include identifying and avoiding conflicts of interest

to ensure the decision process is unbiased.516

        123.     In 2009, Mercer told MIT and the POC that the Plan was paying Fidelity a total of

$6,074,402.53 in revenue, $3,132,940.96 (more than half) of which was paid to Fidelity’s

Personal and Workplace Investing (PWI) department for recordkeeping fees.517 Mercer compared

the recordkeeping amount, which approximated $189 per-participant, to the market rate at that

time of $50 to $125.518 MIT understood that the Plan was paying Fidelity for recordkeeping

services through intercompany transfers. MIT agreed with Mercer and understood that the

amounts paid to Fidelity by the Plan was high.”519 Fidelity accounted for these intercompany

payments from each fund, commonly referred to as revenue sharing, in the Plan in a spreadsheet

sent to MIT and Mercer on a quarterly basis and referred to as fee transparencies.520

        124.     Abigail Johnson headed Fidelity’s PWI in 2009, later becoming Fidelity’s

President and Chief Executive Officer.521

        125.     Mercer recommended that Defendants negotiate a fee schedule and service

contract with Fidelity that included:

                Revenue cap based on the number of participants in the Plan;
                An ERISA expense budget that captures any excess revenue from the Plan’s
                 investments that is used to pay other Plan expenses;
                Performance guarantees with fees at risk; and
                Contractual requirements to disclose all sources of revenue.522


516
    Ex. P69, Mercer Presentation Understanding Fiduciary Responsibility at 40-41; Ex. P66, at 1-6; Doc. 207-11,
Dominguez Expert Rebuttal Report, ¶26.
517
    Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 4-15.
518
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 15-16.
519
    Id. at 16; Ex. P78, Delivorias Dep. 27:10-22 (“intercompany transfer relates to crediting revenue internally
between two divisions of a company, in this case asset management or investment management and
recordkeeping”).
520
    Ex. P.34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 5-15.
521
    Ex. P35, Email Harrington to Samuelson; Ex. P37, MIT Corporation Members available at
https://corporation.mit.edu/all-members/abigail-p-johnson.
522
    Ex. P.34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 19.
                                                        111
        126.     Mercer provided the Plan’s fiduciaries with materials outlining the reasons to

conduct competitive bidding and the projected timeline for Delivorias’ competitive evaluations

and subsequent negotiations of the Plan’s recordkeeping fees through a blind RFI and subsequent

RFP.523 Mercer noted that “plan sponsors have a fiduciary responsibility to monitor plan fees and

services to ensure the vendor’s revenue derived from plan assets is commensurate with the level

of services provided” and that “[f]iduciaries are required to demonstrate continued due diligence

around the total scope of services to ensure excess revenue is benefiting participants rather than

the service provider.”524 Mercer proposed three alternatives, one of which was to “[d]raft [a]

comprehensive RFP, sent to (5) vendors, analyze responses, present findings and conduct finalist

presentations and site visits.”525 The RFP was projected to take “minimum 9 weeks,” result in

“utiliz[ing] pricing from real-time market bids to negotiate [a] more favorable fee schedule and

contract with Fidelity” with the advantage of using the RFP as “leverage for negotiations with

Fidelity and evaluation of Fidelity against peers,” and cost “$75,000.”526

        127.     In response to Mercer’s presentation on excessive recordkeeping fees, Theresa

Stone, MIT’s EVP&T and Chair of the POC, reminded those present that:

        MIT must be sensitive to two facts: (1) the Institute’s ‘decades long plus’
        relationship with Fidelity and (2) Ms. Abigail P. Johnson is a member of both the
        MIT Corporation and MITIMCo’s Board of Trustees. She is Chair of the Board
        that oversees Fidelity’s 161 fixed income and asset allocation funds which handle
        about $650 billion of the more than $1.2 trillion managed by Fidelity.527

        128.     Stone served on the MIT Corporation’s Board of Trustees for several decades and

is currently a life trustee.528 While on the MIT Corporation’s Board of Trustees, Stone created


523
    Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 16-18.
524
    Id. at 17.
525
    Id. at 19-21; Ex. P78, Delivorias Dep. 44:15-49:15 (discussing proposal).
526
    Id.
527
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 16 (emphasis added).
528
    Ex. P3, Stone Dep. 10:10-11:21; Ex. P36, MIT Corporation Members available at https://corporation.mit.edu/all-
members/theresa-m-stone.
                                                       112
MIT Investment Management Company (“MITIMCo”) and served as chair of MITIMCo’s

Board of Trustees.529 Johnson was appointed to MITIMCo’s Board of Trustees.530 Stone and

Johnson served together on both MIT and MITIMCo’s Board of Trustees.531 Stone described

Abigail Johnson as “an honored member of the board and the community in which we

operated.”532

        129.     POC members, appointed by Stone, understood that Abigail Johnson was CEO of

Fidelity and an MIT donor.533 Stone admitted that factors unrelated to the Plan, such as Abigail

Johnson’s membership on MITIMCo’s Board of Trustees, were part of the process to evaluate

recordkeeping fees and proprietary Fidelity investments. 534

        130.     After an event at Boston’s Museum of Fine Arts (MFA), Stone had a follow-up

meeting with Kathy Murphy, the President of Personal Investing at Fidelity who reported to

Abigail Johnson, who had sat with Stone at the MFA event.535

        131.     Fidelity personnel made sure to specifically note to MIT personnel any change in

Abigail Johnson’s role at MIT.536

        132.     MIT employees, who served as day to day operation staff for the 401(k) plan, also

frequently attended conferences sponsored by Fidelity.537

        133.     According to former Fidelity executive, Michael Howard, recordkeeping was a

profitable division for Fidelity and the profit margin varied from client to client due to factors




529
    Ex. P3, Stone Dep. 12:5-18; 120:22-121:3.
530
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 15.
531
    Ex. P3, Stone Dep. 120:22–121:8.
532
    Id. at 123:21–124:1.
533
    Ex. P10, Kelly Dep. 97:4-21.
534
    Ex. P3, Stone Dep. 121:9-122:24.
535
    Ex. P40, Email Stone to Ragnoni.
536
    Ex. P35, May 11, 2010 Email Harrington to Samuelson.
537
    Ex. P114, Email Samuelson to Harrington.
                                                     113
such as size of the plan and specific product choices in the plan.538 In assessing the profitability

of a client relationship, Fidelity took into consideration the amount of IRA rollovers, average

account balances, how many people would be entering the plan every year and how many people

would be leaving the plan every year and how that would impact cash flows and revenue.539 The

more Fidelity proprietary funds that were in a defined contribution plan, including Fidelity’s

proprietary target date funds, the more revenue Fidelity received.540 MIT’s Plan characteristics

made it a highly profitable plan for Fidelity: (i) from 2010 until July 2015 MIT had over 300

Fidelity proprietary products in the Plan; (ii) since the start of the class period, the Plan’s average

account balance was four times higher than Fidelity’s other clients;541 and (iii) the number of

participants in MIT’s Plan was over three times higher than Fidelity’s other clients.542

        134.    As a result, the Plan paid Fidelity between $8 million and $11 million every year

during the early part of the class period.543

        135.    Around the same time Defendants failed to negotiate with Fidelity regarding the

Plan’s excessive recordkeeping fees, the Plan’s new legal counsel, Groom Law Group, advised

them that the unmonitored group of designated investment alternatives in the Plan known as the

“Investment Window” must be monitored to comply with their fiduciary duties.544

        136.                                                           .545 As early as January 12, 2010,

Groom advised MIT that the internally designated Investment Window Funds needed to be




538
    Ex. P1, Howard Dep. 32:9-34:21; Id. at 32:9-34:21.
539
    Id. at 48:9-55:18.
540
    Id. at 44:2-18; 57:10-23.
541
    Ex. P11, December 17, 2010 Mtg. Min. Comp. at 74; Doc. 208-04, May 31, 2012 Investment Trends Presentation
at 4.
542
    Ex. P1, Howard Dep. 44:2-18; 57:10-23.
543
    Ex. P87, 2011-2013 Fidelity Fee Transparency Comp. at 6, 15, 25, 34.
544
    See infra ¶¶134‒177.
545

                                                     114
monitored the same way MIT monitored internally designated Lifecycle Funds and Asset Class

Funds.546

        137.     In March 2010, Groom attended an MIT fiduciary committee meeting and again

opined that MIT must monitor all designated investment alternatives in the Plan, regardless of

internal characterization.547

        138.     In a discussion related to the investment window, Fidelity informed Defendants

(through Mercer) in March 2010 that “the investment window contributes significantly to the

revenue generated by the plan and any changes to the window will effect that arrangement.”548

MIT was cognizant regarding how changes to the investment window would affect

recordkeeping fees.549

        139.     By May 2010, the POC noted that there was “fiduciary responsibility for the

Investment Window vs. no fiduciary responsibility for BrokerageLink.”550 Groom expressed a

“high level of discomfort” with the investment window.551

        140.     Fidelity representative John Harrington attended the May 2010 POC meeting,

where POC members started asking him questions about the “Investment Window.”552

        141.     The next month, on June 14, 2010, John Ragnoni, the Executive Vice President of

Fidelity’s Tax-Exempt 403(b) Market, and Theresa Stone, attended game 5 of the NBA Finals

together and discussed Abigail Johnson.553 Ragnoni specifically noted in the email to Stone that



546
    Ex. P7, Ruiz Dep. 65:2-21; Ex. P95, May 20, 2010 Investment Window Discussion.
547
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 40-41.
548
    Ex. P100, Email Matthews to Carroll at 2.
549
    Ex. P90, Emails Samuelson to Matthews at 2 (“Is there an impact on record-keeping fees if the investment
window no longer exists”).
550
    Ex. P11, May 10, 2010 Mtg. Min. Comp. at 45-46; Ex. P95, May 20, 2010 Investment Window Discussion.
551
    Ex. P11, Mtg. Min Comp. at 46.
552
    Ex. P11, Mtg. Min. Comp. at 43-45.
553
    Ex. P85, Email Ragnoni to Stone; Celtics Handle Kobe Onslaught And Lead LA 3-2, June 14, 2010 available at
https://www.wbur.org/news/2010/06/14/nba-finals-2.
                                                      115
he “told Abby we had a good outing.”554 Stone accepting sporting event tickets from a vendor

violated MIT’s Policy on gifts.555

         142.     On June 16, 2010, the Plan Oversight Subcommittee noted that they were not

relieved from the “responsibility to select and monitor plan investment alternatives under

ERISA, especially ‘designated investment alternatives’ (DIA).” MIT immediately recognized

that Groom was “extremely knowledgeable[,]”556 and that the “quality and depth of [Groom]

surpassed [Rope & Gray].”557

         143.     By July 2010, Fidelity directly informed MIT that the “[m]igration of all current

investment window assets to the brokerage link would result in a significant revenue loss for

Fidelity . . . .”558

         144.     Fidelity advised MIT that if the options in the “Investment Window” were moved

to brokerage link there would need to be a discussion between “leadership from Fidelity and

MIT.”559

         145.     After MIT was informed that removing investments in the “Investment Window”

would result in a significant revenue lost to Fidelity, necessitating a discussion between senior

leadership at both organizations, MIT stopped all discussion. MIT superficially considered

monitoring the hundreds of funds within the investment window, but did not move forward,

leaving hundreds of unmonitored designated investment options in the Plan.560


554
    Ex. P85, Email Ragnoni to Stone.
555
    Ex. P14, 7.9—Procurement Policy on Gifts and Gratuities, (available at https://policies.mit.edu/policies-
procedures/70-general-employment-policies/79-procurement-policy-gifts-and-gratuities) (“Institute policy prohibits
Institute employees from accepting personal gifts or gratuities of any kind from suppliers. This includes the use of
property or facilities, gift certificates, entertainment, or other favors of value extended to employees or their
families.”) (emphasis added).
556
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41.
557
    Ex. P11, May 10, 2010 Mtg. Min. Comp. at 46.
558
    Ex. P32, Email Harrington to Samuelson at 1; Ex. P11, November 10, 2010 Mtg. Min. Comp. at 68.
559
    Id.
560
    Ex. P11, November 22, 2010 Mtg. Min. Comp. at 69-70 (no further mention of proposals or any action taken).
                                                        116
        146.    In late 2010, MIT sought competitive bids from three separate advisors for

evaluating all designated investment alternatives in the Plan.561 One of the advisors noted that

approximately 60 designated investment alternatives that MIT was not monitoring were

underperforming.562 MIT ultimately did nothing. Stone testified that “we weren’t curating the

investment window” even though outside counsel told MIT it was their fiduciary duty to do so.563

        147.    At the same time, outside of MIT, Stone was a Trustee of the Museum of Fine

Arts (“MFA”) in Boston, which was supported by high-level Fidelity employees, including

Abigail Johnson’s family.564 The Plan was a topic of conversation during social events related to

the MFA in January 2011.565 Stone praised Fidelity when she spoke to John Ragnoni, the

Executive Vice President of Fidelity’s Tax-Exempt 403(b) Market: “We know how much

Fidelity has meant to the success of the Wing, so it was special to experience and enjoy the

achievement of the MFA with you, your colleagues and your good customers. You are fortunate

to be part of such a high quality organization; and we are fortunate to be your partner.”566

Fidelity’s Ragnoni responded to Stone: “As a trustee, I’m sure you are quite proud of what has

been accomplished at the museum and it was wonderful to have the Johnson family have a

chance to share it with so many of our valued clients. I am looking forward to seeing you next

week to discuss some of our ideas around plan sponsor retirement income dynamics.”567

Between 2007 and January 2011, Fidelity donated over $32 million to the MFA.568


561
    Exs. P50-52.
562
    Ex. P51, Fiduciary Investment Advisors Proposal at 9.
563
    Ex. P3, Stone Dep. 83:23-84:9; 126:5-20.
564
    Ex. P40, Email Stone to Ragnoni.
565
    Id. at 2.
566
    Id.
567
    Id. (emphasis added).
568
    2007 Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2008_12_EO%2F22-3195349_990_200712; 2008
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2010_01_EO%2F22-3195349_990_200812; 2009
                                                  117
        148.    Only a few months after MIT decided to maintain the status quo against the

advice of consultants and counsel, Fidelity offered MIT a “reimbursement process,” which

would reimburse MIT for expenses it was paying, like Pricewaterhouse Cooper’s invoices.569

        149.    In 2011, with industry wide recordkeeping costs continuing to rapidly decline,570

Fidelity offered MIT a $100,000 expense reimbursement credit.571 However, MIT did not utilize

any of the $100,000 credit and simply let it expire.572

        150.




Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2010_12_EO%2F22-3195349_990_200912; 2010
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2011_12_EO%2F22-3195349_990_201012.
569
    Ex. P59, Email Samuelson to Harrington; Ex. P60, 2011 Form 5500; Ex. P61, Email Samuelson to Harrington.
570
    Doc. 207-17, Schmidt Expert Report, ¶40.
571
    Ex. P63, Email Harrington Davies.
572
    Id.
573
    Ex. P65, Email Davies to Ratigan.
574
    Ex. P21, Ratigan Dep. 43:17-49:22; Ex. P91, Email Chused to Ratigan.
575
    Ex. P27, Email Davies to Chused at 1.
                                                    118
        153.



        154.     In 2011, after setting aside outside counsel’s advice to monitor all of the

designated investment alternatives in the Plan, MIT continued its practice of permitting all

Fidelity funds, in existence now or in the future, to be designated investment alternatives.577 MIT

did this without any review or any process to determine whether the designated investment

alternative was appropriate for the Plan.578

        155.     By 2012, Mercer and Fidelity both informed MIT that a group of unmonitored

designated investment alternatives was an uncommon and an inappropriate outlier among 401(k)

plans.579 In February 2012, Groom continued to counsel that MIT had an “ongoing fiduciary

obligation to monitor the investment window funds….”580 In May 2012, Mercer told MIT that

“as part of its fiduciary responsibility, [MIT] needs to monitor each and every investment fund

that is not in the Brokerage Window and should consider the costs and efforts to adequately

perform the reviews.”581

        156.     In October 2012, MIT again rejected Mercer’s recommendations to complete a

competitive bidding process Mercer had recommended since at least 2009.582




576
    Id.
577
    Ex. P5, Recordkeeping Agreement Comp. at 53; Ex. P7, Ruiz Dep. 48:20-51:3; Ex. P8, Email from Dean; Ex. P9,
Proposed Investment Lineup Changes at 2.
578
    Id.
579
    Ex. P11, March 30, 2010 Mtg. Min. Comp. at 41 (“When Ms. Stone asked if MIT is the only plan sponsor to
offer hundreds of investments through its platform, [Mercer] responded that beginning in 2002, plans narrowed their
investment offerings.”); Ex. P11, April 30, 2012 Mtg. Min. Comp. at 136 (Fidelity’s representative “mentioned that
only a few Fidelity clients have both a mutual fund window and the brokerage link and that this structure is no
longer offered to new clients.”); Doc. 207-11, Dominguez Expert Rebuttal Report, ¶¶20, 28–35, 45.
580
    Ex. P6, Email Lofgren to Chused.
581
    Ex. P11, September 27, 2012 Mtg. Min. Comp. at 141.
582
    Ex. P78, Delivorias Dep. 97:20-98:15.
                                                       119
        157.     Mercer’s standard recommendation that requires competitive bidding to evaluate

fees. Liana Magner, Mercer’s lead consultant for the Plan, testified that Mercer’s standard

practice of benchmarking recordkeeping fees was to conduct competitive bidding first through “a

blind RFI”583 which may result in an RFP depending on the outcome of the project.584

        158.     MIT’s corporate representative testified that MIT’s understanding was that

Mercer arrived at a determination of reasonable recordkeeping fees by “looking at their universe

of clients and thinking about how much plans of similar size and scope to the MIT one - what

would - clients would be paying for recordkeeping” and that this only included Mercer clients.585

        159.     Both of Mercer’s investment advisors testified that Mercer has never maintained a

database of recordkeeping prices paid by its clients.586 Mercer also did not use a database for

recordkeeping fee benchmarking.587

        160.     Delivorias testified that competitive bidding would assist a plan sponsor in

negotiating fees with their incumbent, and that without conducting a benchmarking study, she

would not know whether the incumbent’s fees, such as Fidelity, were in line with other vendors’

fees.588 In addition, Delivorias testified that if Mercer conducted a vendor search it would create

leverage because Fidelity would have known a search of its competitors was underway, “because

they also get to present to the committee. So … they, like any incumbent, know that it’s out on

the street. So I think that’s important.”589

        161.     Without the initiation of any competitive process, Fidelity unilaterally offered

MIT a new pricing model based on the number of Plan participants. Fidelity first proposed a base

583
    Ex. P12, Magner Dep. 33:14-20.
584
    Id. at 36:9-13.
585
    Ex. P7, Ruiz Dep. 161:3-20.
586
    Ex. P12, Magner Dep. 32:4-7; Ex. P78, Delivorias Dep. 66:5-8; 67:2-8.
587
    Ex. P12, Magner Dep. 32:4-7; 36:14-16.
588
    Ex. P78, Delivorias Dep. 29:7-13, 30:16-32:11; 45:18-47:3.
589
    Id. at 48:13-49:15.
                                                       120
recordkeeping fee of $24 per participant if MIT made no changes to the Plan’s investments and

included no addition or subtraction of services.590 Fidelity offered a second quote of $39 per

participant if MIT went to an open architecture platform [i.e. streamlined] but otherwise did not

add to or remove from the services already being provided to MIT.591 Both proposals assumed

an additional $14 over the base for participant transactions/loans fees ($3), custom funds and

comingled pools ($12), and the on-site Fidelity representative ($9), totaling $53 per participant

for an open architecture structure or $38 per participants if MIT kept all of Fidelity’s proprietary

products.592

         162.     It was feasible for MIT to conduct this type of communication with Fidelity and

significantly reduce its recordkeeping fees at the start of (or before) the class period.593

         163.     Rather than accept Fidelity’s offer which would benefit Plan participants with an

average of 80% reduction in fees, MIT said no.594 In 2013, MIT accepted a $3 million donation

from Fidelity.595

         164.     In March 2014, the committee was considering candidates to provide passive

index funds for the Plan.596 Howard informed Ruiz that Fidelity was a weak candidate to provide

passive index funds. After this discussion, Ruiz directed Howard to stop all work on an index

fund provider until Abigail Johnson’s term as Chair of the MIT Sloan School of Management




590
    Ex. P84, Email Maglieri to Delivorias.
591
    Id.
592
    Id.
593
    Ex. P11, June 11, 2009 Mtg. Min. Comp. at 15.
594
    Fidelity’s offer of $33 per participant is $135 (80%) less than what the Plan paid for 2013, $168. Doc. 209-01 at
102 (Ex. 3).
595
    2013 Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2014_10_EO%2F22-3195349_990_201312.
596
    Ex. P74, Email Howard to Ruiz.
                                                         121
Visiting Committee ended.597 Howard, a former Fidelity Vice President in the Institutional

Retirement division, responded to Ruiz and informed him that Fidelity only “really care[s] about

being the record keeper.”598 MIT instructed Mercer to “take no action on the passive manager

search until they hear from [MIT] otherwise.”599 Ruiz needed to discuss these issues with John

Reed, Chairman of MIT and Rafael Reif, President of MIT.

         165.     Ruiz took all possible steps to keep all Fidelity proprietary funds in the Plan.600

Ratigan reminded Ruiz that Groom has told MIT multiple times that MIT has a fiduciary duty to

monitor all funds in the Plan.601 Groom again orally informed MIT in March 2014 that all

investments in the Plan were designated investment alternatives.602 At MIT’s request, Groom

again advised MIT that all investments in the Plan were designated investment alternatives for

purposes of ERISA.603

         166.     Knowing Fidelity’s only concern is maintaining its recordkeeping status, MIT

finally accepted Fidelity’s 2012 offer on October 1, 2014, setting the annual participant

recordkeeping fee at $33 per participant per year.604

         167.     After determining there was no way to keep all of Fidelity’s proprietary products

in the Plan, Ratigan wrote to Ruiz, inquiring whether Abigail Johnson or other senior Fidelity

leadership should be notified of MIT’s discussions regarding potentially eliminating imprudent

Fidelity funds and that MIT should avoid “any appearance of Fidelity’s exerting influence over



597
    Id. (“On the Fidelity front, is it a well-known fact that they do not play in passive funds? I have not yet raised the
topic with John and Rafael. I wanted to wait for the Sloan Visiting Committee chaired by her (she attended) [Abigail
Johnson] and then think about what to do.”); Ex. P1, Howard Dep. 24:15-19, 135:23-146:7.
598
    Ex. P74, Email Howard to Ruiz.
599
    Ex. P19, Email Davies to Chused.
600
    Id.
601
    Id.; Ex. P47, Jan. 13, 2010 Memorandum to File at 6-7.
602
    Ex. P19, Email Davies to Chused.
603
    Ex. P15, Groom Law Group Memorandum.
604
    Ex. P4, Trust Agreement Comp. at 6.
                                                          122
our fund selection process.”605 Ruiz confirmed this in an e-mail stating “Abby Johnson has been

named CEO, I am sure we will want to also touch base with her from MIT’s point of view.”606

        168.    Only after reassurances that Fidelity is most interested in recordkeeping and after

clearing it at the highest levels at MIT did MIT finally remove the unmonitored investments

from the Plan.607

        169.    Effective October 1, 2015, nearly three years after receiving the $53 quote from

Fidelity, MIT signed a new agreement with Fidelity setting the annual per participant

recordkeeping fee at the never negotiated $52 per participant open architecture price.608 There

was no change in the level of services Fidelity provided to MIT.609

        170.    In 2015, David Schmittlein, MIT’s Dean of the Sloan School of Management

where Abigail Johnson served Chair of the MIT Sloan School of Management Visiting

Committee, wrote to Ruiz that “if we are not switching to Vanguard or TIAA-CREF, I am going

to expect something big and good coming to MIT from the Johnson family.”610

        171.    Fidelity delivered for MIT “something big and good” - a $5 million donation,

which was Fidelity’s largest donation in over 15 years.611 Since Fidelity became MIT’s

recordkeeper, MIT leveraged Fidelity’s revenue stream from the Plan to secure over $23 million

in donations from the Fidelity Foundation, including $3 million in 2009.612


605
    Ex. P76, October 14, 2014 Email Ratigan to Ruiz; Ex. P11, February 25, 2014 Mtg. Min. Comp. at 173.
606
    Id.
607
    Doc 208-5.
608
    Ex. P4, Trust Agreement Comp. at 101.
609
    Ex. P92, Email Harrington to Davies.
610
    Ex. P77, Email Schmittlein to Ruiz.
611
    2016 Fidelity Non-Profit Management Foundation IRS Form 990, available at
http://990s.foundationcenter.org/990_pdf_archive/223/223195349/223195349_201612_990.pdf.
612
    2001 Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2002_07_EO%2F22-3195349_990_200112; 2002
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2003_11_EO%2F22-3195349_990_200212; 2003
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2004_12_EO%2F22-3195349_990_200312; 2004
                                                  123
        172.    To this day, MIT has never required Fidelity to compete on the Plan’s services.

    MIT Caused the Plan to Pay Unreasonable Recordkeeping Fees

        A.      Industry Accepted Practices Related to Defined Contribution Recordkeeping
                Services and Fees

                1.      Industry accepted practice requires competitive bidding for
                        recordkeeping services and fees every three to five years

        173.    There has been significant downward fee pressure for defined contribution plan

recordkeeping services since the early 2000s and continuing through the class period.613

Consultants routinely assist plan fiduciaries in evaluating fees and with competitive requests for

proposals (RFPs).614 Based on their knowledge in the industry and review of the unique

characteristics of the particular plan, consultants have created processes for assisting clients,

managing service provider relationships, and conducting searches.615



Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2005_12_EO%2F22-3195349_990_200412; 2005
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2007_02_EO%2F22-3195349_990_200512; 2006
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2008_01_EO%2F22-3195349_990_200612; 2007
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/46131201/2008_11_PF%2F04-
6131201_990PF_200712https://projects.propublica.org/nonprofits/display_990/223195349/2008_12_EO%2F22-
3195349_990_200712; 2008 Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2010_01_EO%2F22-3195349_990_200812; 2009
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2010_12_EO%2F22-3195349_990_200912; 2010
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2011_12_EO%2F22-3195349_990_201012; 2011
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2012_12_EO%2F22-3195349_990_201112; 2012
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2014_01_EO%2F22-3195349_990_201212; 2013
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2014_10_EO%2F22-3195349_990_201312; 2014
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2015_09_EO%2F22-3195349_990_201412; 2015
Fidelity Non-Profit Management Foundation IRS Form 990, available at
https://projects.propublica.org/nonprofits/display_990/223195349/2016_09_EO%2F22-3195349_990_201512.
613
    Doc. 207-17, Schmidt Expert Report ¶40; Ex. P62, Email Delivorias to Walker.
614
    Doc. 207-17, Schmidt Expert Report ¶41.
615
    Id.
                                                  124
        174.     The most accurate measure in assessing the reasonableness of a particular defined

contribution plan’s recordkeeping fees is through an RFP.616 An RFP is the only way a plan

fiduciary can determine with certainty how the market will price a particular plan for

administrative services.617 An RFP performed by the plan fiduciaries allows service providers to

bid their most competitive proposal to perform the solicited recordkeeping services.618 It also

sends a clear message to bidders that their services are part of a competitive process, thus

creating competitive pressure.619 Comparing a plan’s recordkeeping fees to the fees of other

plans based on survey data or publicly available information does not provide accurate

information on the reasonableness of a particular plan’s fees because of variances in a plan’s

size, complexity and required level of service.620

        175.     RFPs contain detailed information about the Plan and request detailed information

about the respondent, including recordkeeping capabilities and administrative services,

organizational strength, commitment to the recordkeeping business, conversion services, quality

standards, technology capabilities, investments, trust capabilities, liability coverage for errors in

service delivery, and fees proposed for the services.621

        176.     Plan fiduciaries and consultants use this information to understand and negotiate

with service providers.622 The diligent use of these competitive processes guarantees that the Plan

receives the most competitive fees for recordkeeping services.623




616
    Id. ¶74.
617
    Id.
618
    Id. ¶75
619
    Id.
620
    Ex. P67, DC Fee Management at 4.
621
    Doc. 207-17, Schmidt Expert Report ¶43.
622
    Id. ¶45.
623
    Id.
                                                 125
        177.     Prior to the class period and continuing to today, widespread accepted industry

practice in the defined contribution marketplace is to conduct a competitive bidding process for

recordkeeping and administrative services, through a request for proposal, every 3 to 5 years.624

        178.     In 2010 proposed regulations, the Department of Labor specifically noted “plans

normally conduct requests for proposal (RFPs) from service providers at least once every three to

five years.”625 Numerous industry publications also recommended that a plan sponsor conduct an

RFP every three to five years throughout the relevant period.626

        179.     Additionally, Mercer repeatedly recommended that the Defendants access the

reasonableness of the Plan’s recordkeeping fee through competitive bidding—a RFP or request

for information (RFI).627

        180.     It was also MIT’s policy to conduct RFPs when its own money was at stake rather

than the participants’ retirement savings.628 MIT has a specialized team who assists the university

in making purchases that comply with various federal and sponsor requirements.629

        Just as you wouldn’t buy a car without comparing vehicles, dealers, and prices, you
        wouldn’t want to buy goods and services for MIT without research and analysis.
        VPF’s [Vice-President of Finance’s] Strategic Sourcing team works closely with
        DLCs [Departments, labs, and centers] for this essential work, ensuring that
        purchases for goods and services-from lab coats to web developers-result in




624
    Id.
625
    Reasonable Contract or Arrangement Under Section 408(b)(2) — Fee Disclosure, 75 FR 41600, 41625 (July 16,
2010).
626
    Doc. 207-17, Schmidt Expert Report, ¶¶82-85 (citing Including Regular RFPs as Part of a Fiduciary Liability
Reduction Strategy, NAPA Net (January 24, 2018), https://www.napa-net.org/news/technical-competence/case-of-
the-week/including-regular-rfpspart- fiduciary-liability-reduction-strategy/.; Selecting Service Providers,
Competitive Bidding, & RFP’s Importance in a Fiduciary Investment Process, InHub (May 18, 2015),
https://d1yoaun8syyxxt.cloudfront.net/br189-76a8e37a-950c-41a0-b246-47bb6162f4a4-v2; Recordkeeper Search
Activity Expected to Increase Within Next Two Years, Cerulli Assoc. (January 8, 2013),
http://www.401khelpcenter.com/press_2013/pr_cerulli_010813.html#.Wt5hIS7wY3E).
627
    Ex. P34, June 11, 2009 Plan Oversight Subcommittee Meeting Materials at 19-22; Ex. P78. Delivorias Dep.
29:7‒31:19, 45:18–47:3, 48:13–49:15; Ex. P12, Magner Dep. 33:14–20, 35:16–36:13.
628
    Ex. P101, Fogg Dep. 38:23-39:21.
629
    Ex. P13, Strategic Sourcing Team.
                                                      126
         competitive prices that leverage MIT’s buying power, and terms that provide
         optimal service and protect MIT’s interests.630

                  2.       Industry accepted practice is to negotiate and evaluate recordkeeping
                           fees on a per-participant basis.

         181.     There are generally two primary methods by which the recordkeeping and

administrative fees for a plan are assessed: asset-based fees (hidden transfers of fees between

investment managers and recordkeepers) and transparent, direct fees based on the number of

accounts.631

         182.     Plan fiduciaries for large defined contribution plans understand that the accepted

industry practice is to negotiate recordkeeping fees based on a per-participant cap.632 This

approach, unlike an asset-based or bundled model, provides fee transparency.633 This

transparency has been the standard for large defined contribution plans since the late 1990s.634

Plan fiduciaries then decide how to allocate the fixed fee paid to the Plan’s recordkeeper, using a

fixed fee for each Plan participant or a pro-rata allocation based on the amount invested in the

Plan.635 The allocation of Plan-wide fees to participants is a separate fiduciary issue from the

negotiation of fees paid to a Plan service provider.636

         183.     The dollar value of a Plan participant’s account bears no relation to the cost of

recordkeeping services.637 From the recordkeeper’s perspective, it costs the same to account for a

participant with a $100,000 balance as it does to account for a participant with a $50 balance.638



630
    P13, VPF Strategic Sourcing Team (available at https://vpf.mit.edu/about-vpf/business-units/strategic-sourcing-
and-contracts/strategic-sourcing).t
631
    Doc. 207-17, Schmidt Expert Report, ¶¶47‒52.
632
    Id. ¶¶ 53-55; Ex. P67, DC Fee Management at 3.
633
    Id.
634
    Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26.
635
    Ex. P107, Schmidt Dep. 64:3-65:4
636
    Id. at 65:5-67:21.
637
    Doc. 207-17, Schmidt Expert Report ¶¶23, 26, 29; Ex. P67, DC Fee Management at 3.
638
    Ex. P67, DC Fee Management at 3.
                                                        127
Utilizing a pricing model that is dependent on the value of an account balance arbitrarily builds

in fee increases because the participant makes ongoing contributions that are not linked to the

level or quality of the recordkeeper’s services.639

        184.     Prior to the start of the class period, Defendants’ expert, Steven Gissiner, was

informing clients and potential clients of the perils of uncapped, asset-based fees.640 Gissiner

advised clients and potential clients that they must “peel the onion” and evaluate investment

management, recordkeeping and other fees separately.641

        185.     Mercer agrees that per-participant pricing is the industry standard for large

defined contribution plans.642

        186.     Fidelity offered pricing for recordkeeping on a per-participant basis as early as

1996.643

        187.     The amount of assets itself in a plan would not be a significant determining factor

in the cost to Fidelity to provide recordkeeping services.644

                 3.       Defendants never conducted competitive bidding for the Plan’s
                          recordkeeping despite begin advised repeatedly to do so

        188.     Despite knowing that the Plan was paying excessive recordkeeping fees to

Fidelity, MIT did nothing. MIT ignored the Plan’s consultant who repeated recommended MIT

obtain competitive bids for the Plan’s recordkeeping services.645 MIT ignored its own policies

requiring competitive bids from service providers.646 MIT ignored all of these things in an effort



639
    Id.
640
    Ex. P53, Gissiner Dep. 15:6-16:16; Ex. P53, Gissiner, et al., Are You Being Overcharged for Your Retirement
Plan? Most Plan Sponsors Are! (Nov. 8, 2007) at 10-11.
641
    Id. at 15.
642
    Id.
643
    Ex. P1, Howard Dep. 37:8-13.
644
    Id. at 34:22-35:8.
645
    See supra ¶¶ 123, 125, 126, 155-160.
646
    See supra ¶141.
                                                       128
to appease an important board member and supporter of MIT, Fidelity’s CEO Abagail

Johnson.647

        189.     Despite Mercer’s repeated recommendations, MIT has never conducted an

RFP,648 an RFI,649 or a benchmarking study to evaluate recordkeeping services.650

        190.     MIT’s failure to conduct an RFP did not adhere to industry standards.651

        191.     Further, MIT has never investigated the economics of how Fidelity’s services are

delivered or negotiated additional services.652 MIT has never investigated whether other

recordkeepers exist who could provide recordkeeping services to MIT.653 Had MIT investigated

alternatives to Fidelity, MIT would have discovered multiple recordkeepers with the ability to

service a plan similar in size to the Plan.654

        192.     MIT took a completely different approach to programs that were not managed by

Fidelity — such as MIT’s defined benefit plan which conducted robust competitive bidding for

administrative or other services.655 The competitive bidding process used for the defined benefit

plan’s administrative services looked at 4 to 5 vendors.656 In that context, MIT used a self-

described extensive process in which an RFP was prepared to narrow the field, with site visits

conducted of the competitors.657 The RFP sought the typical information such as vendor

capabilities, prior experience with similar higher education clients, references, quality




647
    See supra ¶¶121, 124, 127-132, 141, 147, 164, 166-167, 170-171.
648
    Ex. P3, Stone Dep. 93:24–94:3; Ex. P7, Ruiz Dep. 121:12–122:1, 128:23–129:2, 177:20–178:3.
649
    Ex. P3, Stone Dep. 94:7–99:7; Ex. P7, Ruiz Dep. 178:4–6, 201:11–14.
650
    Ex. P7, Ruiz Dep. 201:11–14; Ex. P10, Kelly Dep. 96:14–18; Ex. P12, Magner Dep. 22:11–14.
651
    Doc. 207-16, Schmidt Expert Report, ¶¶11, 142.
652
    Ex. P7, Ruiz Dep. 122:8-123:18, 128:23-129:19; Ex. P3, Stone Dep. 93:24-101:6, 107:22-108:7.
653
    Ex. P7, Ruiz Dep. 129:20-131:6, 183:2–184:10; Ex. P1, Howard Dep. 148:13–21, 149:13-21.
654
    Doc. 207-17, Schmidt Expert Report, ¶46.
655
    Ex. P21, Ratigan Dep. 7:9-10:1; Ex. P10, Kelly Dep. 25:14-28:11.
656
    Ex. P21, Ratigan Dep. 10:2-24, Ex. P7, Ruiz Dep. 201:11–14; Ex. P12, Magner Dep. 22:13–14.
657
    Ex. P21, Ratigan Dep. 10:2-24.
                                                      129
assurances, information on data integrity processes, fees and evidence the vendor could do the

work.658 Competitive pressure and fee negotiation was a significant part of the process.659

        193.      In other circumstances where MIT is spending its own money, or dealing with a

program that is not administered by Fidelity, MIT routinely conducted robust competitive

bidding for services and MIT “absolutely” was “always doing market checks” on other services

to make sure the price MIT was paying was reasonable.660 This was an “ongoing process” for

other services overseen by the Director of Benefits outside of Fidelity.661 In MIT’s Director of

Benefits’ experience with these other services, once a competitive bid was received, there would

be room for further fee negotiation at the finalist round.662 MIT was also familiar with an RFI and

its purpose.663

        194.      In fact, MIT’s own purchasing policies require price “competition,” “technical

evaluation and price evaluation, with clear and robust supporting documentation” for any

purchase over $250,000.664

        B.        As a Result of Defendants’ Imprudent Conduct, the Plan Paid Unreasonable
                  Recordkeeping Fees.

        195.      The Plan paid Fidelity more than double what MIT admits it believed was the

market rate for recordkeeping costs from 2010 through 2012.665 MIT’s corporate representative

testified that MIT, through Mercer, determined that market rates for Fidelity’s recordkeeping




658
    Id. at 11:1-23
659
    Id.
660
    Id. 24:2-25:14.
661
    Id.
662
    Id. 104:8-14.
663
    Id. 52:5-53:12.
664
    Ex. P89, FAQ: Uniform Guidance Procurement Standards, MIT Office of the Vice President for Finance (July 1,
2018), https://vpf.mit.edu/faqs-uniform-guidance-procurement-standards%E2%80%94effective-july-1-2018; Ex.
P101, Fogg Dep. 38:19‒39:21.
665
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15; Ex. P12, Magner Dep. 42:5-23.
                                                     130
fees in late 2012 were in the mid-50s with all services included, and that this would have also

been the market rate for Fidelity’s recordkeeping fees from 2010 to 2013.666

        196.     Even Defendants’ expert’s analysis, which includes even much smaller plans that

are not comparable to MIT, concludes that MIT paid excessive recordkeeping fees in 2010 and

2011.667

        197.     Plaintiffs’ expert, Martin Schmidt, opines that a reasonable recordkeeping fee for

the Plan was $43 per participant in 2010 and 2011, $39 from 2012 to 2014, and $37 from 2015

through 2018, based on the Plan’s size and complexity.668

        198.     Mr. Schmidt, has advised plan sponsors on monitoring, pricing and negotiation of

recordkeeping fees for over 30 years.669

        199.




        200.     MIT testified that it believed that Harvard was a comparable plan because it was

similar in plan size, location, “similarities of the plan, the benefits and the plan participants, per

se” and believed it was “a very good benchmark for our kind of institution.”671 In particular, MIT

believed Harvard was a comparable plan “in terms of size and participant offerings” and “in

particular Harvard had done the streamlining [in the 2009-2010 time frame] of the lineup [what

MIT completed in 2015], so it was a great comparison.”672 Defendants’ expert, Steven Gissiner,


666
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15.
667
    Doc. 209-1, Gissiner Expert Rebuttal Report ¶¶105, 107, Exhibits 5, 7, Appendix C (Comparator 2, 7; otherwise
utilizing plans with less than half of MIT’s participant count that are not appropriate comparators).
668
    Doc. 207-17, Schmidt Expert Report, ¶¶145-159.
669
    Doc. 207-17, Schmidt Expert Report, ¶¶4-9, 146.
670
    Ex. P78, Delivorias Dep. 69:1–6, 70:16–71:16, 73:5–23, 75:4–76:13.
671
    Ex. P7, Ruiz Dep. 167:1-8, 167:16-168:2.
672
    Id. at 168:19-169:5; see also Ex. P11, August 7, 2013 Mtg. Min. Comp. at 163 (requesting staff to ask Harvard
for the cost of communicating their investment lineup changes).
                                                       131
determined that Harvard paid $37 per participant per year to Fidelity from 2015-2017.673 At the

same time, MIT contractually agreed to pay Fidelity a $52 per participant per year charge that

had never been negotiated.674

             201.   MIT paid, and continues to pay, unreasonable recordkeeping fees to Fidelity:675

                MIT           Plaintiffs’                              Harvard                 MIT’s
                Actual        Expert                                   Streamlined             Testimony
                Fee676        Expected                                 Fidelity Fee            Regarding
                              All-In Fee                               From                    Reasonable
                              for MIT677                               Defendants’             Fee680
      Year                                                             Expert Report679
      2010      $127          $43                                      No Data                 $55
      2011      $131          $43                                      No Data                 $55
      2012      $139          $39                                      No Data                 $55
      2013      $168          $39                                      No Data                 $55
      2014      $111          $39                                      No Data                 No Data
      2015      $58           $37                                      $37                     No Data
      2016      $54           $37                                      $37                     No Data
      2017      $54           $37                                      $37                     No Data

             202.   Over the class period, MIT’s lack of knowledge, care and active decisions to

favor Fidelity regarding the Plan’s recordkeeping fees caused the Plan a $15,773,686,25 loss.681




673
    Doc. 209-1, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
674
    Ex. P4, Trust Agreement Comp. at 92.
675
    Doc. 207-17, Schmidt Expert Report, ¶¶11, 145, 159-164; see also Doc. 209-1, Gissiner Expert Rebuttal Report
¶¶105, 107, Exhibits 5, 7, Appendix C (Comparator 2, 7; otherwise utilizing plans with less than half of MIT’s
participant count that are not appropriate comparators); Ex. P7, Ruiz Dep. 167:1-8; Ex. P78, Delivorias Dep. 69:1–6,
70:16–71:16, 73:5–23, 75:4–76:13; Ex. P11, June 11, 2009 Mtg. Min. Comp. at 14-15.
676
    Doc. 207-17, Schmidt Expert Report, ¶107; Doc. 209-01 at 102 (Ex. 3).
677
    See also, Doc. 209-1, Gissiner Rebuttal Report at Appendix E, Comparators 1, 4, 7, 9.
678
    Ex. P78, Delivorias Dep. 69:1-6, 70:16-25, 71:1-16, 73:12-23, 75:4-76:13.
679
    Doc. 209-1, Gissiner Expert Rebuttal Report, ¶¶105, 107 (Appendix D, n. 3).
680
    Ex. P7, Ruiz Dep. 155:2-160:21; 196:3-198:15.
681
    Doc. 207-17, Schmidt Expert Report ¶¶145-160, 162 (row 444, column V, row 465, column V).
                                                        132
      Defendants’ Imprudence Caused the Plan to Include Imprudent Investment Options

         A.      Defendants Made Designated Investment Alternatives Available in the Plan
                 and Brokerage Account Investments Available Outside of the Plan

         203.    From the beginning of the class period to today, MIT maintains two broad

categories of investment choices for Plan participants: (1) designated investment alternatives

within the Plan and (2) brokerage account investment options outside of the Plan.682

         204.    From the beginning of the class period to today, once a Plan participant joins the

Plan, there were/are no additional barriers to the Plan participant investing in any of the

designated investment alternatives.683 All of the investments (whether MIT internally

characterized them as residing in a different Tier) were and are listed as an option on the Plan’s

website that participants can invest in.684 Throughout the class period, the display of internal MIT

tier grouping and explanation of the designated investment alternatives on the Plan’s Fidelity

website were very poor.685

         205.    From the beginning of the class period to today, to invest in an option that was not

in the Plan (not a designated investment alternative), a Plan participant faces many additional

barriers after they joined the Plan.686 A participant must open a separate brokerage account, agree

to additional terms and conditions, agree to arbitration, and move money into the separate

brokerage account prior to purchasing investment options.687 With these barriers to entry, only 2-




682
    Ex. P15, Groom Law Group Memorandum; Ex. P16, Email Eller to Chused; Ex. P17, Plan Participant 2012
Disclosure at 2-3, 5-43; Ex. P18, Plan Participant 2013 Disclosure at 7-8; Ex. P19, Email Davies to Chused; Ex.
P20, Chused Dep. 62:6-9.
683
    Doc. 207-11, Dominguez Expert Rebuttal Report, ¶32; Ex. P3, Stone Dep. 63:23-66:14.
684
    Ratigan Dep. 20:4-9; Ex. P22, Email Davies to Ellison; Ex. P23, 2014 Screenshot of Website; Ex. P24, 2009
Participant Communication at 32.
685
    Ex. P25, Preliminary Interview Results; Ex. P19, Email Davies to Chused at 3; Ex. P26, Alden Dep. 80:13-82:21,
83:15-22; Ex. P22, Email Davies to Ellison.
686
    Doc. 207-11, Dominguez Expert Rebuttal Report, ¶¶32-33; Ex. P57, Samuelson Dep. 50:23-52:5; Ex. P26, Alden
Dep. 100:2-22.
687
    Ex. P3, Stone Dep. 89:6-20; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶33.
                                                       133
3% of plan participants (as measured by assets) generally elect a self-directed brokerage option

when it is available.688 At the start of the class period, only 1% of MIT Plan Participants elected

the self-directed brokerage option.689

           206.   The existence of both designated investment alternatives within the Plan, with no

barriers to entry, and BrokerageLink, with barriers to entry, conveys to participants that a

sensible fund screening process by “seasoned investment professionals” has taken place for each

and every “specific” designated investment alternative.690 Communications with Plan participants

reinforced the perception that MIT monitored all designated investment alternatives in the

Plan.691

           207.   Even though MIT had vetted the DFA Emerging Markets Core Equity Portfolio as

best in class for emerging markets,692 MIT also retained the Templeton Development Markets

Trust within the emerging markets asset class as a designated investment alternative in the

Plan.693

           208.   In its 2010 prospectus, the Templeton Development Markets Trust Class A

indicated that the fund underperformed its prospectus benchmarks for the 1-, 5-, and 10-year

periods, by 17.16%, 6.64% and 3.95% respectively.694 The Templeton Developing Markets Trust

Class A’s prospectus benchmark is the same benchmark used by the DFA Emerging Markets

Core Equity Portfolio.695 The Templeton Developing Markets Trust Class A prospectus also




688
    Doc. 207-11, Dominguez Rebuttal Report, ¶32.
689
    Ex. P30, October 20, 2010 Fidelity Presentation at 5.
690
    Doc. 207-11, Dominguez Expert Rebuttal Report, ¶35; see also Doc. 208-18; see also Ex. P38, 2009 MIT
Faculty Newsletter at 1-2.
691
    Ex. P38, 2009 MIT Faculty Newsletter at 1-4.
692
    Ex. P11, August 9, 2011 Mtg. Min. Comp. at 120-121.
693
    Ex. P105, Fund Mapping Document at 16.
694
    Ex. P49, Buetow Corrected Expert Report ¶¶105-106.
695
    Ex. P3, Stone Dep. 71:3-73:7.
                                                     134
indicated that its annual operating fee was 1.90%696 compared to the DFA Emerging Markets

Core Equity Portfolio annual operating fee of 0.65%.697 The Templeton Developing Markets

Trust Class A underperformed its prospectus benchmarks for the 1-, 5- and 10-year periods in the

2009, 2008, 2007 and 2006698 prospectuses.699 This is the type of information that a prudent

investment professional would review and take action.700

        209.     The Templeton Developing Markets Trust Class A continued to underperform its

prospectus benchmarks for the 1-, 5- and 10-year periods in its 2011, 2012, 2013, 2014 and 2015

prospectuses.701 MIT did not remove underperforming funds like the Templeton Developing

Markets Trust Class A fund from the Investment Window, instead opting to simply list

underperforming funds on a website and thereafter failing to perform any additional due

diligence on these underperforming funds.702

        B.       Industry Accepted Practices Regarding the Retention and Monitoring of
                 Investment Options

        210.     A critical principle of the portfolio management process in defined contribution

plans requires monitoring of all investment in the plan and removal of options that are not

appropriate for the plan.703 Investment performance is by far the most dominant factor in fund

selection and removal by defined contribution plan fiduciaries.704 The ongoing performance


696
    Ex. P49, Buetow Corrected Expert Report ¶¶105-106.
697
    Id.
698
    Id.
699
    Id.
700
    Id.
701
    Id.
702
    Ex. P10, Kelly Dep. 66:18-69:13; Ex. P7, Ruiz Dep. 30:16-31:5.
703
    Ex. P49, Buetow Expert Report, ¶¶29-30, 81-84; Ex. P64, at 9, 682-683 (“To monitor something means to
systematically keep watch over it to collect information that is relevant to one’s purpose.”), 718-719 (“A typical
fund sponsor would consider its investment program incomplete without a thorough and regular evaluation of the
fund’s performance relative to its investment objectives.”); Ex. P50, Mercer Investment Window Review Proposal at
22-23; Ex. P69, Mercer Presentation Understanding Fiduciary Responsibility at 33, 39, 43; Ex. P51, Fiduciary
Investment Advisors Proposal at 9; Ex. P10, Kelly Dep. 17:7-20:15, 24:6-26:5.
704
    Ex. P82, Investment Window Quantitative Screen Proposal; Ex. P90, Email Samuelson to Matthews; Ex. P51,
Fiduciary Investment Advisors Proposal at 9, 14, 20-22.
                                                       135
measurement evaluation necessary to properly monitor and evaluate active management must be

thorough, objective and disciplined.705

           211.     Plaintiffs’ expert, Dr. Gerald Buetow, and multiple investment management texts

utilized in the industry, explain that when an actively managed fund underperforms a proper

benchmark for three-years trailing, it is highly unlikely it will outperform in the coming years.706

Investments should be removed from a defined contribution plan portfolio when the fund

underperforms the proper benchmark for a three-year period.707

           212.     Dr. Buetow has over 25 years of experience applying industry accepted

investment management processes.708 Dr. Buetow has a doctorate in finance and econometrics

and has designed and monitored numerous portfolios of investments, including defined

contribution plans.709

           213.     One of the first steps in a define contribution plan’s portfolio management process

is identifying constraints faced by the fiduciary.710 In that process, a fiduciary makes a reasoned

determination about the constraints in its resources and ability to monitor different types of risk

and will avoid risks that the fiduciary is unable to monitor, such as political and regulatory

instability, inflationary risks, and currency devaluation risks.711



705
      Ex. P49, Buetow Corrected Expert Report, ¶
                                                                                                                   Ex.
P64, at 718-719; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26; Ex. P66, at 1-2, 5-6 103.
706
    Ex. P49, Buetow Corrected Expert Report, ¶38; Ex. P66, at 205; Doc. 207-11, Dominguez Expert Rebuttal
Report, ¶26; Ex. P64, at 80-82, 205 (“If a manager’s performance is below the median for the peer group for a three
year period, the statistical odds are that the manager will not be able to improve performance to meet the 40 percent
objective within the given five-year period.”); Ex. P86, Buetow Dep. 250:22-251:17.
707
    Ex. P49, Buetow Corrected Expert Report, ¶38; Ex. P66, at 116-117; Ex. P64, at 80-82, 116; Ex. P81, Defined
Contribution Plan IPS at 10;                                     ; see also Ex. P12, Magner Dep. 81:6-82:1.
708
    Ex. P49, Buetow Corrected Expert Report, ¶¶5-20.
709
    Id.
710
    Ex. P49, Buetow Corrected Expert Report, ¶32; Doc. 210-01, Ex. P44, Wermers Dep. 44:13-47:9; Ex. P73, MIT
Investment Monitoring Best Practices at 7.
711
    Ex. P49, Buetow Corrected Expert Report, ¶¶36, 91-100; Ex. P64, Managing Investment Portfolios p. 5; see also
Ex. P44, Wermers Dep. 44:5-45:17.
                                                        136
        214.     During the class period, the standard process for managing defined contribution

plans included having a formal written investment policy with formal procedures in place for

fund selection.712 Creating an investment policy statement is the most critical step in the portfolio

management process.713

        215.     When adding actively managed investments to a defined contribution plan,

standard fiduciary practice includes engaging in a manager search process to review quantitative

and qualitative criteria about the fund, including a consideration of performance, risk (including

volatility and diversification), fees, style consistency, manager experience and tenure, and other

additional factors selected by the specific fiduciary.714

        216.     Once a fiduciary determines that an inappropriate designated investment

alternative should be removed from a defined contribution plan, it is common fiduciary practice

to make mapping decisions based on the circumstances of the plan.715

        C.       Defendants Failed to Monitor the Majority of Designated Investment
                 Alternatives in the Plan and Agreed to Include New Fidelity Funds as
                 Designated Investment Alternatives Without Any Vetting

        217.     Through the entire class period MIT did not monitor designated investment

alternatives that it internally characterized as investment window options,716 did not have a policy

or procedure to monitor all designated investment alternatives,717 and had no process to remove a

designated investment alternative that it characterized as an investment window option.718 MIT

never removed an underperforming Fidelity designated investment alternative from the Plan,



712
    Ex. P49, Buetow Expert Report, ¶¶32-36, 46-47;                                 .
713
    Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26; Ex. P66, at 106-107.
714
    Ex. P49, Buetow Corrected Expert Report, ¶¶38-43; Ex. P66, at 137-138; Doc. 207-11, Dominguez Expert
Rebuttal Report, ¶26.
715
    Ex. P54, Ellison Dep. 86:11-87:12; 89:1-18, 97:6-98:22; 100:1-102:12; Ex. P44, Wermers Dep. 97:23-102:21.
716
    Ex. P3, Stone Dep. 74:11-24; Ex. P7, Ruiz Dep. 39:13-40:8.
717
    Ex. P7, Ruiz Dep. 25:13-26:20, 39:14-20.
718
    Ex. P10, Kelly Dep. 68:22-69:1; Ex. P7, Ruiz Dep. 52:23-53:19; Ex. P12, Magner Dep. 82:2-5.
                                                      137
regardless of internal tier characterization, until July 2015.719 Instead, when Mercer informed

MIT that a proprietary Fidelity designated investment alternative that MIT characterized as an

asset class option underperformed, MIT simply changed the internal characterization of the

underperforming Fidelity designated investment alternative, labeling it an investment window

option, leaving the proprietary Fidelity products in the Plan, but discontinuing ongoing

monitoring of the option.720

        218.    In contrast, MIT engaged Mercer to apply the industry standard process for

reviewing investments in the Lifecycle Funds and Asset Class Funds and removed imprudent

Asset Class Funds when necessary to fulfill MIT’s fiduciary duties to monitor and remove

imprudent asset class fund investments.721 On a quarterly basis for these funds only, Mercer

performed a fund-by-fund analysis for 3-month, year to date, 1-, 3- and 5-year performance

against an index and median peer group; analyzed tracking error for index funds; monitored an

analyzed expense ratios; monitored and evaluated investment philosophy, portfolio positioning,

sector weighting, key personnel, macroeconomic conditions, and various other qualitative and

quantitative measures.722

        219.    For the funds that MIT internally characterized as not worthy of monitoring or

evaluating, MIT simply received a report from Fidelity, who solely provided performance

information against unchecked benchmarks.723 However, Fidelity expressly disclaimed any

responsibility “for the selection of investment options under the Trust and [Fidelity] shall not

render investment advice to any person in connection with the selection of such options.”724 On a

719
    Ex. P11, February 16, 2010 Mtg. Min. Comp. at 37.
720
    Ex. P55, 2011 Mercer Defined Contribution Performance Evaluation at 27; Ex. P56, Summary of 2010
Investment Structure Changes at 34.
721
    Ex. P12, Magner Dep. 74:15-82:13.
722
    Id.
723
    Ex. P10, Kelly Dep. 70:8-71:22; Doc. 208-4, Fidelity Watch List.
724
    Ex. P4, Trust Agreement Comp. at 6; Ex. P5, Recordkeeping Agreement Comp. at 4.
                                                     138
single occasion, Mercer informed MIT that Fidelity’s data included “(a) 41 funds that were

performing below par; (b) 10 funds that had inappropriate benchmarks; and (c) 16 funds that did

not have 5-year track record.”725 Despite being informed of this information, MIT had no process

in place to assure the information Fidelity reported was correct,726 had no process to remove a

fund on the watch list,727 and made no attempt to determine proper benchmarks for the funds

listed on the Fidelity report, which MIT acknowledged was critical to assess performance.728 The

only action that occurred with respect to the flawed Fidelity report was that it was placed on

Fidelity’s very poorly organized website.729 The Fidelity report did not adhere to industry

standards for monitoring investments in a defined contribution plan.730

        220.     In 2010, MIT also created a vague and unusable investment policy statement to

paper the file and provide fiduciary cover to try to “demonstrate [MIT was] mindful of and [was]

satisfying [MIT’s] fiduciary duty as the named fiduciary and plan administrator.”731

        221.     After receiving the investment advisor proposals in November 2010, MIT did not

engage in any process or discuss eliminating or monitoring investments on a fund-by-fund level

in the Plan until long after Stone left the Chair position.732 As Stone testified that “we didn’t have

a good answer. If we had a good answer, we probably would have gotten—gone in a direction




725
    Ex. P11, August 10, 2010 Mtg. Min. Comp. at 58.
726
    Ex. P7, Ruiz Dep. 42:15-23.
727
    Ex. P10, Kelly Dep. 68:22-69:1; Chused Dep. 43:4-13; Ex. P7, Ruiz Dep. 52:23-53:19; Ex. P11, February 16,
2010 Mtg. Min. Comp. at 37; Ex. P12, Magner Dep. 81:2-82:55.
728
    Ex. P7, Ruiz Dep. 40:11-17; Ex. P3, Stone Dep. 48:16-49:4.
729
    Ex. P7, Ruiz Dep. 30:16-31:5; Ex. P10, Kelly Dep. 66:18-22; 69:2-5; Ex. P25, Preliminary Interview Results; Ex.
P26, Alden Dep. 80:13-82:21, 83:15-22.
730
    Ex. P49, Buetow Corrected Expert Report, ¶80-83;                                     ; Ex. P69, Mercer
Presentation Understanding Fiduciary Responsibility at 35; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26;
Ex. P66, at 217-218, 341-343; Ex. P12, Magner Dep. 57:14-58:11.
731
    Ex. P47, Jan. 13, 2010 Memorandum to File at 6.
732
    Ex. P3, Stone Dep. 55:19-56:5; Ex. P46, Email Harrington to Samuelson.
                                                       139
more quickly.”733 Had MIT engaged in a prudent process, it would have eliminated imprudent

funds in 2010.734

        222.     During the class period, the POC engaged in the industry standard process of

conducting a manager search when adding a select few designated investment alternatives to the

Plan in order to make a “responsible decision with respect to these [designated investment

alternatives], very simply.”735

        223.     In contrast, MIT executed agreements with Fidelity on January 15, 2010 and

again in November 2011 permitting all Fidelity funds to be added as designated investment

alternatives to the Plan as soon as they were created without any review or any process to

determine whether the designated investment alternative was appropriate for MIT’s Plan.736

        224.     MIT’s failure to follow these standard industry investment management processes

caused the Plan losses of over $30 million.737

        D.       As a Result of Defendants’ Imprudence, the Plan Retained Numerous
                 Specific Imprudent Investment Options

                 1.      Defendants failed to remove funds from the Investment Window that
                         it knew were imprudent

        225.     Because MIT did not evaluate investments on a fund-by-fund basis, MIT retained

58 designated investment alternatives that underperformed their respective Morningstar asset

class category benchmarks.738 These investments should have been removed at the beginning of

the class period.739



733
    Ex. P3, Stone Dep. 127:21-24.
734
    Ex. P49, Buetow Corrected Expert Report, ¶¶80-121.
735
    Ex. P3, Stone Dep. 40:7-41:6, 47:10-49:21; Ex. P11, June 13, 2011 Mtg. Min Comp. at 108-122.
736
    Ex. P7, Ruiz Dep. 49:12-51:15; Ex. P5, Recordkeeping Agreement Comp. at 47, 51, 53, 61.
737
    Ex. P49, Buetow Corrected Expert Report, ¶¶85-90; Ex. P86, Buetow Dep. 139:3-140:8.
738
    Ex. P49, Buetow Corrected Expert Report, ¶109; see Ex. P11, October 20, 2010 Mtg. Min. Comp. at 63
(explaining that Mercer defines underperformance as “underperformed by more than 5 bps.”).
739
    Ex. P49, Buetow Corrected Expert Report, ¶¶101-110.
                                                     140
           226.   Many of the underperforming funds retained by MIT as of 2010 or 2011 were

either not offered in any other large defined contribution plan, or were offered by a very low

percentage of large plans.740 For example, as of the start of the class period, the Alger Mid Cap

Growth Institutional Fund Class I significantly underperformed its benchmark for the 3-year

period.741 Total net assets in the mutual fund from all investors fell from $820 million in 2010 to

$317 million by 2011 and reduced to $155 million by 2014.742 The two other large plans that had

the Invesco Value Opportunity Fund Class A in 2010, both removed the fund by 2011.743 Despite

the other investors fleeing this fund, MIT retained the Fund the amount of assets invested in this

fund.744

           227.   MIT’s failure to remove these underperforming funds from the Plan caused the

Plan losses of $8,204,525.29.745

                  2.      Defendants failed to remove imprudent sector funds from the
                          Investment Window

           228.   Sector and region specific funds were not appropriate investments for MIT’s

Plan.746

           229.   Maureen Ratigan was MIT’s Director of Benefits from November 15, 2011

through 2015.747 The POC charged Ratigan with accurately communicating reasons for changes

to the Plan to Plan participants.748 While Ratigan was collecting accurate descriptions of why

decisions were made to convey to plan participants, Fund Selection Subcommittee (“FSS”)


740
    Doc. 210-2, at 125(Ex. 10).
741
    Doc. 210-02 at 126(Ex.10).
742
    Doc. 210-01 at 93(Ex.5).
743
    Doc. 210-02 at 126(Ex.10).
744
    Doc. 207-04 at 157; Ex. P115, 2012 Form 5500 at 139.
745
    Ex. P49, Buetow Corrected Expert Report, ¶110.
746
    Ex. P49, Buetow Corrected Expert Report, ¶¶37, 36 [sic]-37, 75-76, 84, 91-100; Ex. P109, Email Ratigan to
Donnelly.
747
    Ex. P21, Ratigan Dep. 13:12-14:1.
748
    Ex. P21, Ratigan Dep. 18:12-19:7; 77:12-87:11.
                                                       141
member Pam Weldon wrote that “sector funds were off the table early on … because they tend to

be more volatile … which would not assist in streamlining the core lineup.”749 The two other

members of the FSS, Glen Ellison and Tom Wieand (both prominent MIT economists)

concurred.750

        230.     Ellison and Wieand observed that there were several sources of worry regarding

investment in a poorly-run Chinese market, including that China is an authoritarian country and

“the Chinese government could, at any point, decide to take actions that harm outside investors

in Chinese companies.”751 From the start of the class period until July 2015, MIT retained an

unmonitored China sector fund.752

        231.     Ellison further testified that he preferred investments that were not heavily

invested in Tesla based on the prospect for future loss.753 From the start of the class period until

July 2015, MIT retained an unmonitored automotive sector fund, the Fidelity Select Automotive

Portfolio, which included Tesla Motors, Inc. as a top-ten holding.754 Of the 10 large plans that

had the Fidelity Select Automotive Portfolio in their Plan as of 2010, 7 removed it by 2014.755

        232.     Ellison further testified about the riskiness of the technology sector and the

potential for significant loss based on tech industry concentration.756 From the start of the class

period until July 2015, MIT retained an unmonitored technology sector fund.757

        233.     Prudent fiduciaries “make a reasoned determination about the constraints in its

ability to monitor different types of risks and will avoid funds with risks that the [fiduciary] is


749
    Ex. P109, Email Ratigan to Donnelly; Ex. P21, Ratigan Dep. 18:12-19:7; 77:12-87:11.
750
    Ex. P109, Email Ratigan to Donnelly; Ex. P21, Ratigan Dep. 83:4-84:23.
751
    Id; Ex. P54, Ellison Dep. 47:19-49:12.
752
    Doc. 207-04, at 155; Doc. 208-15, at 28.
753
    Ex. P54, Ellison Dep. 56:13-57:18.
754
    Ex. P49, Buetow Corrected Expert Report, ¶98, fn.89.
755
    Doc. 210-2 at 120(Ex.7); Ex. P44, Wermers Dep 67:25-70:25, 76:17-77:18.
756
    Ex. P54, Ellison Dep. 58:5-60:18.
757
    Doc. 207-04 at 155; Doc. 208-15 at 33.
                                                      142
unable to monitor, such as political and regulatory instability, inflationary risks and currency

devaluation risks.”758 Prudent fiduciaries “avoid funds with performance that could depend

heavily on the performance of a given industry or group of industries and could be more volatile

than the performance of less concentrated funds.”759 Indeed, “exposing plan participants to these

risks is anathema to the very purpose of a defined contribution plan.”760

        234.     Despite this acknowledgement of risk within the technology sector, MIT failed to

monitor or evaluate the Fidelity Select Technology Portfolio, and failed to do so with all other

Fidelity sector and regional funds.761

        235.     MIT did not have the expertise to monitor the risk attributes of each sector and

regional fund in the MIT Investment Window.762

        236.     No other large defined contribution plan offered all of the sector funds that MIT

offered.763 Many of these excessively risky funds retained by MIT as of 2010 or 2011 were

removed as options at other large defined contribution plans.764

        237.     Because MIT did not evaluate investments on a fund-by-fund basis, MIT retained

58 excessively risky sector and regional funds in the Investment Window that should have been

removed at the beginning of the class period.765

        238.     MIT’s failure to remove these excessively risky and inappropriate sector and

regional funds from the Plan caused the Plan losses of $10.8 million.766




758
    Ex. P49, Buetow Corrected Expert Report, ¶[sic]37, p.16.
759
    Id.
760
    Id.
761
    Ex. P7, Ruiz Dep. 115:13-119:8.
762
    Ex. P54, Ellison Dep. 47:19-49:12.
763
    Ex. P44, Wermers Dep. 72:23-73:23.
764
    Doc. 210-2, at 126 (Ex. 10).
765
    Ex. P49, Buetow Corrected Expert Report, ¶¶91-100.
766
    Ex. P49, Buetow Corrected Expert Report, ¶100.
                                                       143
                 3.       Defendants imprudently included funds without a sufficient
                          performance history in the investment window

        239.     Selection of a designated investment option for a defined contribution plan

requires the performance of proper due diligence.767 Due diligence requires a performance history

long enough to perform an analysis.768 Investment professionals require five-years of

performance history before evaluating a fund for inclusion in a defined contribution plan.769 A

five-year performance history enables the defined contribution plan fiduciary to evaluate the

investment process of the investment manager, risk and return characteristics of the fund, and the

adherence to the fund’s investment style and strategy over a full market cycle.770

        240.     Fidelity could add any fund that it created for 401(k) plans as a designated

investment alternative in the Plan, without MIT’s approval, as they became available.771

        241.     Fiduciaries that allow investment managers to serve as de facto plan sponsors are

unlikely to remove underperforming proprietary funds.772 Indeed, Ruiz testified that although

MIT “always retained the option to exclude those funds,” they never did so.773

        242.     For example, MIT even allowed a commodity sector fund to be added and

retained in the Plan without proper due diligence when MIT permitted Fidelity Global

Commodity Stock Fund to remain in its Plan with no performance track record.774 The fund

invested in the energy, metals, and agricultural industries, which could be significantly affected




767
    Ex. P49, Buetow Corrected Expert Report, ¶39.
768
    Ex. P49, Buetow Corrected Expert Report, ¶39;
769
    Ex. P49, Buetow Corrected Expert Report, ¶¶38-39, 114; Doc. 207-11, Dominguez Expert Rebuttal Report ¶26;
Ex. P64, at 13-14, 114-115 (“The money manager should provide at least five years of actual quarterly performance
information”).
770
    Ex. P49, Buetow Corrected Expert Report, ¶39. Ex. P49, Buetow Corrected Expert Report,
771
    Ex. P7, Ruiz Dep. 50:15-19.
772
    Doc. 207-14, Buetow Expert Rebuttal Report, ¶18.
773
    Ex. P7, Ruiz Dep. 50:22-51:3.
774
    Ex. P49, Buetow Corrected Expert Report ¶113.
                                                       144
by commodity prices.775 MIT’s failure in this regard exposed Plan participants to substantially

unjustified risks.776

         243.     Had MIT removed and/or not added funds without a five-year performance

history as of September 1, 2010, the Plan, and participant retirement savings, would have been

greater by $2,191,766.03, and that is the loss that the Plan suffered as a result of Defendants’

actions in this case.777

                  4.       Defendants imprudently included a duplicative set of
                           underperforming target date funds

         244.     Target date funds offer “a multi-asset investment solution that dynamically

adjusts risk exposure as a function of the investment horizon dictated by the target date.”778

         245.     “There is no prudent reason to offer multiple target date fund families in a”

defined contribution plan.779

         246.     Defendants vetted and selected the Vanguard Target Retirement Trust options to

be the target date fund in Tier I of the Plan’s lineup and the qualified default investment

alternative in the Plan prior to the beginning of the class period.780

         247.     However, Defendants allowed the Plan to include a duplicative set of target date

funds, the Fidelity Freedom Funds, in the unmonitored “Investment Window.”781

         248.     At the end of July 2010, the unmonitored Fidelity Freedom Funds were

significantly underperforming their vetted Vanguard alternatives.782




775
    Id.
776
    Id.
777
    Ex. P49, Buetow Corrected Expert Report, ¶115.
778
    Id.; Ex. P49, Buetow Corrected Expert Report, ¶113.
779
    Id.
780
    Ex. P11, October 22, 2009 Mtg. Min. Comp. at 27.
781
    Doc. 208-02, Fidelity Presentation, 2nd Quarter 2010 at 57-58.
782
    Ex. P49, Buetow Corrected Expert Report, ¶118.
                                                        145
         249.    As of September 2010, “[t]he relative three-year underperformance between the

2015 funds was an annualized -.63%, 2020 funds was an annualized -1.13%, 2025 funds was an

annualized -.59%, 2030 fund was an annualized -1.04%, 2035 funds was an annualized -.84%,

2040 funds was an annualized -1.32%, 2045 funds was an annualized -1.45%, and the 2050 fund

was an annualized -2.25%.”783

         250.    The Fidelity Freedom Funds also had much higher fees than the Vanguard Target

Retirement Trusts.784

         251.    When the Defendants finally considered the Fidelity Freedom Funds, they

removed them and mapped them to the Vanguard Target Retirement Trusts in July 2015.785

         252.    Because of the inclusion of the duplicative and underperforming Fidelity Freedom

Funds, participants lost $7,368,935.60 in retirement savings.786

      Defendants Failed to Adopt Identical Lower-Cost Share Classes of Funds in the Plan

         253.    For decades, a central investment management principal has been that cost control

plays an important role in helping investors achieve their targeted returns787 and that “[g]reat

diligence and care need to be taken to ensure that all costs are disclosed and understood” by the

fiduciary.788

         254.    Mutual funds often provide shares in different share classes that are the exact

same underlying investment, but which deduct from those investments different level of fees.789




783
    Id. ¶119.
784
    Id. ¶120.
785
    Ex. P58, Jan. 20, 2015 Oversight Committee Resolution at 3.
786
    Ex. P49, Buetow Corrected Expert Report, ¶120.
787
    Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26; Ex. P66, at 223-225, 239; Ex. P12, Magner Dep. 30:6-8,
35:13-36:13; Ex. P67, Mercer DC Fee Management at 2-3.
788
    Ex. P66, at 225; Doc. 207-11, Dominguez Expert Rebuttal Report, ¶26.
789
    Ex. P49, Buetow Corrected Expert Report, ¶122; Doc. 208-15, Transition Guide at 2195; Ex. P12, Magner Dep.
83:20-84:24; Ex. P10, Kelly Dep. 42:19-22.
                                                     146
        255.     MIT did not have a process in place to determine whether designated investment

alternatives in the Plan were in the lowest cost share class available to the Plan.790 This lack of

process resulted in the retention of higher cost share classes in the Plan, despite the eligibility for

lower cost share classes.791

        256.     By way of example, Baron Funds “offer two classes of shares,” Retail Shares and

Institutional Shares, which “differ only in their ongoing fees and eligibility requirements.”792

MIT retained its higher-cost Baron Funds Retail Shares from the beginning of the class period

until July 2015, despite being eligible for the lower-cost Institutional Shares.793 If MIT had

properly monitored the Baron Funds, or even simply reviewed the Baron Funds prospectus, MIT

would have determined the Plan was eligible for the lower share class at the start of the class

period.794

        257.     MIT had no process in place to ensure it reviewed each prospectuses for all

designated investment alternatives.795 MIT failed to review each prospectus, although its

recordkeeping contract with Fidelity stated that MIT “represents that it has accessed/will access

each such prospectus at http://www.Fidelity.com or such successor website as Fidelity may

notify Named Fiduciary of in writing from time to time.”796

        258.     By way of further example, as of August 2010, the Plan was eligible for lower

cost share classes of the proprietary Fidelity investments in the Plan, known as K shares.797 Over




790
    Ex. P7, Ruiz Dep. 61:3-10; Ex. P10, Kelly Dep. 43:8-50:13; Ex. P3, Stone Dep. 88:2-10; Samuelson Dep. 65:25-
66:19; Ex. P26, Alden Dep. 28:3-29:11; Ratigan Dep. 56:2-6.
791
    Ex. P10, Kelly Dep. 42:19-51:12.
792
    Id.
793
    Id.
794
    Id.
795
    Ex. P7, Ruiz Dep. 41:22-42:4.
796
    Ex. P5. Recordkeeping Agreement Comp. at 58; Ex. P7, Ruiz Dep. 47:16-48:5; 52:21-54:19.
797
    Ex. P3, Stone Dep. 115:4-118:5; Ex. P45, Harrington Dep. 20:1-23:4; Ex. P46, Email Harrington to Samuelson.
                                                      147
$300 million in Plan participant assets were invested in these higher cost share classes of the

proprietary Fidelity funds.798 An example of these funds are listed below:799




        259.     Defendants did not adopt the identical lower-cost K share classes for any funds in

the Plan until November 2011.800

        260.     The K share classes of Fidelity funds are identical investments to retail share

classes with lower fees.801

798
    Ex. P45, Harrington Dep. 20:1-23:4; Ex. P46, Email Harrington to Samuelson; Doc. 207-04, 2010 Form 5500 at
159-162.
799
    Ex. P5. Recordkeeping Agreement Comp. at 53.
800
    Id.
801
    Ex. P45, Harrington Dep. 20:1-23:4; Ex. P46, Email Harrington to Samuelson.
                                                     148
        261.     The lower-cost K share classes of Fidelity funds continued to pay 10 basis points in

revenue sharing toward Plan recordkeeping.802

        262.     Forty-five designated investment alternatives in the Plan had no recordkeeping revenue

share, only investment management revenue share.803

        263.     MIT’s failure to evaluate investments in the Plan resulted in several designated

investment alternatives in the Plan to have even higher expense ratios than the same investment

in BrokerageLink.804 As of 2012, over $9 million in plan participant assets were invested in the

higher cost options in the Plan.805 Plan fiduciaries did not know this was occurring until 2012.806

Once Defendants were advised this was occurring, they did not remedy the problem because

individual committee members disclaimed any personal responsibility to investigate overcharges

or availability of a lower-cost share class within the Plan.807 By December 31, 2013, $11 million

in participant assets were invested in the higher-cost designated investment alternative option.808

As of 2012, 147 designated investment alternatives in the Plan were also in BrokerageLink in the

same share class with no transaction fee.809

        264.     Investment providers regularly waive eligibility requirements for lower-cost share

classes for large retirement plans, like the Plan.810

        265.     If Defendants had moved all the Plan’s investments to lower-cost share classes on

September 30, 2010, Plan participants would have $4,373,499.80 more in retirement savings.811



802
    Ex. P87, Fidelity Fee Transparency Comp. at 8-15.
803
    Id.
804
    Doc. 208-22, Mercer Investment Window Analysis at 24-27 (Janus Balance S; DWS International S; Janus
Overseas; Janus Worldwide; Janus Forty; Janus Enterprise S; Alger Capital Appreciation).
805
    Id.
806
    Ex. P3, Stone Dep. 88:2-89:5; Ex. P21, Ratigan Dep. 59:6-61:2; Ex. P31, Email Ratigan to Davies.
807
    Ex. P1, Howard Dep. 112:17-121:14; Ex. P31, Email Ratigan to Davies; see also Ex. P10, Kelly Dep. 40:4-41:6.
808
    Ex. P79, 2013 Form 5500 at 182.
809
    Ex. P80, MIT 401(k) Funds Ranked as of 03/30/2012.
810
    Doc. 207-14, Buetow Expert Rebuttal Report ¶¶8, 55 Ex. P10, Kelly Dep. 50:14-51:2.
811
    Doc. 207-14, Buetow Expert Rebuttal Report ¶54.
                                                      149
August 5, 2019   /s/ Jerome J. Schlichter
                 SCHLICHTER BOGARD & DENTON LLP
                 Jerome J. Schlichter (admitted pro hac vice)
                 Heather Lea (admitted pro hac vice)
                 Joel D. Rohlf (admitted pro hac vice)
                 Scott T. Apking (admitted pro hac vice)
                 100 South Fourth Street, Suite 1200
                 St. Louis, MO, 63102
                 (314) 621-6115
                 (314) 621-5934 (fax)
                 jschlichter@uselaws.com
                 hlea@uselaws.com
                 jrohlf@uselaws.com
                 sapking@uselaws.com
                 Lead Counsel for Plaintiffs

                 Michael M. Mulder (admitted pro hac vice)
                 Elena N. Liveris (admitted pro hac vice)
                 Law Offices of Michael M. Mulder
                 1603 Orrington Avenue, Suite 600
                 Evanston, Illinois 60201
                 (312) 263-0272
                 (847) 563-2301 (fax)
                 mmmulder@mmulderlaw.com
                 eliveris@mmulderlaw.com
                 Counsel for Plaintiffs

                 Stephen Churchill, BBO#564158
                 FAIR WORK, P.C.
                 192 South Street, Suite 450
                 Boston, MA 02111
                 (617) 607-3260
                 (617) 488-2261 (fax)
                 steve@fairworklaw.com
                 Local Counsel for Plaintiffs




                  150
                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on August 5, 2019.

                                             /s/ Jerome J. Schlichter




                                               151
